





THIRD AMENDED AND RESTATED
LOAN AGREEMENT
by and among
MATTHEWS INTERNATIONAL CORPORATION
and
THE BANKS PARTY HERETO,
CITIZENS BANK, N.A., as Administrative Agent,
CITIZENS BANK, N. A., Joint Lead Arranger and Joint Bookrunner
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner
SUNTRUST ROBINSON HUMPHREY INC., as Joint Lead Arranger and Joint Bookrunner
JPMORGAN CHASE BANK, N.A., as Joint Lead Arranger and Joint Bookrunner
WELLS FARGO SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner
BANK OF AMERICA, N.A., as Documentation Agent
and
PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent
TRUIST BANK, as Co-Syndication Agent
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent
WELLS FARGO BANK, N.A., as Co-Syndication Agent


Dated March 27, 2020











--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    PAGE
ARTICLE I DEFINITIONS    2
1.01
Certain Definitions.    2

1.02
Construction and Interpretation.    34

ARTICLE II THE CREDIT FACILITIES    38
2.01
Revolving Credit Facility Commitment.    38

2.02
Swing Line Facility.    44

2.02.1
Swing Line Loan Facility.    44

2.03
Interest Rates.    46

2.04
Interest Payments.    49

2.05
Fees.    50

2.06
Agreement to Issue Letters of Credit.    50

2.07
Letter of Credit Fees.    51

2.08
Payments Under Letters of Credit.    52

2.09
Period of Issuance and Term of Letters of Credit.    52

2.10
Booking of Libor Rate Loans.    52

2.11
Assumptions Concerning Funding of Libor Rate Loans.    53

2.12
Additional Costs.    53

2.13
Illegality; Impracticability.    55

2.14
Payments.    55

2.15
Loan Account.    56

2.16
Estoppel.    56

2.17
Utilization of Commitments in Optional Currencies.    56

2.18
Currency Repayments.    58

2.19
Optional Currency Amounts.    59

2.20
Mandatory Prepayments for Currency Fluctuations.    59

2.21
Increase of Revolving Credit Facility Commitment.    59

2.22
Additional Foreign Borrowers.    61

2.23
Impacted Banks    62

ARTICLE III REPRESENTATIONS AND WARRANTIES    63
3.01
Organization and Qualification.    63

3.02
Authority; Power to Carry on Business; Licenses.    63

3.03
Execution and Binding Effect.    63

3.04
Absence of Conflicts.    63

3.05
Authorizations and Filings.    64

3.06
Title to Property.    64

3.07
Financial Information.    64

3.08
Taxes.    65

3.09
Contracts.    65

3.10
Litigation.    65






--------------------------------------------------------------------------------







3.11
Laws.    65

3.12
ERISA.    65

3.13
Patents, Licenses, Franchises.    66

3.14
Environmental Matters.    66

3.15
Use of Proceeds.    67

3.16
Margin Stock.    67

3.17
No Event of Default; Compliance with Agreements.    67

3.18
No Material Adverse Change.    67

3.19
Labor Controversies.    67

3.20
Solvency.    68

3.21
Subsidiaries.    68

3.22
Governmental Regulation.    68

3.23
Accurate and Complete Disclosure; Continuing Reps and Warranties.    68

3.24
Anti-Money-Laundering/International Trade Law Compliance.    68

3.25
Anti-Terrorism Laws.    69

3.26
Anti-Corruption Laws and Sanctions.    70

3.27
EEA Financial Institutions.    70

ARTICLE IV CONDITIONS OF LENDING    70
4.01
Representations and Warranties; Events of Default and Potential Defaults.    70

4.02
Loan Documents.    71

4.03
Other Documents and Conditions.    71

4.04
Details, Proceedings and Documents.    72

4.05
Fees and Expenses.    72

ARTICLE V AFFIRMATIVE COVENANTS    73
5.01
Reporting and Information Requirements.    73

5.02
Preservation of Existence and Franchises.    75

5.03
Insurance.    75

5.04
Maintenance of Properties.    76

5.05
Payment of Liabilities.    76

5.06
Financial Accounting Practices.    76

5.07
Compliance with Laws.    77

5.08
Pension Plans.    77

5.09
Continuation of and Change in Business.    77

5.10
Use of Proceeds.    77

5.11
Lien Searches.    78

5.12
Further Assurances.    78

5.13
Amendment to Schedules and Representations and Warranties.    78

5.14
Financial Covenants.    78

5.15
Subsidiary Guaranty Agreements and Pledge Agreements.    79

5.16
Anti-Money-Laundering/International Trade Law Compliance.    80

5.17
Anti-Terrorism Laws.    80

ARTICLE VI NEGATIVE COVENANTS    81
6.01
Liens.    81

6.02
Restrictions on Non-Loan Party Subsidiaries.    82



ii



--------------------------------------------------------------------------------







6.03
Self-Dealing.    83

6.04
Disposition of Assets.    83

6.05
Margin Stock.    84

6.06
Partnerships; Mergers or Consolidation; Acquisitions.    84

6.07
Double Negative Pledge.    85

6.08
Dividends and Distributions.    85

ARTICLE VII DEFAULTS    86
7.01
Events of Default.    86

7.02
Consequences of an Event of Default.    88

7.03
Set-Off.    89

7.04
Equalization.    89

7.05
Other Remedies.    90

7.06
Application of Proceeds.    90

ARTICLE VIII THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS    91
8.01
Appointment and Authorization; No Liability.    91

8.02
Employees and Agents.    92

8.03
No Representations; Each Bank's Independent Investigation.    92

8.04
Payments to Banks.    93

8.05
Note Holders.    93

8.06
Documents.    94

8.07
Agents and Affiliates.    94

8.08
Indemnification of Agents.    94

8.09
Successor Agent; Documentation or Syndication Agent.    94

8.10
Knowledge of Default.    95

8.11
Action by Agent.    95

8.12
Notification of Potential Defaults and Events of Defaults.    95

8.13
Declaration of Invalidation.    96

8.14
Pro Rata Portion, Pari Passu and Equal.    96

8.15
Cooperation.    96

8.16
Obligations Several.    96

8.17
Bank Assignments/Participations.    97

8.18
Replacement of a Bank.    100

ARTICLE IX MISCELLANEOUS    101
9.01
Business Days.    101

9.02
Amendments and Waivers.    101

9.03
No Implied Waiver: Cumulative Remedies.    102

9.04
Notices.    102

9.05
Expenses; Taxes; Attorneys Fees.    103

9.06
Severability.    104

9.07
Governing Law: Consent to Jurisdiction.    104

9.08
Prior Understandings.    104

9.09
Duration; Survival.    105

9.10
Counterparts.    105

9.11
Successors and Assigns.    105



iii



--------------------------------------------------------------------------------







9.12
No Third Party Beneficiaries.    105

9.13
Exhibits.    105

9.14
Headings.    105

9.15
Limitation of Liability.    106

9.16
Indemnities.    106

9.17
Certifications from Bank and Participants.    106

9.18
Confidentiality.    108

9.19
Judgment Currency.    109

9.20
Contractual Recognition of Bail-In.    110

9.21
Certain ERISA Matters.    110

9.22
Acknowledgement Regarding Supported QFCs.    112

9.23
WAIVER OF TRIAL BY JURY.     114

9.24
No Advisory or Fiduciary Responsibility. .    116

9.25
Amendment and Restatement.    116







iv



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED LOAN AGREEMENT
Third Amended and Restated Loan Agreement, dated the 27th day of March, 2020, by
and among Matthews International Corporation, a Pennsylvania corporation (the
"US Borrower"), the Banks (as hereinafter defined), Citizens Bank, N.A., a
national banking association, in its capacity as administrative agent for the
Banks (in such capacity, the "Agent"), PNC Bank, National Association, a
national banking association, Truist Bank, a North Carolina banking corporation,
JPMorgan Chase Bank, N.A., a national banking association and Wells Fargo Bank,
N.A., a national banking association, each in its capacity as syndication agent
for the Banks (in such capacity, individually and collectively, the "Syndication
Agent") and Bank of America, N.A., a national banking association, in its
capacity as a documentation agent for the Banks (in such capacity, the
"Documentation Agent").
W I T N E S S E T H:
WHEREAS, pursuant to that certain Second Amended and Restated Loan Agreement,
dated April 26, 2016, by and among the US Borrower, the financial institutions
listed on the signature pages thereof and their respective successors and the
Agent (as amended, modified or supplemented from time to time, the "Existing
Loan Agreement"), the Banks extended: (i) a revolving credit facility to the US
Borrower in an aggregate principal amount not to exceed Nine Hundred Million and
00/100 Dollars ($900,000,000.00); and (ii) a term loan facility in an aggregate
original principal amount equal to Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00);
WHEREAS, the US Borrower has requested that the Agent and the Banks amend and
restate the Existing Loan Agreement pursuant to the terms and subject to the
conditions set forth herein in order to, inter alia, extend credit to the
Borrower pursuant to a: (i) revolving credit facility in an aggregate principal
amount not to exceed Seven Hundred Fifty Million and 00/100 Dollars
($750,000,000.00), the proceeds of which will be used: (a) for general corporate
and working capital purposes; and (b) for Permitted Acquisitions; and (ii) term
loan facility in an aggregate principal amount equal to Thirty-Five Million and
00/100 Dollars ($35,000,000.00), the proceeds of which will be used to refinance
certain existing indebtedness; and
WHEREAS, the Banks are willing to extend such credit to the Borrower pursuant to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:





--------------------------------------------------------------------------------








ARTICLE I

DEFINITIONS; CONSTRUCTION

1.01    Certain Definitions.
In addition to other words and terms defined elsewhere in this Agreement, the
following words and terms have the following meanings, respectively, unless the
context otherwise clearly requires:
"2017 Note Offering" means the unsecured 5.250% Senior Notes Due 2025 issued by
the US Borrower pursuant to that certain Indenture, dated as of December 6,
2017, and guaranteed by certain Subsidiaries of the US Borrower, as the same may
be amended.
"Acquisition" shall mean any transaction or series of related transactions
(including, without limitation, any Division) for the purpose of or resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person, or any business or division of any Person, (b) the
acquisition of in excess of fifty percent (50%) of the capital stock (or other
equity interest) of any Person, or (c) the acquisition of another Person by a
merger or consolidation or any other combination with such Person.
"Additional Increase" and/or "Additional Increases" shall mean that as set forth
in Section 2.21 hereof.
"Additional Increase Amendment" shall mean that as set forth in Section 2.21
hereof.
"Additional Revolving Credit Increase" shall mean that as set forth in Section
2.21 hereof.
"Advantage" shall mean any payment (whether made voluntarily or involuntarily by
offset of any deposit or other Indebtedness or otherwise) received by any Bank
in respect of the Indebtedness evidenced by the Notes, if such payment results
in that Bank having less than its Pro Rata Share of the Indebtedness to the
Banks pursuant to this Agreement than was the case immediately before such
payment.
"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
"Affiliate" shall mean, with respect to any Person hereto, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. The term "control" shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
"Agent" shall have the meaning set forth in the Preamble hereof and shall
include its successors and assigns.


2



--------------------------------------------------------------------------------







"Agreement" shall mean this Third Amended and Restated Loan Agreement, as
amended, restated, modified or supplemented from time to time.
"Anti-Corruption Laws" shall mean all Laws of any jurisdiction applicable to the
Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.
"Anti-Terrorism Laws" shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
"Applicable Base Rate Margin" shall mean that as set forth in Section
2.03(a)(ii)  hereof.
"Applicable Commitment Fee Percentage" shall mean that as set forth in
Section 2.05(i) hereof.
"Applicable L/C Fee Percentage" shall mean that as set forth in Section 2.07
hereof.
"Applicable Libor Margin" shall mean that as set forth in Section 2.03(a)(ii) 
hereof.
"Applicable Margin" shall mean the Applicable Libor Margin or the Applicable
Base Rate Margin, as the case may be.
"Applicable Rate" shall mean, as of the date of determination, the Base Rate
plus the Applicable Base Rate Margin, the Libor Rate plus the Applicable Libor
Margin or the Swing Line Rate, as the case may be.
"Applicant Foreign Borrower" has the meaning specified in Section 2.22.
"Assignment Agreement" shall mean that as set forth in Section 8.17(iv) hereof.
"Auditor" shall mean that as set forth in Section 5.01(a) hereof.
"Aurora Casket" shall mean Aurora Casket Company, LLC, an Indiana limited
liability company.
"Aurora Casket Guaranty" shall mean the Guaranty and Suretyship Agreement, dated
August 24, 2015, executed and delivered by Aurora Casket to the Agent for the
ratable benefit of the Banks, as amended, modified or supplemented from time to
time.
"Australian Dollars" shall mean the official currency of Australia.


3



--------------------------------------------------------------------------------







"Authorized Foreign Entity" shall mean an entity formed under and governed by
the laws of Canada, Germany or any other member state of the European Union
(other than France), Switzerland, the United Kingdom or any other foreign
jurisdiction acceptable to the Agent and each of the Banks, to be joined to the
Agreement and the other Loan Documents as a Borrower in accordance with the
terms and provisions hereof.
"Authorized Representative" shall mean each Person designated from time to time,
as appropriate, in writing by the Borrower to the Agent for the purposes of
giving notices of borrowing, conversion or renewal of Loans, which designation
shall continue in force and effect until terminated in writing by the Borrower
to the Agent.
"Bail-In Action" shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of any
Affected Financial Institution, or in relation to any other state by any
authority in respect of an institution in that state.
"Bail-In Legislation" shall mean (a)    with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
"Bank" or "Banks" shall mean, singularly or collectively as the context may
require, the financial institutions listed on the signature pages hereof and
their respective successors and Eligible Assignees.
"Bank of America" shall mean Bank of America, N.A., a national banking
association.
"Bank-Provided Hedge" shall mean a Hedging Agreement which is provided by any
Person that was a Bank or an Affiliate of a Bank at the time of the making such
agreement (it being understood that notwithstanding the foregoing, solely with
respect to any Bank party hereto on the Closing Date or an Affiliate of any Bank
party hereto on the Closing Date, any Hedging Agreement provided by such Person
to any Loan Party that was entered into prior to the Closing Date shall be
considered a Bank-Provided Hedge hereunder) and meets the following
requirements: such Hedging Agreement (i) is documented in a standard Master
Agreement, (ii) provides for the method of calculating the reimbursable amount
of the provider's credit exposure in a reasonable and customary manner, and
(iii) is entered into for hedging (rather than speculative) purposes. The
liabilities of the Loan Parties to the provider of any Bank-Provided Hedge shall
be "Loan Document Obligations" hereunder, guaranteed Indebtedness under the
Guaranty Agreements and secured Indebtedness under the Pledge Agreements.
Notwithstanding the foregoing provisions in this definition, Bank-Provided Hedge
shall not include Excluded Swap Obligations and any such


4



--------------------------------------------------------------------------------







Excluded Swap Obligations shall not be "Loan Document Obligations" hereunder and
guaranteed Indebtedness under the Guaranty Agreements.
"Base Rate" shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Prime Rate for such day, (b) the Federal Funds
Rate for such day plus 0.50% and (c) the one-month Libor Screen Rate plus 1.00%.
Notwithstanding the foregoing, if the Base Rate as determined under any method
set forth herein would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.
"Base Rate Loan" shall mean any Loan that bears interest with reference to the
Base Rate and which shall only be denominated in Dollars.
"BBR Screen Rate" means the rate per annum equal to the Australian Bank Bill
Swap Bid Rate or the successor thereto as approved by the Agent as published by
Bloomberg (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by the
Agent from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up) per annum at approximately 10:00 a.m., Sydney, Australia time, three
(3) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Australian Dollars with a maturity comparable to such Interest
Period.


"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Agent and the US Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Screen Rate for syndicated credit facilities
denominated in the applicable currency and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.


"Benchmark Replacement Adjustment" means, with respect to any replacement of a
Libor Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the US Borrower giving due consideration to: (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
applicable Screen Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the applicable Screen
Rate with the applicable Unadjusted Benchmark Replacement for syndicated credit
facilities denominated in the applicable currency at such time.
"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate," the definition of "Interest Period,"
timing and frequency of


5



--------------------------------------------------------------------------------







determining rates and making payments of interest and other administrative
matters) that the Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement).
"Benchmark Replacement Date" means, with respect to any currency, the earlier to
occur of the following events with respect to the applicable Screen Rate for
such currency:
(1) in the case of clause (1) or (2) of the definition of "Benchmark Transition
Event," the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the relevant Screen Rate permanently or indefinitely ceases to provide such
Screen Rate; or
(2) in the case of clause (3) of the definition of "Benchmark Transition Event,"
the date of the public statement or publication of information referenced
therein.
"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the Screen Rate for any currency:
(1) a public statement or publication of information by or on behalf of the
administrator of the relevant Screen Rate announcing that such administrator has
ceased or will cease to provide such Screen Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Screen Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the relevant Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the relevant Screen Rate, a resolution authority with jurisdiction over the
administrator for the relevant Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the relevant
Screen Rate, which states that the administrator of such Screen Rate has ceased
or will cease to provide such Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide such Screen Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the relevant Screen Rate or a Governmental
Authority having jurisdiction over the Agent announcing that such Screen Rate is
no longer representative.
"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such


6



--------------------------------------------------------------------------------







statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Majority Banks, as applicable, by notice to the US Borrower, the Agent (in the
case of such notice by the Majority Banks) and the Banks.
"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the relevant
Screen Rate for any currency and solely to the extent that such Screen Rate has
not been replaced with a Benchmark Replacement, the period (x) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced such Screen Rate for all purposes hereunder
in accordance with Section 2.03(d) and (y) ending at the time that a Benchmark
Replacement has replaced such Screen Rate for all purposes hereunder pursuant to
Section 2.03(d).
"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such "employee benefit plan" or "plan."
"Borrower" shall mean, singularly or collectively, as the context may require,
the US Borrower and each Foreign Borrower.
"Blocked Person" shall have the meaning assigned to such term in Section 3.25(b)
hereof.
"British Pounds Sterling" shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Pittsburgh, Pennsylvania and (i) if the applicable
Business Day relates to a Libor Rate Loan denominated in U.S. Dollars, on which
dealings are carried on in the London interbank Eurodollar market, (ii) with
respect to advances or payments of Revolving Credit Loans or drawings or
reimbursements of Letters of Credit or any other matters relating to Revolving
Credit Loans or Letters of Credit denominated in Euros, means a Target Day and
(iii) with respect to advances or payments of Revolving Credit Loans or drawings
or reimbursements of Letters of Credit or any other matters relating to
Revolving Credit Loans or Letters of Credit denominated in any other Optional
Currency, such day also shall be a day on which (a) dealings in deposits in the
relevant Optional Currency are carried on in the applicable interbank market,
and (b) all applicable banks into which Loan proceeds may be deposited are open
for business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.
"Canadian Dollars" shall mean the official currency of Canada.
"Capital Lease" shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a debt or a component of debt on the balance sheet of the
lessee.


7



--------------------------------------------------------------------------------







"Capitalized Lease Obligation" shall mean, with respect to each Capital Lease,
the amount of debt or component of debt reflecting the aggregate discounted
amount of future payments under such Capital Lease calculated in accordance with
GAAP, statement of financial accounting standards Financial Accounting Standards
Board – Accounting Standard Codification 842 (as in effect on the Closing Date),
and any corresponding future interpretations by the Financial Accounting
Standards Board or any successor thereto, it being understood that, to the
extent required under GAAP, Capitalized Lease Obligation shall not include
obligations related to operating leases.
"Cash Collateralize" means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or the Banks, as collateral
for Letters of Credit Outstanding or obligations of the Banks to fund
participations in respect of Letters of Credit Outstanding, cash or deposit
account balances or, if each of the Agent and the Issuing Bank shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Agent and the
Issuing Bank. "Cash Collateral", "Cash Collateralized" and "Cash
Collateralization" shall have a meaning analogous to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
"Cash Equivalents" shall mean: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(b) commercial paper maturing no more than one (1) year from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor's Corporation or at least P-1 from Moody's Investors Service, Inc.; and
(c) certificates of deposits or bankers' acceptances maturing within one (1)
year from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from any commercial bank organized under the laws of the
United States of America, or any state thereof or the District of Columbia,
having combined capital and surplus of not less than Two Hundred Fifty Million
and 00/100 Dollars ($250,000,000.00) and not subject to setoff rights in favor
of such bank.
"CDOR Screen Rate" means the interest rate per annum (the "CDOR Rate") as
determined by the Agent, equal to the arithmetic average rate applicable to
Canadian Dollar bankers’ acceptances (C$BAs) for the applicable Interest Period
appearing on the Bloomberg page BTMM CA, rounded to the nearest 1/100th of one
percent (1%) (with .005% being rounded up) per annum, at approximately 11:00
a.m. Eastern Time, three (3) Business Days prior to the commencement of such
Interest Period, or if such day is not a Business Day, then on the immediately
preceding Business Day, provided that if such rate does not appear on the
Bloomberg page BTMM CA on such day the CDOR Rate on such day shall be the rate
for such period applicable to Canadian Dollar bankers’ acceptances quoted by a
bank listed in Schedule I of the Bank Act (Canada), as selected by the Agent, as
of 11:00 a.m. Eastern Time on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day.
"Change of Control" shall mean (i) any Person or group within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended, as in effect
on the date of this Agreement, has become the owner of, directly or indirectly,
beneficially or of record, shares


8



--------------------------------------------------------------------------------







representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the US
Borrower, or (ii) during any period of twelve (12) consecutive calendar months,
individuals who were directors of the US Borrower on the first day of such
period, together with individuals elected or nominated as directors by not less
than a majority of the individuals who were directors of the US Borrower on the
first (1st) day of such period, shall cease to consist of at least a majority of
the total number of directors of the US Borrower (it being understood that a
"Change of Control" shall not occur as a result of the election, appointment or
confirmation of any individual whose initial nomination for, or assumption of
office as, a member of the board of directors occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group).
"Citizens" shall mean Citizens Bank, N.A., a national banking association.
"Closing" shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.
"Closing Date" shall mean March 27, 2020, or such other date upon which the
parties may agree.
"Code" shall mean the Internal Revenue Code of 1986 as amended, along with the
rules, regulations, decisions and other official interpretations in connection
therewith.
"Commercial Letter of Credit" shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower in the ordinary course of its business.
"Commitment" shall mean, with respect to each Bank, the amount set forth on
Schedule 1 attached hereto and made a part hereof as the amount of each Bank's
commitment to make Revolving Credit Loans (and, in the case of the Swing Line
Lender, Swing Line Loans), Term Loans and participate in the issuance of Letters
of Credit, as such amount may be modified from time to time pursuant to
Section 8.17(A) hereof. Schedule 1 shall be amended from time to time to reflect
modifications pursuant to Section 8.17(A) and any other changes to the
Commitment of the Banks.
"Commitment Percentage" shall mean, with respect to each Bank, the percentage
set forth on Schedule 1 attached hereto and made a part hereof as such Bank's
percentage of the aggregate Commitments (excluding the amount of the Swing Line
Loan Facility) of all of the Banks, as such percentage may be changed from time
to time in accordance with the terms and conditions of this Agreement.
Schedule 1 shall be amended from time to time to reflect any changes to the
Commitment Percentages.
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Authority" shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes


9



--------------------------------------------------------------------------------







Enforcement Network, (c) U.S. State Department/Directorate of Defense Trade
Controls, (d) U.S. Commerce Department/Bureau of Industry and Security, (e) U.S.
Internal Revenue Service, (f) U.S. Justice Department, (g) U.S. Securities and
Exchange Commission, (h) United Nations Security Council, (i) European Union,
(j) any European Union member state, (k) Her Majesty's Treasury of the United
Kingdom, or (l) other applicable sanctions authority.
"Computation Date" shall mean that as set forth in Section 2.17.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes.
"Contamination" shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from any Property which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.
"Consolidated" shall mean the resulting consolidation of the financial
statements of the US Borrower and its Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the Consolidated financial statements provided to the Agent and
the Banks prior to the Closing Date.
"Covered Entity" shall mean the Borrower, its Affiliates and Subsidiaries, all
guarantors, pledgors of collateral, and all brokers or other agents of the
Borrower acting in any capacity in connection with this Agreement and the other
Loan Documents.
"Defaulting Bank" shall mean any Bank that (a) has failed to fund any portion of
the Loans, participations with respect to Letters of Credit, or participations
in Swing Line Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof or such Bank notifies the
Agent and the US Borrower in writing that such failure is the result of such
Bank's good faith determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Agent or any other Bank any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, or (c) has failed at any time to comply
with the provisions of Section 7.04 with respect to purchasing participations
from the other Banks, whereby such Bank's share of any payment received, whether
by setoff or otherwise, is in excess of its Pro Rata Share of such payments due
and payable to all of the Banks.
"Division" means the division of the assets, liabilities and/or obligations of a
Person (the "Dividing Person") among two or more Persons, whether pursuant to a
"plan of division" or similar arrangement pursuant to Section 18-217 of the
Delaware Limited Liability


10



--------------------------------------------------------------------------------







Company Act or any similar provision under the laws of any other applicable
jurisdiction and pursuant to which the Dividing Person may or may not survive.
"Distributions" shall mean, for the period of determination, (a) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of the Borrower and
(b) all purchases, redemptions or other acquisitions by the Borrower of any
shares of any class of capital stock of the Borrower, in each case determined
and Consolidated for the US Borrower and its Subsidiaries in accordance with
GAAP.
"Documentation Agent" shall have the meaning set forth in the Preamble hereof
and shall include its successors and assigns.
"Dollar, Dollars, U.S. Dollars, United States Dollars" and the symbol "$" shall
mean the official currency of the United States of America.
"Dollar Equivalent" shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.
"Domestic Subsidiary" shall mean a Subsidiary organized under the laws of any
state of the United States.
"Early Opt-in Election" means the occurrence of:
(1)(a) a determination by the Agent or (b) a notification by the Majority Banks
to the Agent (with a copy to the US Borrower) that the Majority Banks have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.03(d), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the relevant Screen Rate, and
(2)(a) the election by the Agent or (b) the election by the Majority Banks to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the US Borrower
and the Banks or by the Majority Banks of written notice of such election to the
Agent.
"EBIT" shall mean, for the period of determination and without duplication, (i)
Net Income, plus (ii) Interest Expense, plus (iii) all income Taxes included in
Net Income plus, in each case to the extent deducted in determining Net Income,
(iv) all other non-cash expenses or losses included in Net Income (excluding
depreciation, depletion and amortization), (v) losses from asset dispositions
(for all transactions greater than Five Million and 00/100 Dollars
($5,000,000.00)), (vi) other extraordinary charges, non-recurring losses and/or
non-recurring expenses (including, without limitation, the costs incurred to
achieve synergies), (vii) non-cash losses from discontinued operations, (viii)
pro forma "run rate" cost savings, operating expense reductions and cost
synergies related to any applicable Permitted Acquisition that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or with


11



--------------------------------------------------------------------------------







respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within eighteen (18) months
after any applicable Permitted Acquisition, net of the amount of any actual cost
savings, operating expense reductions and cost synergies realized prior to or
during the period of determination ("Net Savings"); provided, however, the
aggregate amount of such Net Savings shall not exceed fifteen percent (15%) of
EBITDA for the applicable period of determination and (ix) transaction fees and
costs incurred and paid in connection with any debt or equity issuance to the
extent such fees and costs are not or will not be reflected in Interest Expense,
minus, in each case to the extent added in determining Net Income, (x) non-cash
gains or credits to income, (xi) gains from asset dispositions (for all
transactions greater than Five Million and 00/100 Dollars ($5,000,000.00)),
(xii) non-cash gains from discontinued operations and (xiii) other
extraordinary, non-recurring income, in each case determined and Consolidated
for the US Borrower and its Subsidiaries in accordance with GAAP; provided,
however, subject in all respects to the approval of the Agent, in its sole but
reasonable discretion, in the event of an acquisition or disposition of a
Subsidiary or material line of business or a material division during the period
of determination and solely for the purposes of determining the Applicable Rate
and/or the Leverage Ratio, as the case may be, such calculation shall (a) in the
case of such a disposition, exclude for the period of determination, EBIT
attributable to the disposed of Subsidiary, line of business, or division as if
such disposition had occurred at the beginning of such period of determination
and (b) in the case of such an acquisition, include for the period of
determination the EBIT attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.
"EBITDA" shall mean, for the period of determination, (i) EBIT, plus
(ii) depreciation, depletion and amortization, in each case determined and
Consolidated for the US Borrower and its Subsidiaries in accordance with GAAP;
provided, however, subject in all respects to the approval of the Agent, in its
sole but reasonable discretion, in the event of an acquisition or disposition of
a Subsidiary or material line of business or a material division during the
period of determination and solely for the purposes of determining the
Applicable Rate and/or the Leverage Ratio, as the case may be, such calculation
shall (a) in the case of such a disposition, exclude for the period of
determination, depreciation, depletion and amortization attributable to the
disposed of Subsidiary, line of business, or division as if such disposition had
occurred at the beginning of such period of determination and (b) in the case of
such an acquisition, include for the period of determination the depreciation,
depletion and amortization attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.
"EEA Financial Institution" shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.


12



--------------------------------------------------------------------------------







"EEA Resolution Authority" shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of an EEA
Financial Institution.
"Eligible Assignee" shall mean any commercial bank or non-bank financial
institution organized under the United States of America or any state thereof
including, without limitation, any insurance company, savings bank or savings
and loan association, having total assets in excess of One Billion and 00/100
Dollars ($1,000,000,000.00), other than an Impacted Bank; provided, however, the
foregoing shall not include any Loan Party or any of the Loan Parties'
Affiliates or Subsidiaries.
"Eligible Contract Participant" shall mean an "eligible contract participant" as
defined in the Commodity Exchange Act and the regulations thereunder.
"Environmental Complaint" shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
"Environmental Laws" shall mean all federal, state, local and foreign Laws and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.
"Environmentally Sensitive Area" shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
"Equivalent Amount" shall mean, at any time, as determined in good faith by the
Agent in accordance with its customary practices (which determination shall be
conclusive absent manifest error), with respect to an amount of any currency
(the "Reference Currency") which is to be computed as an equivalent amount of
another currency (the "Equivalent Currency"): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Agent's spot selling


13



--------------------------------------------------------------------------------







rate (based on the market rates then prevailing and available to the Agent) for
the sale of such Equivalent Currency for such Reference Currency at a time
determined by the Agent on the second (2nd) Business Day immediately preceding
the event for which such calculation is made.
"Equivalent Currency" shall mean that as set forth in the definition of
Equivalent Amount.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect.
"ERISA Affiliate" shall mean a Person which is under common control with the US
Borrower within the meaning of Section 414(b) of the Code including, but not
limited to, a Subsidiary of the US Borrower.
"EU Bail-In Legislation Schedule" shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"Euro" shall mean the European common currency pursuant to the European Monetary
Union.
"Eurocurrency Liabilities" shall mean that as set forth in the definition of
Libor Reserve Requirements.
"Event of Default" shall mean any of the Events of Default described in
Section 7.01 of this Agreement.
"Excess Amount" shall mean that as set forth in Section 2.01(d) hereof.
"Excess Interest" shall mean that as set forth in Section  2.03(d) hereof.
"Executive Order No. 13224" shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
"Excluded Swap Obligations" shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.


14



--------------------------------------------------------------------------------







"Excluded Taxes" shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), and franchise Taxes, in each case, (a) imposed by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the Laws of which such Recipient is organized or conducts business, or in
which its principal office is located, or in the case of any Bank, in which its
applicable lending office is located or (b) that are Other Connection Taxes,
(ii) any branch profits Taxes imposed by the United States or any similar Taxes
imposed by any other jurisdiction, (iii) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (a) such Bank acquires such interest in such Loan
or Commitment or (b) such Bank changes its lending office, except in each case
to the extent that amounts with respect to such Taxes were payable either to
such Bank's assignor immediately before such Bank became a party hereto or to
such Bank immediately before it changed its lending office, (iv) Taxes
attributable to such Recipient's failure to comply with Section 9.17, and (v)
any U.S. federal withholding Taxes imposed under FATCA.
"Existing Letters of Credit" shall mean that as set forth in Section 2.06
hereof.
"Existing Restrictive Agreement" shall mean that as set forth in Section 6.02.
"Expiry Date" shall mean March 27, 2025 or such earlier date on which the
Commitments shall have been terminated pursuant to this Agreement.
"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded upward
to the next higher whole multiple of 1/100% if such rate is not such a multiple)
equal to the weighted average of the rates on overnight federal funds
transactions on such day (or if there is no trading in such funds on such day on
the previous trading day) as such rate is computed and announced on the next
Business Day following such trading day by the Federal Reserve Bank of New York
(or any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "federal funds
effective rate" as of the date of this Agreement; provided, however, if such
Federal Reserve Bank (or its successor) does not announce such rate for any day,
the Federal Funds Rate for such day shall be the Federal Funds Rate for the last
day on which such rate was announced. Notwithstanding the foregoing, if the
Federal Funds Rate as determined under any method above would be less than zero
(0.00), such Federal Funds Rate shall be deemed to be zero (0.00) for purposes
of this Agreement.
"Federal Reserve Bank of New York’s Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


15



--------------------------------------------------------------------------------







"Fiscal Quarter(s)" shall mean the period(s) of October 1 through December 31,
January 1 through March 31, April 1 through June 30, and July 1 through
September 30 of each calendar year.
"Foreign Borrower" means each Foreign Subsidiary that is, or may from time to
time become party to this Credit Agreement pursuant to Section 2.22.
"Foreign Borrower Joinder Agreement" means a joinder agreement, in a form
reasonably satisfactory to the Agent, executed and delivered by an Applicant
Foreign Borrower, each then-existing Borrower, the Guarantors and the Agent.
"Foreign Borrower Sublimit" shall have the meaning set forth in Section 2.01(a).
"Foreign Subsidiary" means a Subsidiary which is not a Domestic Subsidiary.
"Foreign Subsidiary Holding Company" shall mean a Domestic Subsidiary all or
substantially all of the assets of which consist of equity interests in one or
more Foreign Subsidiaries or a Domestic Subsidiary that is disregarded as an
entity separate from its owner for U.S. federal Tax purposes and owns an equity
interest in any Foreign Subsidiary.
"Form 10-K" shall mean that as set forth in Section 5.09 hereof.
"GAAP" shall mean generally accepted accounting principles as are in effect in
the United States of America (as such principles may change from time to time),
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a consistent basis.
"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, Aurora Casket, Matthews Aurora, Milso, York Group, IDL
Worldwide, Schawk Holdings, Schawk Worldwide, Schawk USA and any other Person
that executes and delivers a Guaranty Agreement to the Agent for the ratable
benefit of the Banks on or after the Closing Date.
"Guaranty" shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
"Guaranty Agreement" or "Guaranty Agreements" shall mean, singularly or
collectively, as the context may require, the Aurora Casket Guaranty, the
Matthews Aurora Guaranty, the Milso Guaranty, the York Group Guaranty, the IDL
Worldwide Guaranty, the Schawk Holdings Guaranty, the Schawk Worldwide Guaranty,
the Schawk USA Guaranty and any other Guaranty and Suretyship Agreement executed
and delivered to the Agent for the ratable benefit of the Banks


16



--------------------------------------------------------------------------------







on or after the date hereof substantially in the form of Exhibit "F" attached
hereto and made a part hereof.
"Hedging Agreements" shall mean a swap, cap, collar, adjustable strike cap,
adjustable strike corridor agreements or any other similar hedging agreements or
any other master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a "Master Agreement") (including, without limitation, any such
obligations or liabilities under any Master Agreement or any Swap Obligation)
entered into by any of the Loan Parties in the ordinary course of business (and
not for speculative purposes) in connection with foreign exchange, currency,
commodity or interest rate transactions, whether arising after the Closing Date
or prior to the Closing Date.
"Hedging Obligations" shall mean all liabilities and obligations of the Loan
Parties under Hedging Agreements.
"IDL Worldwide" shall mean IDL Worldwide, Inc., a Pennsylvania corporation.
"IDL Worldwide Guaranty" shall mean the Guaranty and Suretyship Agreement, dated
July 29, 2014, executed and delivered by IDL Worldwide to the Agent for the
ratable benefit of the Banks, as amended, modified or supplemented from time to
time.
"Impacted Bank" means (a) a Defaulting Bank or (b) a Bank (i) as to which the
Agent, any Issuing Bank, and/or the Swing Line Lender, has a good faith belief
that such Bank has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities (unless such failure is the subject of a good
faith dispute or unless such failure has been cured, in each case as evidenced,
in form and substance satisfactory to the Agent, such Issuing Bank and/or the
Swing Line Lender, by the applicable Bank), (ii) that has since the date of this
Agreement been deemed insolvent by an Official Body or become the subject of a
bankruptcy, receivership, conservatorship or insolvency proceeding, or has a
parent company that since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of a bankruptcy, receivership,
conservatorship or insolvency proceeding, and/or (iii) as to which the Agent has
a good faith belief that such Bank is subject to a Bail-In Action.
"Incentive Pricing Effective Date" shall mean that as set forth in Section
2.03(a)(ii)  hereof.
"Incremental Term Loan" and/or "Incremental Term Loans" shall mean that as set
forth in Section 2.21 hereof.
"Indebtedness" shall mean, as to any Person at any time, (i)  all obligations
for borrowed money, direct or indirect, incurred, assumed, or guaranteed
(including, without limitation, the Loans, any Receivables Financing, all notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or similar instruments, all obligations on
which interest charges are customarily paid, all obligations under conditional
sale


17



--------------------------------------------------------------------------------







or other title retention agreements, all obligations for the deferred purchase
price of capital assets and all obligations issued or assumed as full or partial
payment for property), (ii) all obligations secured by any Lien existing on
property owned or acquired subject thereto, whether or not the obligations
secured thereby shall have been assumed, (iii) all reimbursement obligations
(contingent or otherwise) under any letter of credit or, banker's acceptance,
(iv) all Indebtedness represented by obligations under a Capital Lease and the
amount of such Indebtedness shall be the aggregate Capitalized Lease Obligations
with respect to such Capital Lease, (v) all Hedging Obligations, all obligations
under Treasury Management Agreements; (vi) all obligations to advance funds to,
or to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (vii) any other transaction
(including forward sale or purchase agreements) having the commercial effect of
a borrowing of money entered into by such Person to finance its operations or
capital requirements, and (viii) any Guaranty in respect of indebtedness or
obligations of the kinds referred to in clauses (i) through (vii) above.
"Indemnitees" shall mean that as set forth in Section 9.16 hereof.
"Indemnified Liabilities" shall mean that as set forth in Section 9.16 hereof.
"Indemnified Tax" or "Indemnified Taxes" shall mean (i) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document, and (ii) to the
extent not otherwise described in the preceding clause (i), Other Taxes.
"Interest Coverage Ratio" shall mean, as of the date of determination, the ratio
of (i) EBITDA to (ii) Interest Expense.
"Interest Expense" shall mean, for the period of determination and without
duplication, (a) all interest accruing during such period on Indebtedness
(excluding, for purposes of the calculation of Interest Expense, Indebtedness
with respect to all obligations under Treasury Management Agreements and
non-cash Interest Expense, including, without limitation, amortization of debt
premiums, discounts and fees), including, without limitation, all interest and
transaction fees and costs incurred and paid in connection with any debt or
equity issuance required under GAAP to be capitalized during such period, minus
(b) interest income, in each case determined and Consolidated for the US
Borrower and its Subsidiaries in accordance with GAAP.
"Interest Period" shall mean, with respect to any Libor Rate Loan, the period
commencing on the date such Loan is made as, renewed as or converted into a
Libor Rate Loan and ending on the last day of such period as selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by the Borrower pursuant
to the provisions below. The duration of each Interest Period for any Libor Rate
Loan shall be for any number of Months selected by the Borrower upon notice as
set forth in Section 2.01(c), provided that:
(i)
the Interest Period for any Libor Rate Loan (including all or a portion of the
Term Loan and/or any Revolving Credit Loan) shall be two (2) weeks, one (1), two
(2), three



18



--------------------------------------------------------------------------------







(3), six (6) or twelve (12) Months or such other period as may be agreed upon by
the Borrower and the Banks, and, except as otherwise permitted by the Agent in
its sole reasonable discretion, the Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than ten (10) different dates; provided however, that there
shall be no more than two (2) Interest Periods of two (2) weeks for any Libor
Rate Loans;
(ii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall occur on
the next succeeding Business Day, provided that if such extension of time would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the last
Business Day immediately preceding the last day of such Interest Period;

(iii)
if the Borrower renews any Libor Rate Loan for an additional Interest Period,
the first day of the new Interest Period shall be the last day of the preceding
Interest Period; however, interest shall only be charged once for such day at
the rate applicable to the Libor Rate Loan for the new Interest Period;

(iv)
if the Borrower fails to so select the duration of any Interest Period, the
duration of such Interest Period shall be one (1) Month; and

(v)
the last day of any Interest Period shall not occur after the Expiry Date.

"Issuing Bank" shall mean Citizens, in its individual capacity as issuer of
Letters of Credit hereunder, and any other Bank that Borrower, the Agent and
such other Bank may agree from time to time may issue Letters of Credit
hereunder.
"Joint Venture" shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest (other than, in
the case of Foreign Subsidiaries, director's qualifying shares and/or other
shares required to be held by Persons other than a Loan Party or a Subsidiary
under applicable law).
"JPM" shall mean JPMorgan Chase Bank, N.A., a national banking association.
"Law" shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
"Letter of Credit" or "Letters of Credit" shall mean, singularly or collectively
as the context may require, the letters of credit issued in accordance with
Section 2.06 hereof.
"Letter of Credit Commission" shall mean that as set forth in Section 2.07
hereof.


19



--------------------------------------------------------------------------------







"Letter of Credit Expiration Date" shall mean the later to occur of (a) the
Expiry Date, and (b) the date upon which there are no Letters of Credit
Outstanding, which date shall in no event be later than one (1) year beyond the
Expiry Date.
"Letter of Credit Face Amount" shall mean, for each Letter of Credit, the face
amount of such Letter of Credit.
"Letter of Credit Related Documents" shall mean any agreements or instruments
relating to a Letter of Credit.
"Letter of Credit Reserve" shall mean, at any time, an amount equal to (a) the
Dollar Equivalent amount of the aggregate Letters of Credit Outstanding at such
time plus, without duplication, (b) the aggregate Dollar Equivalent amount
theretofore paid by the Issuing Bank under the Letters of Credit and not debited
to the Borrower's account or otherwise reimbursed by the Borrower.
"Letters of Credit Outstanding" shall mean, at any time, the maximum Dollar
Equivalent amount available to be drawn at such time under all then outstanding
Letters of Credit and any Dollar Equivalent amounts drawn thereunder and not
reimbursed, regardless of the existence or satisfaction of any conditions or
limitations on drawing.
"Leverage Ratio" shall mean, as of the date of determination, the ratio of
(i) Net Indebtedness to (ii) EBITDA.
"Libor Quoted Currency" shall mean (a) Dollars, (b) Euros, (c) British Pounds
Sterling and (d) any other currency that is approved as an Optional Currency and
designated by the Agent as a Libor Quoted Currency pursuant to Section 2.17(d).
"Libor Quoted Currency Alternate Source" shall have that meaning set forth in
the definition of Libor Rate.
"Libor Rate" shall mean the following:
(a)    With respect to Loans made in any Libor Quoted Currency for any Interest
Period, the Libor Screen Rate.
(b)    With respect to Loans made in any Non-Libor Quoted Currency for any
Interest Period, the applicable Local Screen Rate.
With respect to any Loans available at a Libor Rate, if at any time prior to a
Benchmark Transition Event, for any reason, the source(s) for the Libor Rate
described above for the applicable currency or currencies is no longer
available, then the Agent may determine a comparable replacement rate at such
time (which determination shall be conclusive absent manifest error).
Notwithstanding the foregoing, if the Libor Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.


20



--------------------------------------------------------------------------------







"Libor Rate Loan" shall mean any Loan that bears interest with reference to the
Libor Rate.
"Libor Reserve Requirements" shall mean, for any day of any Interest Period for
a Libor Rate Loan, the percentage (rounded upward to the next higher whole
multiple of 1/100% if such rate is not such a multiple) as determined in good
faith by the Agent in accordance with its customary procedures (which
determination shall be conclusive absent manifest error) as representing the
maximum reserves (whether basic, supplemental, marginal, emergency or otherwise)
(i) prescribed by the Board of Governors of the Federal Reserve System (or any
successor) with respect to liabilities or assets consisting of or including
"Eurocurrency Liabilities" (as defined in Regulation D of the Board of Governors
of the Federal Reserve System) in an amount and for a maturity equal to such
Libor Rate Loan and such Interest Period; and (ii) to be maintained by a Bank as
required for reserve liquidity, special deposit, or a similar purpose by any
governmental or monetary authority of any country or political subdivision
thereof (including any central bank), against (A) any category of liabilities
that includes deposits by reference to which a Libor Rate is to be determined,
or (B) any category of extension of credit or other assets that includes Loans
to which a Libor Rate applies. The Libor Rate shall be adjusted automatically as
of the effective date of each change in the Libor Reserve Requirements.
"Libor Screen Rate" means the interest rate per annum determined by the Agent by
dividing (i) the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Libor Quoted Currency for a period equal in length to such
Interest Period which appears on the Bloomberg Page BBAM1 or on such other
substitute Bloomberg page that displays such rates (as US Dollar Libor, Euro
Libor or GBP Libor, as applicable, or, in either case, as any successor Libor
rate reference thereto), or the rate which is quoted by another source selected
by the Agent which has been approved by the ICE Benchmark Administration as an
authorized information vendor for the purpose of displaying rates at which
deposits in the relevant Libor Quoted Currency are offered by leading banks in
the Relevant Interbank Market (for purposes of this definition, a "LIBOR Quoted
Currency Alternate Source"), at approximately 11:00 a.m., London time, three 
(3) Business Days prior to the commencement of such Interest Period, for an
amount comparable to such Loan and having a borrowing date comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1, any substitute Bloomberg Page, or any LIBOR Quoted
Currency Alternate Source, a comparable replacement rate determined by the Agent
at such time (which determination shall be conclusive absent manifest error)),
by (ii) a number equal to 1.00 minus the Libor Reserve Requirements.  Libor
Screen Rate may also be expressed by the following formula:


LIBOR Screen Rate =
Relevant Interbank Market for the applicable LIBOR Quoted Currency offered rates
quoted by Bloomberg or appropriate successor as shown on Bloomberg Page BBAM1
1.00 - Libor Reserve Requirements





21



--------------------------------------------------------------------------------







"Lien" shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement (other than escrow deposits) or lease intended
as, or having the effect of, security for Indebtedness.
"Limited Condition Acquisition" means any Permitted Acquisition: (i) the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing; and (ii) with respect to which, the US
Borrower has delivered written notice to the Agent both that such Permitted
Acquisition is a Limited Condition Acquisition and that the US Borrower wishes
to have the terms and provisions of Section 1.06 apply to such Permitted
Acquisition.
"Loan" or "Loans" shall mean, singularly or collectively, as the context may
require, the Revolving Credit Loans, the Swing Line Loans, the Term Loans and
any other credit to the Borrower extended by any Bank in accordance with Article
II hereof as evidenced by the Notes, as the case may be.
"Loan Account" shall mean that as set forth in Section 2.15 hereof.
"Loan Document" or "Loan Documents" shall mean, singularly or collectively as
the context may require, (i) this Agreement, (ii) the Notes, (iii) the Notice of
Waiver of Rights, (iv) the Guaranty Agreements, (v) the Pledge Agreements, (vi)
the Letters of Credit, (vii) the Letter of Credit Related Documents, (viii) each
Foreign Borrower Joinder Agreement, and (ix) any and all other documents,
instruments, certificates and agreements executed and delivered in connection
with this Agreement (excluding any Bank-Provided Hedge or Treasury Management
Agreement), as any of them may be amended, modified, restated, replaced,
extended or supplemented from time to time.
"Loan Document Obligations" means the due and punctual payment and performance
of all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party under or pursuant to each of the Loan Documents or otherwise
with respect to any Loan, Letter of Credit, Bank-Provided Hedge (other than any
Excluded Swap Obligation) and/or Treasury Management Agreement and all costs and
expenses owing pursuant to Section 9.05, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar Law naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding.
"Loan Market Association" shall mean the Loan Market Association, registered in
England and Wales as a company limited by guarantee with registered number
3284544. Registered office 5th Floor, 6 St Andrew Street, London, EC4A 3AE.
"Loan Party" or "Loan Parties" shall mean singularly or collectively, as the
context may require, the Borrower and the Guarantors.


22



--------------------------------------------------------------------------------







"Local Screen Rates" means (a) the CDOR Screen Rate, (b) the BBR Screen Rate and
(c) with respect to any other Optional Currency designated by the Agent as a
Non-Libor Quoted Currency for purposes of this Agreement, the benchmark rate
agreed upon between the Agent and the US Borrower.
"Majority Banks" shall mean, (i) if there are no Loans (excluding Swing Line
Loans) outstanding or Letters of Credit Outstanding, any group of Banks
(excluding any Impacted Bank) whose Commitment Percentages aggregate at least
more than fifty percent (50%) of the Total Commitment Amount or, (ii) if there
are Loans (excluding Swing Line Loans) outstanding and/or Letters of Credit
Outstanding, any group of Banks (excluding any Impacted Bank) if the sum of the
Loans (excluding Swing Line Loans) outstanding and Letters of Credit Outstanding
of such Bank (excluding any Impacted Bank) or Banks (excluding any Impacted
Bank) aggregates at least more than fifty percent (50%) of the total principal
amount of all of such Loans (excluding Swing Line Loans) and Letters of Credit
Outstanding; provided, however, notwithstanding anything to the contrary, so
long as there are three (3) or more Banks (excluding any Impacted Bank) party to
this Agreement and without regard to the Commitment Percentages held by such
respective Banks (excluding any Impacted Bank), in no event shall "Majority
Banks" be comprised of less than three (3) Banks (excluding any Impacted Bank).
"Master Agreement" shall mean as defined in the definition of Hedging Agreement.
"Material Adverse Change" shall mean a material adverse change in the
(a) business, operations or condition (financial or otherwise) of the Loan
Parties and their Subsidiaries taken as a whole; (b) the ability (other than
financial ability) of any Loan Party to perform any of its payment or other
obligations under this Agreement or any of the other Loan Documents to which it
is a party; or (c) the legality, validity, or enforceability of the obligations
of any Loan Party under this Agreement or any of the other Loan Documents.
"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) the ability (other than financial
ability) of any Loan Party to perform any of its payment or other obligations
under this Agreement or any of the other Loan Documents to which it is a party;
or (c) the legality, validity, or enforceability of the obligations of any Loan
Party under this Agreement or any of the other Loan Documents.
"Material Subsidiary" means a Subsidiary of the US Borrower the EBITDA of which
exceeds the greater of (i) Five Million and 00/100 Dollars ($5,000,000.00) or
(ii) two and one-half of one percent (2.50%) of the Consolidated EBITDA of the
US Borrower and its Subsidiaries for the fiscal year ending immediately prior to
the event giving rise to such determination.
"Matthews Aurora" shall mean Matthews Aurora, LLC, a Delaware limited liability
company.


23



--------------------------------------------------------------------------------







"Matthews Aurora Guaranty" shall mean the Guaranty and Suretyship Agreement,
dated August 24, 2015, executed and delivered by Matthews Aurora to the Agent
for the ratable benefit of the Banks, as amended, modified or supplemented from
time to time.
"Maximum Rate" shall mean that as set forth in Section  2.03(d) hereof.
"Measurement Quarter" shall mean that as set forth in Section 2.03(a)(ii) 
hereof.
"Milso" shall mean Milso Industries Corporation, a Delaware corporation.
"Milso Guaranty" shall mean the Guaranty and Suretyship Agreement, dated
December 21, 2010, executed and delivered by Milso to the Agent for the ratable
benefit of the Banks, as amended, modified or supplemented from time to time.
"Month" shall mean with respect to an Interest Period, the interval between the
days in consecutive calendar months numerically corresponding to the first (1st)
day of such Interest Period. If any Interest Period begins on a day of a
calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.
"Net Income" shall mean, for the period of determination, net income (or loss),
in each case determined and Consolidated for the US Borrower and its
Subsidiaries in accordance with GAAP.
"Net Indebtedness" shall mean (a) Indebtedness (excluding, for purposes of the
calculation of Net Indebtedness, Indebtedness with respect to all obligations
under Treasury Management Agreements and Hedging Obligations not consisting of
any mark to market adjustment requiring any actual cash payment or settlement)
minus (b) (i) cash plus (ii) Cash Equivalents, in each case determined and
Consolidated for the US Borrower and its Subsidiaries in accordance with GAAP;
provided, however, for purposes of this calculation, the definition of Cash
Equivalents shall include marketable securities held by Venetian Investment
Corp., a Delaware corporation and a Domestic Subsidiary of the Borrower.
"Net Savings" shall have the meaning given in the definition of EBIT.
"New UK LLP" shall mean MATW UK Holding LLP, a limited liability partnership
formed in the United Kingdom.
"Non-Libor Quoted Currency" means each of (a) Australian Dollars, (b) Canadian
Dollars and (c) each other currency that is approved as an Optional Currency and
designated by the Agent as a Non-Libor Quoted Currency pursuant to Section
2.17(d).
"Note" or "Notes" shall mean, singularly or collectively as the context may
require, the Revolving Credit Notes, the Swing Line Note, the Term Notes and any
other note of the Borrower executed and delivered pursuant to this Agreement, as
any such note may be amended,


24



--------------------------------------------------------------------------------







modified or supplemented from time to time, together with all extensions,
renewals, refinancings or refundings in whole or in part.
"Notice of Waiver of Rights" shall mean the Notice of Waiver of Rights Regarding
Warrants of Attorney, Execution Rights and Waiver of Rights to Prior Notice and
Judicial Hearing, dated of even date herewith, made by the Loan Parties to the
Agent, as amended, modified or supplemented from time to time.
"Notices" shall mean that as set forth in Section 9.04 hereof.
"Office", when used in connection with (i) Citizens or the Agent, shall mean its
designated office located at 525 William Penn Place, Pittsburgh, Pennsylvania
15219 or such other office of Citizens or the Agent as Citizens or the Agent may
designate in writing from time to time, or (ii) any other Bank, shall mean its
designated office identified on Schedule 1 attached hereto and made a part
hereof with respect to such Bank or such other office of such Bank as such Bank
may designate in writing from time to time.
"Official Body" means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
"Optional Currency" shall mean any of the following currencies: (i) Australian
Dollars, (ii) British Pounds Sterling, (iii) Canadian Dollars, (iv) Euros, and
(v) any other currency approved by Agent and all of the Banks pursuant to
Section 2.17(d).
"Optional Currency Sublimit" shall have the meaning set forth in
Section 2.01(a).
"Original Currency" shall mean that as set forth in Section 9.19(a).
"Other Connection Taxes" shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient (or
an agent or Affiliate thereof) and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
"Other Currency" shall mean that as set forth in Section 9.19(a).


25



--------------------------------------------------------------------------------







"Other Taxes" shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, other than Excluded Taxes or any Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to Section 8.18).
"Overnight Rate" shall mean for any day with respect to any Revolving Credit
Loans in an Optional Currency, the rate of interest per annum as determined in
good faith by the Agent in accordance with its customary practices at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the applicable offshore interbank market.
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA.
"Permitted Acquisitions" shall mean that as set forth in Section 6.06.
"Permitted Additional Indebtedness" shall mean unsecured notes and/guarantees
thereon contemplated to be and/or actually issued by the Borrower and its
Affiliates (i) the covenants, events of default, subsidiary guarantees and other
material terms of which, taken as a whole, are on customary market terms or
terms more favorable to the Borrower at the time of incurrence thereof as
reasonably determined in good faith by a responsible officer of the Borrower,
(ii) the obligors with respect to which are either (A) the Borrower and/or one
or more Subsidiaries of the Borrower that are Loan Parties or (B) the Borrower
and/or one or more Foreign Subsidiaries, and (iii) so long as both before and
after giving effect to the incurrence of which, and the application of the
proceeds therefrom, no Potential Default or Event of Default has occurred and is
continuing.
"Permitted Amount" shall mean Fifty Million and 00/100 Dollars ($50,000,000.00).
"Person" shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.
"Plan" shall mean any deferred compensation program, including both single and
multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees, officers or directors of the US Borrower or any
Domestic Subsidiary or any ERISA Affiliate.
"Pledge Agreement" or "Pledge Agreements" shall mean, singularly or
collectively, as the context may require, (i) the First Amended, Restated and
Consolidated Pledge Agreement, dated as of the Closing Date, executed and
delivered by the US Borrower, Schawk Holdings, York Group, Schawk and Schawk
Worldwide to the Agent for the ratable benefit of the Banks with respect to one
hundred percent (100%) or sixty-six percent (66%), as applicable and as set
forth more fully therein, of the equity interest of York Group, IDL Worldwide,
Matthews


26



--------------------------------------------------------------------------------







International S.p.A, Schawk, Schawk USA, New UK LLP, Matthews Aurora, Milso,
Schawk Worldwide, Schawk Holdings, and Aurora Casket, and (i) any other Pledge
Agreement executed and delivered by Schawk and/or any other Loan Party to the
Agent for the ratable benefit of the Banks on or after the Closing Date hereof
substantially in the form of Exhibit "G" attached hereto and made a part hereof.
"PNC" shall mean PNC Bank, National Association, a national banking association.
"Potential Default" shall mean any event or condition which with notice or
passage of time would constitute an Event of Default.
"Preference" shall mean that as set forth in Section 8.13 hereof.
"Prime Rate" shall mean that rate of interest per annum announced by the Agent
from time to time as its prime rate, which may not represent the lowest rate
charged by the Agent to other borrowers at any time or from time to time.
"Pro Rata Share" shall mean, with respect to each Bank, its Commitment
Percentage.
"Prohibited Transaction" shall mean any transaction which is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA, or otherwise pursuant to a
class exemption under guidance of the Department of Labor.
"Property" shall mean all real property, both owned and leased, of any Loan
Party or Domestic Subsidiary of a Loan Party.
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
"Purchase Money Security Interest" shall mean Liens upon tangible personal
property securing Indebtedness to any Loan Party or Subsidiary of any Loan Party
or deferred payments by such Loan Party or such Subsidiary for the purchase of
such tangible personal property.
"Receivables Financing" shall mean the sale and/or pledge, as the case may be,
of accounts receivable of the Borrower or any Subsidiary of the Borrower for the
benefit of (i) a Securitization Entity (in the case of a transfer by the
Borrower or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by the applicable Securitization Entity), and any assets related
thereto (whether now existing or arising or acquired in the future) of the
Borrower or any of its Subsidiaries, including all collateral securing such
accounts receivable, all contracts and contract rights, lockbox deposit accounts
and all guarantees or other obligations in respect of such accounts receivable
and proceeds of such accounts receivable and other assets (including contract
rights), and the equity interests of the Securitization Entity in each case
which are customarily transferred or in respect of which security interests are
customarily granted in connection with assets


27



--------------------------------------------------------------------------------







securitization transactions involving accounts receivable in connection with a
"receivables securitization," "receivables purchase" or similar transaction,
whether now or hereafter existing; provided however, the aggregate outstanding
principal amount of the Borrower's and/or its Subsidiaries' Indebtedness under
such securitizations, purchases or transactions shall not exceed One Hundred
Twenty-Five Million and 00/100 Dollars ($125,000,000.00) at any time.
"Recipient" shall mean (i) the Agent, (ii) any Bank and (iii) the Issuing Bank,
as applicable.
"Reference Currency" shall mean that as set forth in the definition of
Equivalent Amount.
"Refunded Swing Line Loans" shall mean as set forth in Section 2.02.1(d) hereof.
"Register" shall mean that as set forth in Section 8.17(vii) hereof.
"Regulated Substances" shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a "hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
"Reportable Compliance Event" shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.
"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, except any such event as to which the
provision for thirty (30) days' notice to the PBGC is waived under applicable
regulations.
"Reporting Quarter" shall mean that as set forth in Section 2.03(a)(ii) hereof.
"Resolution Authority" shall mean the EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority, and any other body
which has authority to exercise any Write-down and Conversion Powers.


28



--------------------------------------------------------------------------------







"Restricted JV Subsidiary" shall mean a Joint Venture permitted under Section
6.06(iv) hereof which is deemed a Subsidiary of the US Borrower pursuant to the
definition thereof set forth herein.
"Revolving Credit Facility Commitment" shall mean Seven Hundred Fifty Million
and 00/100 Dollars ($750,000,000.00) or such greater amount as may be applicable
in accordance with the provisions of Section 2.21 hereof.
"Revolving Credit Loan" or "Revolving Credit Loans" shall mean, singularly or
collectively, as the context may require, that as set forth in Section 2.01(a)
hereof.
"Revolving Credit Note" or "Revolving Credit Notes" shall mean, singularly or
collectively, as the context may require, the Revolving Credit Note or Revolving
Credit Notes of the Borrower in the form of Exhibit "A" attached hereto and made
a part hereof, as amended, modified or supplemented from time to time, together
with all extensions, renewals, refinancings or refundings in whole or in part.
"Sanctioned Country" shall mean a country, region or territory that is subject
to or target of a sanctions program maintained by any Compliance Authority.
"Sanctioned Person" shall mean (a) any individual person, group, regime, entity
or thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to or a target of, or specially designated under, any
sanctions program maintained by any Compliance Authority or (b) any person owned
or controlled by any such Person or Persons described in the foregoing clause
(a).
"Sanctions" shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by a Compliance Authority.
"Schawk" shall mean SGK LLC, a Delaware limited liability company.
"Schawk Holdings" shall mean Schawk Holdings Inc., a Delaware corporation.
"Schawk Holdings Guaranty" shall mean the Guaranty and Suretyship Agreement,
dated July 29, 2014, executed and delivered by Schawk Holdings to the Agent for
the ratable benefit of the Banks, as amended, modified or supplemented from time
to time.
"Schawk USA" shall mean Schawk USA Inc., a Delaware corporation.
"Schawk USA Guaranty" shall mean the Guaranty and Suretyship Agreement, dated
July 29, 2014, executed and delivered by Schawk USA to the Agent for the ratable
benefit of the Banks, as amended, modified or supplemented from time to time.


29



--------------------------------------------------------------------------------







"Schawk Worldwide" shall mean Schawk Worldwide Holdings Inc., a Delaware
corporation.
"Schawk Worldwide Guaranty" shall mean the Guaranty and Suretyship Agreement,
dated July 29, 2014, executed and delivered by Schawk Worldwide to the Agent for
the ratable benefit of the Banks, as amended, modified or supplemented from time
to time.
"Screen Rate" means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require, provided that, if any
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement
"Securitization Entity" shall mean any Subsidiary of the Borrower or any other
corporation, trust or entity that is wholly owned (directly or indirectly) by
the Borrower and controlled by the Borrower or its Subsidiaries and that is
exclusively engaged in Receivables Financing transactions and activities
relating directly thereto and that conducts no other operating business.
"Senior Indebtedness" shall mean Net Indebtedness less the sum of (i) any
unsecured Indebtedness and (ii) any Indebtedness subordinated to the obligations
under the Loan Documents pursuant to a subordination agreement or other similar
agreement, in form and substance reasonably acceptable to the Agent.
"Senior Leverage Ratio" shall mean, as of the date of determination, the ratio
of (i) Senior Indebtedness to (ii) EBITDA.
"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
"Specified Event of Default" shall mean the occurrence of an Event of Default
under (i) Section 7.01(a), (ii) Section 7.01(b), (iii) Section 7.01(c) and/or
(iv) Section 7.01(e) solely as a result of a default in the performance of any
covenant contained in Section 5.14 of this Agreement.
"Standby Letters of Credit" shall mean Letters of Credit issued by the
applicable Issuing Bank pursuant to this Agreement, the drawing under which does
not require the delivery of bills of lading, airway bills or other similar types
of documents of title, or which are customarily referred to as "standby letters
of credit".
"Subsidiary" or "Subsidiaries" of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more


30



--------------------------------------------------------------------------------







of such Person's Subsidiaries, (iii) any limited liability company of which such
Person is the sole manager or a managing member or of which 50% or more of the
limited liability company interests is at the time directly or indirectly owned
by such Person or one or more of such Person's Subsidiaries or (iv) any
corporation, trust, partnership, limited liability company or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person's Subsidiaries.
"Swap Obligation" shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Swing Line Lender" shall mean Citizens in its capacity as Swing Line Lender, or
any Person serving as a successor Swing Line Lender hereunder.
"Swing Line Loan Facility" shall mean as set forth in Section 2.02.1(a) hereof.
"Swing Line Loans" shall mean the Loans made by the Swing Line Lender to the
Borrower pursuant to Section 2.02.1 hereof.
"Swing Line Note" shall mean the Second Amended and Restated Swing Line Note,
dated November 21, 2017, made by the Borrower to the Swing Line Lender in the
form of Exhibit "C" attached hereto and made a part hereof, as amended, modified
or supplemented from time to time, together with all extensions, renewals,
refinancings or refundings in whole or in part.
"Swing Line Rate" shall mean an interest rate per annum offered by the Swing
Line Lender with respect to the Swing Line Loans, as determined in its sole
discretion, but in any event not in excess of the rate applicable to Base Rate
Loans at the time of determination.
"Syndication Agent" shall have the meaning set forth in the Preamble hereof and
shall include its successors and assigns.
"Target Day" shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Agent to be a suitable replacement) is open for the settlement of payments
in Euros.
"Tax" or "Taxes" shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Official Body (not including for purposes
of this definition, any group or body charged with setting financial accounting
or regulatory capital rules or standards), including any interest, additions to
tax or penalties applicable thereto.
"Temporary Leverage Increase Period" shall mean that as set forth in Section
5.14(a)(B)(ii)
"Temporary Senior Leverage Increase Period" shall mean that as set forth in
Section 5.14(a)(B)(ii).


31



--------------------------------------------------------------------------------







"Term Loan Commitment" shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1 in the column labeled "Term
Loan Commitment", as such Commitment is thereafter assigned or modified and
"Term Loan Commitments" shall mean the aggregate Term Loan Commitments of all of
the Banks.
"Term Loan" or "Term Loans" shall mean singularly or collectively, as the
context may require, that as set forth in Section 2.01A(a) hereof.
"Term Loan Maturity Date" shall mean July 1, 2021, or such earlier date on which
the Commitments shall have been terminated pursuant to this Agreement.
"Term Note" or "Term Notes" shall mean, singularly or collectively, as the
context may require, the Term Note or Term Notes of the Borrower in the form of
Exhibit "B" attached hereto and made a part hereof, as amended, modified or
supplemented from time to time, together with all extensions, renewals,
refinancings or refundings in whole or in part.
"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
"Termination Event" shall mean (i) a Reportable Event, (ii) the termination of a
single employer Plan or the treatment of a single employer Plan amendment as the
termination of such Plan under Section 4041 of ERISA, or the filing of a notice
of intent to terminate a single employer Plan, or (iii) the institution of
proceedings to terminate a single employer Plan by the PBGC under Section 4042
of ERISA, or (iv) the appointment of a trustee to administer any single employer
Plan.
"Total Commitment Amount" shall mean the obligation of the Banks hereunder to
make Loans (other than Swing Line Loans) and to issue Letters of Credit up to
the maximum aggregate principal Dollar Equivalent amount of Seven Hundred
Eighty-Five Million and 00/100 Dollars ($785,000,000.00) or such greater amount
as may be applicable in accordance with the provisions of Section 2.21 hereof.
"Treasury Management Agreements" shall mean agreements or other arrangements
under which any Person that was a Bank or Affiliate of any Bank at the time of
making such agreements or other arrangements (it being understood that
notwithstanding the foregoing, solely with respect to any Bank party hereto on
the Closing Date or an Affiliate of any Bank party hereto on the Closing Date,
any such agreement or other arrangement provided by such Person to any Loan
Party that was entered into prior to the Closing Date shall be considered a
Treasury Management Agreement hereunder) provides any of the following products
or services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services or
(g) foreign currency exchange. The liabilities of the Loan Parties to the
provider of any service or product under any applicable Treasury Management
Agreement shall be "Indebtedness" hereunder and guaranteed Indebtedness under
the Guaranty Agreements and secured Indebtedness under the Pledge Agreements.


32



--------------------------------------------------------------------------------







"Truist Bank" shall mean Truist Bank, a North Carolina banking corporation.
"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
"US Borrower" shall have the meaning set forth in the Preamble hereof.
"USA Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
"Wells Fargo" shall mean Wells Fargo Bank, N.A., a national banking association.
"Write-Down and Conversion Powers" means:
(a)    with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule;
(b)    with respect to the United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers; and
(c)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or Affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been


33



--------------------------------------------------------------------------------







exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation.
"York Group" shall mean The York Group, Inc., a Delaware corporation.
"York Group Guaranty" shall mean the Guaranty and Suretyship Agreement, dated
December 21, 2010, executed and delivered by York Group to the Agent for the
ratable benefit of the Banks, as amended, modified or supplemented from time to
time.

1.02    Construction and Interpretation.
(a)    Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and "or" has the inclusive meaning represented by the
phrase "and/or". References in this Agreement to "judgments" of the Agent and
the Banks include good faith estimates by the Agent and the Banks (in the case
of quantitative judgments) and good faith beliefs by the Agent and the Banks (in
the case of qualitative judgments). The definition of any document or instrument
includes all schedules, attachments, and exhibits thereto and all renewals,
extensions, supplements, restatements and amendments thereof. "Hereunder",
"herein", "hereto", "hereof", "this Agreement" and words of similar import refer
to this entire document; "including" is used by way of illustration and not by
way of limitation, unless the context clearly indicates to the contrary; and any
action required to be taken by any Loan Party is to be taken promptly, unless
the context clearly indicates to the contrary.
(b)    Agent's or any Bank's Discretion and Consent. Whenever the Agent or any
Bank is granted the right herein to act in its sole discretion or to grant or
withhold consent, such right shall be exercised in good faith.
(c)    Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principals of
consolidation, where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 5.14 (and all defined terms used in the
definition of any accounting terms used in Section 5.14) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the annual
financial statements of the US Borrower and its Subsidiaries referred to in
Section 3.07. In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 5.14 based upon the US Borrower's
regularly prepared financial statements by reason of the preceding sentence, or
if such change would result in a change in the calculation of the financial
covenants, standards or terms used in this Agreement or any other Loan Document,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement so as to equitably reflect such change with the
desired result that the criteria for evaluating the US Borrower's and its
Subsidiaries' financial


34



--------------------------------------------------------------------------------







condition shall be the same after such change as if such change had not been
made; provided that, until so amended, the US Borrower's compliance with such
financial covenants, standards or terms shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective.
Notwithstanding anything to the contrary contained above or in the definition of
Capitalized Lease Obligation, in the event of an accounting change (whether
subsequent to or applied retroactively prior to the Closing Date) requiring
leases to be capitalized, only those leases (assuming for purposes hereof that
they were in existence on the date hereof) that would constitute a Capitalized
Lease Obligation on the date hereof shall be considered a Capitalized Lease
Obligation and all calculations and deliverables under this Agreement or any
other Loan Document shall be made in accordance therewith (provided that all
financial statements delivered to the Agent in accordance with the terms of this
Agreement after the date of such accounting change shall be accompanied by a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
1.03    European Monetary Union. If, as a result of the implementation of
European monetary union, (a) any currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro, then any amount payable
hereunder by any party hereto in such currency shall instead be payable in Euro
and the amount so payable shall be determined by translating the amount payable
in such currency to Euro at the exchange rate recognized by the European Central
Bank for the purpose of integrating such currency into the Euro, or (b) any
currency and the Euro are at the same time recognized by the central bank or
comparable authority of the nation issuing such currency as lawful currency of
such nation, then (i) any Loan made at such time shall be made in Euro and (ii)
any other amount payable by any party hereto in such currency shall be payable
in such currency or in Euro (in an amount determined as set forth in clause
(a)), at the election of the obligor. Prior to the occurrence of the event or
events described in clause (a) or (b) of the preceding sentence, each amount
payable hereunder in any currency will continue to be payable only in that
currency. The Borrower agrees, at the request of the Majority Banks, at the time
of or at any time following the integration of any additional currency into the
Euro, to enter into an agreement amending this Agreement in such manner as the
Majority Banks shall reasonably request in order to avoid any unfair burden or
disadvantage resulting therefrom and to place the parties hereto in the position
they would have been in had such integration not occurred, the intent being that
neither party will be adversely affected economically as a result of such
integration and that reasonable provisions may be adopted to govern the
borrowing, maintenance and repayment of Loans denominated in any Optional
Currency after the occurrence of the event or events described in clause (a) or
(b) of the preceding sentence.
1.04    Interest; Libor Notification. The interest rate on the applicable Libor
Rate Loans is determined by reference to the applicable Libor Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the "IBA") for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that, in the future,
the London interbank offered rate may become unavailable or may no longer be


35



--------------------------------------------------------------------------------







deemed an appropriate reference rate upon which to determine the interest rate
on applicable Libor Rate Loans made in a Libor Quoted Currency. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.03, an alternative rate of interest may be selected and
implemented in accordance with the mechanism contained in such Section. The
Agent will notify the Borrower, pursuant to Section 2.03, in advance of any
change to the reference rate upon which the interest rate on Libor Rate Loans is
based. However, the Agent does not warrant, nor accept responsibility, nor shall
the Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of "Libor Rate" or with
respect to any comparable or successor rate thereto or replacement rate thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.03, will be similar to, or produce the same
value or economic equivalence of, the Libor Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
1.05    Divisions. For all purposes under the Loan Documents, in connection with
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its equity interests at such time.
1.06    Limited Condition Acquisition. In the event that the US Borrower
notifies the Agent in writing (such notice to be delivered to the Agent not less
than ten (10) days prior to the date of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Condition Acquisition) that any proposed Permitted Acquisition is a
Limited Condition Acquisition and that the US Borrower wishes to test the
conditions to such Limited Condition Acquisition and the availability of the
Loans (it being understood and agreed that no Revolving Credit Loans may be used
for a Limited Condition Acquisition) that are to be used to finance such Limited
Condition Acquisition in accordance with this Section, the following provisions
shall apply:
(a)    any condition to such Limited Condition Acquisition or such Loan (it
being understood and agreed that no Revolving Credit Loans may be used for a
Limited Condition Acquisition) that requires that no Potential Default or Event
of Default shall have occurred and be continuing at the time of such Limited
Condition Acquisition or the incurrence of such Loan (including, without
limitation, Section 4.01 and Section 6.06(iii)(A) hereof), shall be satisfied if
(i) no Potential Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited Condition
Acquisition, and (ii) no Event of Default shall have occurred and be continuing
under Sections 7.01(a), (b), (c), (k), (m) or (n) hereof both before and after
giving effect to such Limited Condition Acquisition and any Loans incurred in
connection therewith (including any Additional Increase);


36



--------------------------------------------------------------------------------







(b)    any condition to such Limited Condition Acquisition or such Loan (it
being understood and agreed that no Revolving Credit Loans may be used for a
Limited Condition Acquisition) that the representations and warranties in this
Agreement and the other Loan Documents shall be true and correct at the time of
such Acquisition or the incurrence of such Loan (including, without limitation,
Section 4.01 and Section 6.06(iii)(A) hereof) shall be subject to customary
“SunGard” or other customary applicable “certain funds” conditionality
provisions (including, without limitation, a condition that the representations
and warranties under the relevant agreements relating to such Limited Condition
Acquisition as are material to the lenders providing such Loans shall be true
and correct, but only to the extent that the US Borrower or its applicable
Subsidiary has the right to terminate its obligations under such agreement as a
result of a breach of such representations and warranties or the failure of
those representations and warranties to be true and correct), so long as all
representations and warranties in this Agreement and the other Loan Documents
are true and correct in all material respects (except for those representations
and warranties which are already qualified by materiality and which shall be
true and correct in all respects) at the time of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Limited Condition Acquisition;
(c)    any financial ratio test or condition to such Limited Condition
Acquisition or the incurrence of such Loans (it being understood and agreed that
no Revolving Credit Loans may be used for a Limited Condition Acquisition), may
upon the written election of the US Borrower delivered to the Agent not less
than ten (10) days prior to the execution of the definitive agreement for such
Acquisition, be tested either (i) upon the execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Condition Acquisition or (ii) upon the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a pro forma basis; provided that the failure to
deliver a notice under this Section prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under clause (ii) of this
Section; and
(d)    if the US Borrower has made an election with respect to any Limited
Condition Acquisition to test a financial ratio test or condition at the time
specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (excluding any ratio used in determining the
Applicable Margin or compliance with the covenant in Section 5.14) or basket on
or following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated.




37



--------------------------------------------------------------------------------








ARTICLE II    

THE CREDIT FACILITIES

2.01    Revolving Credit Facility Commitment.
(a)    Revolving Credit Loans. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement, the Notes
and the other Loan Documents, the Banks severally (but not jointly) agree to
make loans in either Dollars or one or more Optional Currencies (the "Revolving
Credit Loans") to the Borrower at any time or from time to time on or after the
Closing Date and to and including the Business Day immediately preceding the
Expiry Date in an aggregate Dollar Equivalent principal amount which, when
combined with the aggregate principal amount of all outstanding Swing Line Loans
and the aggregate Dollar Equivalent amount of Letters of Credit Outstanding,
shall not exceed at any one time outstanding the Revolving Credit Facility
Commitment; provided, however, that (i) no Bank shall be required to make
Revolving Credit Loans (or participate in the issuance of Letters of Credit) in
an aggregate Dollar Equivalent principal amount outstanding at any one time
exceeding such Bank's Commitment, (ii) no Base Rate Loan shall be made in an
Optional Currency, (iii) in the event that any Foreign Borrower has joined this
Agreement in accordance with the terms and provisions provided for herein, after
giving effect to any Revolving Credit Loan, the aggregate amount of Revolving
Credit Loans made to and Letters of Credit Outstanding issued for the account of
all Foreign Borrowers shall not exceed the Dollar Equivalent amount of Three
Hundred Fifty Million and 00/100 Dollars ($350,000,000.00) (the "Foreign
Borrower Sublimit"), and (iv) after giving effect to any Revolving Credit Loan
the aggregate amount of Revolving Credit Loans and Letters of Credit Outstanding
denominated in Optional Currencies shall not exceed the Dollar Equivalent amount
of Three Hundred Fifty Million and 00/100 Dollars ($350,000,000.00) (the
"Optional Currency Sublimit"). The Revolving Credit Loans shall be made pro rata
in accordance with each Bank's Commitment Percentage. Within the limits of time
and amount set forth in this Section 2.01, and subject to the provisions of this
Agreement including, without limitation, the Banks' right to demand repayment of
the Revolving Credit Loans upon the occurrence of an Event of Default, the
Borrower may borrow, repay and reborrow under this Section 2.01; provided,
however, that if the Borrower prepays any Libor Rate Loan on a day other than
the last day of the applicable Interest Period for such Libor Rate Loan, then
the Borrower shall comply with the terms and conditions of Section 2.12(c) with
respect to such prepayment.
(b)    Revolving Credit Notes. The obligation of the Borrower (which, except as
set forth in Section 2.22 hereof with respect to any Foreign Borrower, shall be
joint and several) to repay the unpaid principal amount of the Revolving Credit
Loans made to the Borrower, as applicable, by each Bank and to pay interest on
the unpaid principal amount thereof is evidenced in part by the Revolving Credit
Notes of the Borrower. Each Revolving Credit Note shall be payable to the order
of a Bank in a principal amount equal to such Bank's Commitment. The executed
Revolving Credit Notes will be delivered by the US Borrower to the Banks on the
Closing Date and, subsequent to the Closing Date, by any applicable Foreign
Borrower in accordance with the terms and provisions of Section 2.22 hereof.


38



--------------------------------------------------------------------------------







(c)    Making, Renewing or Converting of Revolving Credit Loans. Subject to the
terms and conditions set forth in this Agreement and the other Loan Documents,
and provided that the Borrower has satisfied all applicable conditions specified
in Section 4.01 hereof (subject to Section 1.06), the Banks shall make Revolving
Credit Loans to the Borrower which, as selected by the Borrower pursuant to this
Section 2.01(c), shall be Base Rate Loans or Libor Rate Loans and, with respect
to Libor Rate Loans, shall be denominated in Dollars or an Optional Currency. In
addition, subject to the terms and conditions set forth below, the Borrower
shall have the opportunity to (i) convert Base Rate Loans into Libor Rate Loans,
(ii) convert Libor Rate Loans denominated in Dollars into Base Rate Loans or
(iii) renew Libor Rate Loans as Libor Rate Loans for additional Interest
Periods.
(i)        Each Revolving Credit Loan that is made as or converted (from a Libor
Rate Loan) into a Base Rate Loan shall be made or converted on such Business Day
and in such amount as an Authorized Representative of the Borrower shall request
by written or telephonic notice (confirmed promptly, but in no event later than
one Business Day thereafter, in writing) received by the Agent no later than
10:00 a.m. (Pittsburgh, Pennsylvania time) on the date of requested disbursement
of or conversion into the requested Base Rate Loan. Subject to the terms and
conditions of this Agreement, on each borrowing date, the Agent shall make the
proceeds of the Base Rate Loan available to the Borrower at the Agent's Office
in immediately available funds not later than 2:00 p.m. (Pittsburgh,
Pennsylvania time). Unless an Authorized Representative of the Borrower shall
provide the Agent with the required written notice to convert a Base Rate Loan
into a Libor Rate Loan on or prior to the third (3rd) Business Day prior to the
date of requested conversion, such Base Rate Loan shall automatically continue
as a Base Rate Loan.
(ii)        Each Revolving Credit Loan that is made as, renewed as or converted
(from a Base Rate Loan) into a Libor Rate Loan shall be made, renewed or
converted, on such Business Day, in such Dollar Equivalent amount (expressed in
the currency in which such Loan shall be funded and also as a Dollar Equivalent
amount if such Loan shall be funded in an Optional Currency) greater than or
equal to One Million and 00/100 Dollars ($1,000,000.00); provided, however, that
any Dollar Equivalent amount in excess of One Million and 00/100 Dollars
($1,000,000.00) may only be in Dollar Equivalent increments of One Hundred
Thousand and 00/100 Dollars ($100,000.00), with such an Interest Period and in
such currency as an Authorized Representative of the Borrower shall request by
written or telephonic notice (confirmed promptly, but in no event later than one
Business Day thereafter, in writing) received by the Agent no later than 10:00
a.m. (Pittsburgh, Pennsylvania time) on the (a) third (3rd) Business Day prior
to the requested date of disbursement of, renewal of or conversion into the
requested Libor Rate Loan denominated in Dollars, and (b) fourth (4th) Business
Day prior to the requested date of disbursement of, renewal of or conversion
into the requested Libor Rate Loan denominated in an Optional Currency. Subject
to the terms and conditions of this Agreement, on each borrowing date, the Agent
shall make the proceeds of Libor Rate Loans available to the Borrower at the
Agent's Office in immediately available funds, no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time). In addition, in the event that the Borrower
desires to renew a Libor Rate Loan for an additional Interest Period, an
Authorized Representative of the Borrower shall provide the Agent with written
notice thereof on or prior to (a) with respect to Libor Rate Loans denominated
in Dollars, the third (3rd) Business Day prior to the expiration of the
applicable Interest Period, and (b) with respect to Libor Rate


39



--------------------------------------------------------------------------------







Loans denominated in an Optional Currency, the fourth (4th) Business Day prior
to the expiration of the applicable Interest Period. In the event that an
Authorized Representative of the Borrower fails to provide the Agent with the
required written or telephonic notice (confirming promptly, but in no event
later than one Business Day thereafter, in writing) on or prior to the third
(3rd) Business Day prior to the expiration of the applicable Interest Period for
a Libor Rate Loan denominated in Dollars, the Borrower shall be deemed to have
given written notice that such Loan shall be renewed as or converted into, as
the case may be, a Libor Rate Loan with an Interest Period of one (1) month on
the last day of the applicable Interest Period. In the event that an Authorized
Representative of the Borrower fails to provide the Agent with the required
written or telephonic notice (confirming promptly, but in no event later than
one Business Day thereafter, in writing) on or prior to the fourth (4th)
Business Day prior to the expiration of the applicable Interest Period for a
Libor Rate Loan denominated in an Optional Currency, the Borrower shall be
deemed to have given written notice that such Loan shall be renewed for an
Interest Period of one (1) Month. Each written notice of any Libor Rate Loan
shall be irrevocable and binding on the Borrower and the Borrower shall
indemnify the Agent and the Banks against any loss or expense incurred by the
Banks as a result of any failure by the Borrower to consummate such transaction
calculated as set forth in Section 2.12(c) hereof.
(iii)        Each Bank hereby authorizes the Agent to make all Revolving Credit
Loans that are requested by the Borrower on the proposed date of disbursement as
described above. Upon receipt of a request to make, renew or convert a Revolving
Credit Loan hereunder, the Agent shall promptly advise each of the Banks of the
proposed date of disbursement, renewal or conversion, the amount and type of
each such Revolving Credit Loan, the applicable Interest Period, the applicable
currency and the Bank's Commitment amount thereof. Each Bank shall remit its
Commitment Percentage of the principal amount of each Revolving Credit Loan to
the Agent at the Office of the Agent in the applicable currency and immediately
available funds no later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the
applicable date of disbursement. If the amount of such Bank's Commitment
Percentage is not made available to the Agent by such Bank on the applicable
borrowing date, the Agent shall not be required to fund such Bank's Commitment
Percentage of the Revolving Credit Loans on the applicable borrowing date;
provided, however, the Agent may elect in its sole discretion to fund such
Bank's Commitment Percentage on the applicable borrowing date, and such Bank
shall be subject to the repayment obligations set forth below.
(iv)        The Agent may assume that each Bank has made or will make the
proceeds of a Revolving Credit Loan available to the Agent in the applicable
currency unless the Agent shall have been notified by such Bank on or before the
later of (a) the close of business on the Business Day preceding the applicable
borrowing date with respect to the Revolving Credit Loan, or (b) one (1) hour
before the time on which the Agent actually funds the proceeds of such Revolving
Credit Loan to the Borrower (whether using its own funds pursuant to this
subsection or using proceeds deposited with the Agent by the Banks and whether
such funding occurs before or after the time on which the Banks are required to
deposit the proceeds of such Revolving Credit Loan with the Agent). The Agent
may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount in the applicable currency. If
such corresponding amount is not in fact made available to the Agent by such
Bank in the applicable


40



--------------------------------------------------------------------------------







currency, the Agent shall be entitled to recover such amount on demand from such
Bank (or, if such Bank fails to pay such amount, forthwith upon such demand from
the Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(y) with respect to Loans denominated in Dollars, (A) the Federal Funds Rate
during the first three (3) days after such interest shall begin to accrue and
(B) the Applicable Rate in respect of such Loan after the end of such three (3)
day period, and (z) with respect to Loans denominated in an Optional Currency,
the Overnight Rate.
(d)    Maximum Principal Amount of Revolving Credit Loans and Letters of Credit
Outstanding. The sum of (i) the aggregate Dollar Equivalent principal amount of
all Revolving Credit Loans outstanding, plus, (ii) the sum of the aggregate
principal amount of all Swing Line Loans outstanding, plus (iii) the aggregate
Dollar Equivalent amount of Letters of Credit Outstanding shall not exceed the
amount of the Revolving Credit Facility Commitment as the same may be increased
from time to time pursuant to Section 2.21. The Borrower agrees that if at any
time the sum of (i) the aggregate Dollar Equivalent principal amount of all
Revolving Credit Loans outstanding, (ii) the aggregate principal amount of all
Swing Line Loans outstanding plus (iii) the aggregate Dollar Equivalent amount
of Letters of Credit Outstanding exceeds the amount of the Revolving Credit
Facility Commitment (the "Excess Amount"), the Borrower shall promptly, but in
no event later than one Business Day thereafter, pay to the Agent (for the
ratable benefit of the Banks) such Excess Amount. If not sooner paid, the entire
principal balance of all outstanding Revolving Credit Loans, together with all
unpaid accrued interest thereon, and all other sums and costs owed to the Agent
and the Banks by the Borrower pursuant to this Agreement, shall be immediately
due and payable on the Expiry Date, without notice, presentment or demand of any
kind.
(e)    Effect of Amendment and Restatement. Simultaneously with the Closing
Date, the parties hereby agree that the Commitments shall be as set forth in
Schedule 1 and the portion of Loans and other Loan Document Obligations
outstanding under the Existing Loan Agreement shall be reallocated in accordance
with such Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the Banks and from each Bank to each other Bank,
with the same force and effect as if such assignments were evidenced by
applicable assignment agreements required pursuant to Section 8.17 of the
Existing Loan Agreement. Notwithstanding anything to the contrary in Section
8.17 of the Existing Loan Agreement or Section 8.17 of this Agreement, no other
documents or instruments, including any assignment agreements, shall be executed
in connection with these assignments (all of which requirements are hereby
waived), and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an assignment
agreement. On the Closing Date, the Banks shall make full cash settlement with
each other and each Bank under the Existing Loan Agreement that will not be a
Bank after the Closing Date either directly or through the Agent, as the Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Commitments (as such term is defined in the Existing Loan Agreement)
such that after giving effect to such settlements each Bank's Commitment
Percentage shall be as set forth on Schedule 1.
2.01A    Term Loan Commitment.


41



--------------------------------------------------------------------------------







(a)    Term Loan. Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, and provided that the US Borrower has
satisfied all applicable conditions in Article IV hereof, each Bank severally
agrees to make a term loan in Dollars to the US Borrower on the Closing Date in
the aggregate principal amount of its Term Loan Commitment (the "Term Loan")
which, as selected by the US Borrower, shall be Base Rate Loans or Libor Rate
Loans.
(b)    Nature of Banks' Obligations with Respect to the Term Loan. The
obligations of each Bank to make its portion of the Term Loan to the US Borrower
shall be in the proportion that such Bank's Term Loan Commitment bears to the
Term Loan Commitments of all Banks to the US Borrower, but each Bank's Term Loan
to the US Borrower shall never exceed its Term Loan Commitment. The failure of
any Bank to make its portion of the Term Loan shall not relieve any other Bank
of its obligations to make its portion of the Term Loan nor shall it impose any
additional liability on any other Bank hereunder. After the funding of the Term
Loan by each Bank in the aggregate principal amount of its Term Loan Commitment
pursuant to Section 2.01A(a), the Banks shall have no obligation to make an
additional Term Loan hereunder. The Term Loan Commitments are not revolving
credit commitments, and the US Borrower shall not have the right to borrow,
repay and reborrow under Section 2.01A(a).
(c)    Renewing or Converting Term Loans. Subject to the terms and conditions
set forth below, the US Borrower shall have the opportunity to (i) convert Base
Rate Loans into Libor Rate Loans, (ii) convert Libor Rate Loans into Base Rate
Loans or (iii) renew Libor Rate Loans as Libor Rate Loans for additional
Interest Periods.
(i)    Each portion of the Term Loan that is converted (from a Libor Rate Loan)
into a Base Rate Loan shall be converted on such Business Day and in such amount
as an Authorized Representative of the US Borrower shall request by written or
telephonic notice (confirmed promptly, but in no event later than one Business
Day thereafter, in writing) received by the Agent no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the date of conversion into the requested
Base Rate Loan. Unless an Authorized Representative of the US Borrower shall
provide the Agent with the required written notice to convert a Base Rate Loan
into a Libor Rate Loan on or prior to the third (3rd) Business Day prior to the
date of requested conversion, such Base Rate Loan shall automatically convert to
a Libor Rate Loan with an Interest Period of one (1) month.
(ii)    Each Term Loan that is renewed or converted (from a Base Rate Loan) into
a Libor Rate Loan shall be renewed or converted, on such Business Day, in an
amount greater than or equal to One Million and 00/100 Dollars ($1,000,000.00);
provided, however, that any amount in excess of One Million and 00/100 Dollars
($1,000,000.00) may only be in increments of One Hundred Thousand and 00/100
Dollars ($100,000.00), with such an Interest Period as an Authorized
Representative of the US Borrower shall request by written or telephonic notice
(confirmed promptly, but in no event later than one Business Day thereafter, in
writing) received by the Agent no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time) on the third (3rd) Business Day prior to the requested date
of, renewal of or conversion into the requested Libor Rate Loan. In the event
that an Authorized Representative of the US Borrower fails to provide the Agent
with the required written or telephonic notice (confirming promptly, but in no
event later than one


42



--------------------------------------------------------------------------------







Business Day thereafter, in writing) on or prior to the third (3rd) Business Day
prior to the expiration of the applicable Interest Period for a Libor Rate Loan,
the US Borrower shall be deemed to have given written notice that such Loan
shall be converted into a Libor Rate Loan with an Interest Period of one (1)
month on the last day of the applicable Interest Period. Each written notice of
any Libor Rate Loan shall be irrevocable and binding on the US Borrower and the
US Borrower shall indemnify the Agent and the Banks against any loss or expense
incurred by the Banks as a result of any failure by the US Borrower to
consummate such transaction calculated as set forth in Section 2.12(c) hereof.
(d)    Term Notes; Principal Repayment Terms. The obligation of the US Borrower
to repay the unpaid principal amount of the Term Loan made to it by each Bank,
together with interest thereon, shall be evidenced by a Term Note dated the
Closing Date payable to the order of such Bank in a face amount equal to the
Term Loan Commitment of such Bank. The Term Loan principal shall be paid in four
(4) installments of Six Million Two Hundred Fifty Thousand and 00/100 Dollars
($6,250,000.00) on July 1, 2020, October 1, 2020, January 1, 2021 and April 1,
2021, in each case, plus accrued interest as provided in Section 2.04, with the
final installment of the remaining principal balance of Ten Million and 00/100
Dollars ($10,000,000.00) (or such lesser principal amount if any prepayment of
the Term Loans has occurred in accordance with the terms and provisions set
forth below) and accrued and unpaid interest due and payable on the Term Loan
Maturity Date, without notice, presentment or demand of any kind. Subject to the
provisions of this Section 2.01A(d), the US Borrower shall have the right, at
its option, from time to time, to prepay the Term Loan, in whole or in part, on
any date prior to the Term Loan Maturity Date without prepayment penalty or
premium thereon; provided, however, the US Borrower shall give the Agent prior
written notice of the US Borrower's intention to make such prepayment at least
three (3) Business Days prior to the date of such prepayment in the case of
prepayment of any Libor Rate Loan, and at least one (1) Business Day prior to
the date of such prepayment in the case of any Base Rate Loan and of (i) the
date, which shall be a Business Day, on which the proposed prepayment is to be
made and (ii) the total principal amount of such prepayment (which prepayment
shall be in an amount greater than or equal to One Million and 00/100 Dollars
($1,000,000.00) and increments of One Hundred Thousand and 00/100 Dollars
($100,000.00) in excess of such amount (unless, as applicable, either the
outstanding principal amount of the Term Loan or the amount of any applicable
principal installment payment is less than such amount); provided, further, the
US Borrower shall pay to the Agent for the ratable benefit of the Banks all
interest accrued on the amount of the Term Loan to be prepaid to the date of
such prepayment and all other fees, costs and charges required to be paid by the
US Borrower to the Agent for the ratable benefit of the Banks with respect to
such prepayment, including any loss, costs or expenses pursuant to Section
2.12(c). All partial prepayments shall be applied first to the next scheduled
installment payment of the Term Loan that is due and payable within ninety (90)
days after the proposed date of the applicable prepayment and then to any
remaining installments due on the Term Loan in the inverse order of their
respective due dates. In addition, to the extent the Term Loan is subject to any
Bank-Provided Hedge and as a result of the applicable prepayment hereunder, the
US Borrower is required to pay any principal, interest, fees, costs or charges
with respect to such Bank-Provided Hedge, the US Borrower shall, to the extent
the aggregate amount of all such principal, interest, fees, costs and charges
exceeds Ten Million and 00/100 Dollars ($10,000,000.00), pay such required
payments, in each case as set forth in any applicable Bank-Provided Hedge. All
prepayments made hereunder are payable at 12:00 noon (Pittsburgh, Pennsylvania
time) on the scheduled date of prepayment. All such


43



--------------------------------------------------------------------------------







prepayments shall be made absolutely net of, without deduction or offset, and
altogether free and clear of any and all present and future Taxes, except as
required by applicable Law. If the US Borrower is compelled by Law to deduct or
withhold any such Taxes, then: (i) if such Tax is an Indemnified Tax, the amount
to be prepaid by the US Borrower hereunder shall be increased so that after all
such required deductions or withholdings are made (including deductions or
withholdings applicable to additional amounts payable under this Section), the
Banks receive an amount equal to the amount it would have received had no such
deduction or withholding been made; and (ii) the US Borrower shall make such
deductions or withholdings and timely pay the full amount deducted or withheld
to the relevant Official Body in accordance with applicable Law.

2.02    Swing Line Facility.

2.02.1    Swing Line Loan Facility.
(a)    Swing Line Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, the Swing Line Lender may, in its sole and absolute discretion,
make available to the Borrower at any time and from time to time during the
period from the Closing Date through and including the Business Day immediately
preceding the earlier of (i) the date upon which the aggregate unpaid principal
balance of the Swing Line Loans become due and payable by demand or (ii) the
Expiry Date, by making Swing Line Loans to the Borrower in Dollars in an
aggregate principal amount not exceeding at any one time outstanding Fifty
Million and 00/100 Dollars ($50,000,000.00) (the "Swing Line Loan Facility");
provided, however, that the sum of (i) the aggregate principal amount of the
Swing Line Lender's Swing Line Loans outstanding, plus (ii) the Dollar
Equivalent principal amount of all Revolving Credit Loans outstanding of all the
Banks, plus (iii) the aggregate Dollar Equivalent amount of Letters of Credit
Outstanding at any one time shall not exceed the aggregate amount of the
Revolving Credit Facility Commitment as the same may be increased from time to
time pursuant to Section 2.21. If not sooner paid, each Swing Line Loan, all
unpaid interest thereon and all other sums and costs incurred hereunder with
respect to such Swing Line Loan shall be immediately due and payable on the
earlier of (i) thirty (30) Business Days from the date such Swing Line Loan was
made, (ii) demand or (iii) the Expiry Date, without notice, presentment or
demand (unless payable by demand). Within the limits of time and amount set
forth in this Section 2.03.1, and subject to the provisions of this Agreement
including, without limitation, the Swing Line Lender's right to demand repayment
of the Swing Line Loans at any time with or without the occurrence of an Event
of Default, Borrower may borrow, repay and reborrow under this Section 2.02.1.
(b)    Swing Line Note. The obligation of the Borrower to repay the unpaid
principal amount of the Swing Line Loans made to the Borrower by the Swing Line
Lender and to pay interest on the unpaid principal amount thereof will be
evidenced in part by the Swing Line Note of the Borrower. The executed Swing
Line Note was previously delivered by US Borrower to the Swing Line Lender on
November 21, 2017.
(c)    Making Swing Line Loans. Subject to the terms and conditions set forth in
this Agreement and the other Loan Documents, and provided that the Borrower has
satisfied all applicable conditions specified in Section 4.01 hereof, the Swing
Line Lender may, in its sole


44



--------------------------------------------------------------------------------







and absolute discretion, make Swing Line Loans to the Borrower on such Business
Day and in such amount as an Authorized Representative of the Borrower shall
request by written or telephonic notice (confirmed promptly, but in no event
later than one (1) Business Day thereafter in writing) received by the Swing
Line Lender no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date
of requested disbursement of the Swing Line Loan. Subject to the terms and
conditions of this Agreement, on each borrowing date, the Swing Line Lender
shall make the proceeds of the Swing Line Loan available to the Borrower at the
Swing Line Lender's Office in immediately available funds not later than 2:00
p.m., Pittsburgh, Pennsylvania time. The Swing Line Lender shall give notice to
the Agent no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) of the next
Business Day or such other time as the Agent and the Swing Line Lender may agree
of the amount of each such Swing Line Loan.
(d)    Refunded Swing Line Loans. With respect to any Swing Line Loans, the
Swing Line Lender may, at any time in its sole and absolute discretion, deliver
to the Agent (with a copy to the US Borrower), no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the first (1st) Business Day immediately
preceding the proposed date of disbursement, a notice (which shall be deemed to
be a notice of borrowing given by an Authorized Representative) requesting the
Banks to make Revolving Credit Loans that are Base Rate Loans on such date in an
amount equal such portion of the Swing Line Loans outstanding as the Swing Line
Lender may request in its sole and absolute discretion plus, if the Swing Line
Lender so requests, accrued interest thereon, (the "Refunded Swing Line Loans").
Anything contained in this Agreement to the contrary notwithstanding, (i) the
proceeds of such Revolving Credit Loans made by Banks other than the Swing Line
Lender shall be immediately delivered by the Agent to the Swing Line Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (ii) on the day such Revolving Credit Loans are
made, the Swing Line Lender's Pro Rata Share of the Refunded Swing Line Loans
shall be deemed to be paid with the proceeds of a Revolving Credit Loan made by
the Swing Line Lender, and such portion of the Swing Line Loans deemed to be so
paid shall no longer be outstanding as Swing Line Loans and shall no longer be
due under the Swing Line Note of the Swing Line Lender but shall instead
constitute part of the Swing Line Lender's outstanding Revolving Credit Loans
and shall be due under the Revolving Credit Note of the Swing Line Lender.
Anything contained herein to the contrary notwithstanding, each Bank's
obligation to make Revolving Credit Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the immediately preceding paragraph shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever; (b) the occurrence or continuation of an
Event of Default or a Potential Default; (c) any Material Adverse Change;
(d) any breach of this Agreement or any other Loan Document by the Borrower; or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Bank are
subject to the condition that (X) the Swing Line Lender believed in good faith
that all conditions under Section 4.01 to the making of the applicable Swing
Line Loans were satisfied at the time such Swing Line Loans were made or (Y) the
satisfaction of any such condition not satisfied had been waived in writing by
the Banks prior to or at the time such Swing Line Loans were made;


45



--------------------------------------------------------------------------------







provided, further, that no Bank shall be obligated in any event to make
Revolving Credit Loans in excess of its Commitment less its Pro Rata Share of
the Dollar Equivalent amount of Letters of Credit Outstanding.

2.03    Interest Rates.
(a)    Subject to the terms and conditions of this Agreement, the aggregate
outstanding principal balance of the Loans shall be, at the option of the
Borrower as selected pursuant to Section 2.01(c) and 2.01(A)(c) hereof, (x) Base
Rate Loans which shall bear interest for each day at the rates set forth below
or (y) Libor Rate Loans which shall bear interest during each applicable
Interest Period at the rates set forth below:
(i)
Subject to the terms and conditions of this Agreement, on the Closing Date and
through the day immediately preceding the first (1st) Incentive Pricing
Effective Date occurring after the Closing Date, (x) Loans which are Base Rate
Loans shall bear interest for each day at a rate per annum equal to the Base
Rate plus the applicable margin corresponding to Tier IV as set forth below and
(y) Loans which are Libor Rate Loans shall bear interest during each applicable
interest period at a rate per annum equal to the Libor Rate plus the Applicable
Libor Margin corresponding to Tier IV set forth below;

(ii)
Subject to the terms and conditions of this Agreement, during each Fiscal
Quarter, in accordance with Section 5.01(c) hereof, the US Borrower shall submit
to the Agent and the Banks a quarterly compliance certificate (the Fiscal
Quarter in which such compliance certificate is required to be received by the
Agent and the Banks is the "Reporting Quarter") as of the last day of the Fiscal
Quarter immediately preceding such Reporting Quarter (with respect to any
Reporting Quarter, the Fiscal Quarter immediately preceding such Reporting
Quarter is the "Measurement Quarter"). Upon receipt of such quarterly compliance
certificate by the Agent and the Banks in accordance with Section 5.01(c), the
calculation of the Borrower's Senior Leverage Ratio shall be set forth in such
compliance certificate as of the last day of the Measurement Quarter ending
March 31, 2020 and as of the last day of each Measurement Quarter thereafter.
From the first (1st) day of the first (1st) full calendar month following the
Agent's and the Banks' receipt of such quarterly compliance certificate (the
"Incentive Pricing Effective Date") until the next Incentive Pricing Effective
Date, (x) Loans which are Base Rate Loans shall bear interest for each day at a
rate per annum equal to the Base Rate plus the applicable margin determined by
reference to the Borrower's Senior Leverage Ratio as set forth below (the
"Applicable Base Rate Margin") and (y) Loans which are Libor Rate Loans shall
bear interest during each applicable Interest Period at a rate per annum equal
to the Libor Rate plus the applicable margin determined by reference to the
Borrower's Senior Leverage Ratio as set forth below (the "Applicable Libor
Margin"):





46



--------------------------------------------------------------------------------







Tier


Senior Leverage Ratio


Applicable Libor Margin per annum


Applicable Base Rate Margin per annum


Applicable L/C Fee Percentage per annum


Applicable Commitment Fee Percentage per annum


I
< 1.00
.75%
0.00%
.75%
0.15%
II
≥1.00 < 2.00
1.00%
0.00%
1.00%
0.20%
III
≥ 2.00 < 2.50
1.25%
0.25%
1.25%
0.25%
IV
≥ 2.50 < 3.00
1.50%
0.50%
1.50%
0.25%
V
≥ 3.00 < 3.50
1.75%
0.75%
1.75%
0.25%
VI
≥ 3.50
2.00%
1.00%
2.00%
0.30%



(iii) Subject to the terms and conditions of this Agreement, in the event that
the US Borrower fails to timely deliver the compliance certificate required by
Section 5.01(c) hereof, the Applicable Margin in effect at the time of such
failure shall be increased to the next highest Tier until the delivery of such
compliance certificate.
Subject to the terms and conditions of this Agreement, the aggregate outstanding
principal balance of the Swing Line Loans shall bear interest for each day at
the Swing Line Rate.
(b)    Calculation of Interest and Fees; Adjustment to Base Rate and Swing Line
Rate. Interest on the Base Rate Loans, unpaid fees and other sums payable
hereunder shall be computed on a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as applicable, and paid for the actual number of
days elapsed. Interest on the Libor Rate Loans shall be computed on a year of
three hundred sixty (360) days and paid for the actual number of days elapsed;
provided that, for Loans made in an Optional Currency for which a three hundred
sixty five (365) or three hundred sixty six (366) day basis, as the case may be,
is the only market practice available to the Agent, such rate shall be
calculated on the basis of a year of three hundred sixty five (365) or three
hundred sixty six (366) days, as the case may be, for the actual days elapsed.
In the event of any change in the Base Rate or the Swing Line Rate, the rate of
interest applicable to each Base Rate Loan or the Swing Line Loans shall be
adjusted to immediately correspond with such change; provided, however, that any
interest rate charged hereunder shall not exceed the Maximum Rate.
(c)    Interest After Maturity or Default; Interest Laws. Upon the occurrence
and during the continuance of an Event of Default, (i)  pursuant to Section
7.01(a), 7.01(m) or 7.01(n), the unpaid principal amount of the Loans or any
portion thereof, accrued interest thereon, any fees or any other sums payable
hereunder shall bear interest at a rate per annum equal to the Applicable Rate
plus two percent (2.00%); (ii)  pursuant to Section 7.01(b)-7.01(l), the unpaid
principal amount of the Loans or any portion thereof, accrued interest thereon,
any fees or any other sums payable hereunder shall, at the election of the Agent
or the direction of the Majority Banks, thereafter bear interest at a rate per
annum equal to the Applicable Rate plus two percent (2.00%); (iii) each Libor
Rate Loan denominated in Dollars shall automatically convert into a Base Rate
Loan at the end of the applicable Interest Period; (iv) at the election of the
Agent or the direction


47



--------------------------------------------------------------------------------







of the Majority Banks, each Libor Rate Loan denominated in an Optional Currency
shall automatically convert into a Base Rate Loan at the time of such Event of
Default and the Borrower shall pay to the Agent for the ratable account of the
Banks such additional amounts as are required pursuant to and in accordance with
Sections 2.12(c) and 2.18; and (v) at the election of the Agent or the direction
of the Majority Banks, no Loans may be made in an Optional Currency and no Loans
may be made as, renewed as or converted into a Libor Rate Loan. Notwithstanding
any provisions to the contrary contained in this Agreement or any other Loan
Document, the Borrower shall not be required to pay, and the Banks shall not be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable Law ("Excess Interest"). If any Excess Interest
is provided for or determined by a court of competent jurisdiction to have been
provided for in this Agreement or in any other Loan Document, then, in such
event: (1) the provisions of this subsection shall govern and control; (2) the
Borrower shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that any Bank may have received hereunder shall be, at the Majority
Banks' option, (a) applied as a credit against the outstanding principal balance
of the Indebtedness evidenced by the Notes or accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Law), (b) refunded to the
payor thereof, or (c) any combination of the foregoing; (4) the interest rate(s)
provided for herein shall be automatically reduced to the maximum lawful rate
allowed from time to time under applicable Law (the "Maximum Rate"), and this
Agreement and the other Loan Documents shall be deemed to have been and shall
be, reformed and modified to reflect such reduction; and (5) the Borrower shall
have no action against the Agent or the Banks for any damages arising out of the
payment or collection of any Excess Interest.
(d)    Successor LIBOR Rate. Solely with respect to any Libor Rate Loans, the
following shall apply:
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election with respect to the relevant Screen Rate for any
currency, as applicable, the Agent and the US Borrower may amend this Agreement
to replace the such Screen Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Agent has posted such proposed
amendment to all Banks and the US Borrower so long as the Agent has not
received, by such time, written notice of objection to such amendment from Banks
comprising the Majority Banks.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Banks comprising the
Majority Banks have delivered to the Agent written notice that such Majority
Banks accept such amendment.  No replacement of such Screen Rate with a
Benchmark Replacement pursuant to this Section 2.03(d) will occur prior to the
applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


48



--------------------------------------------------------------------------------







(iii)    Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the US Borrower and the Banks of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period, provided that the failure to give such
notice under this clause (D) shall not affect the commencement or conclusion of
any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Agent or Banks pursuant to this Section 2.03(d),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.03(d).
(iv)    Benchmark Unavailability Period. Upon the commencement of a Benchmark
Unavailability Period with respect to the relevant Screen Rate for any currency,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Libor Rate Loans to be made, converted or continued in such
currency during such Benchmark Unavailability Period and, failing that, solely
in the case of Dollar-denominated Loans the Borrower will be deemed to have
converted any such request into a request for a Loan of or conversion to Base
Rate Loans.  During any Benchmark Unavailability Period with respect to the
relevant Screen Rate for any currency, (A) the obligation of the Banks to make
or maintain Libor Rate Loans in such currency shall be suspended, (B) any
request for a Loan of, conversion to or continuation of Libor Rate Loans in such
currency shall be ineffective and, solely in the case of Dollar-denominated
Loans, will be deemed to have been a request for a Loan of or conversion to Base
Rate Loans, and (C) the component of the Base Rate based upon the Libor Rate
will not be used in any determination of the Base Rate.

2.04    Interest Payments.
The Borrower shall pay to the Agent for the ratable account of the Banks
interest on the aggregate outstanding balance of the Loans which are Base Rate
Loans in arrears, on July 1, 2020 and on the first (1st) day of each October,
January, April and July thereafter through and including the Expiry Date. The
Borrower shall pay to the Agent for the ratable account of the Banks interest on
the unpaid principal balance of the Loans that are Libor Rate Loans on the
earlier of (i) the last day of the applicable Interest Period for such Loan or
(ii) for such Loans with an applicable Interest Period exceeding three (3)
Months, on each and every three (3) Month anniversary of each such Loan during
the period from the Closing Date to and including the Expiry Date. After
maturity of any part of the Loans (whether upon the occurrence of an Event of
Default, by acceleration or otherwise), interest on such part of the Loans shall
be immediately due and payable without notice, presentment, or demand of any
kind. Interest on the principal amount of each Loan made in an Optional Currency
shall be paid by the Borrower in such Optional Currency. The Borrower shall pay
to the Swing Line Lender interest on the unpaid principal balance of the
aggregate outstanding balance of the Swing Line Loans in arrears, on April 30,
2020 and on the last day of each July, October, January and April thereafter
through and including the Expiry Date.


49



--------------------------------------------------------------------------------








2.05    Fees.
The Borrower shall pay to the Agent for the ratable account of the Banks:
(i)    A commitment fee in Dollars on the unused portion of the amount of the
Revolving Credit Facility Commitment during the period from the date of this
Agreement to the Expiry Date, payable quarterly in arrears beginning on July 1,
2020 and continuing on the first (1st) day of each October, January, April and
July thereafter and on the Expiry Date. Such fee shall be calculated daily, and
shall equal the amount by which the amount of the Revolving Credit Facility
Commitment has exceeded the closing principal balance of the sum of the
outstanding Dollar Equivalent principal balance of the Revolving Credit Loans
(for purposes of this computation the Swing Line Lender's Swing Line Loans shall
be deemed to be borrowed amounts under its Revolving Credit Commitment) and the
Dollar Equivalent amount of Letters of Credit Outstanding on each day,
multiplied by the applicable percentage per annum with respect to commitment
fees for such day determined by reference to the Borrower's Leverage Ratio as
set forth in Section 2.03(a)(ii) or the Borrower's Senior Leverage Ratio as set
forth in Section 2.03(b)(ii) hereof, as applicable (the "Applicable Commitment
Fee Percentage"); provided, however, that any commitment fee accrued with
respect to the Revolving Credit Facility Commitment of an Impacted Bank during
the period prior to the time such Bank became an Impacted Bank and unpaid at
such time shall not be payable by the Borrower so long as such Bank shall be an
Impacted Bank except to the extent that such commitment fee shall otherwise have
been due and payable by the Borrower prior to such time; and provided, further,
that no commitment fee shall accrue with respect to the Revolving Credit
Facility Commitment of an Impacted Bank so long as such Bank shall be an
Impacted Bank; provided, further, that on the Closing Date and through the day
immediately preceding the first (1st) Incentive Pricing Effective Date occurring
after the end of the Fiscal Quarter ending March 31, 2020), the Applicable
Commitment Fee Percentage shall be determined by reference to the applicable
margin corresponding to Tier IV;
(ii)    The Letter of Credit Commission pursuant to Section 2.07 hereof; and
(iii)    Closing fees in accordance with that certain Engagement Letter, dated
February 20, 2020, from the Agent to the US Borrower and acknowledged and
accepted by the US Borrower.

2.06    Agreement to Issue Letters of Credit.
From time to time during the period from the Closing Date to the fifteenth
(15th) day preceding the Expiry Date, subject to the further terms and
conditions hereof, including those required in connection with the making of
Revolving Credit Loans, the applicable Issuing Bank(s) shall issue Standby
Letters of Credit or Commercial Letters of Credit (collectively the "Letters of
Credit") for the account of the Borrower in a Dollar Equivalent amount not to
exceed Thirty-Five Million and 00/100 Dollars ($35,000,000.00) in the aggregate
as a subfacility of the Revolving Credit Facility Commitment; provided, however,
that on any date on which the Borrower requests a Letter of Credit, and after
giving effect to the Letter of Credit Face Amount of such Letter of Credit, the
sum of (i) the Dollar Equivalent amount of all Revolving Credit Loans
outstanding,


50



--------------------------------------------------------------------------------







plus (ii) all Swing Line Loans outstanding, plus (iii) the Dollar Equivalent
amount of all Letters of Credit Outstanding shall not exceed the Revolving
Credit Facility Commitment. As of the date hereof, those Letters of Credit set
forth on Schedule 2.06 hereof (collectively, the "Existing Letters of Credit"),
which were issued under the Existing Loan Agreement and are outstanding on the
date hereof, will be deemed to be Letters of Credit issued and outstanding
hereunder.
Each request for a Letter of Credit shall be delivered to the applicable Issuing
Bank (with a copy to the Agent) no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time) on the second (2nd) Business Day, or such shorter period as
may be agreed to by such Issuing Bank, prior to the proposed date of issuance.
Each such request shall be in a form acceptable to the applicable Issuing Bank
and specify the Letter of Credit Face Amount thereof, the applicable currency,
the account party, the beneficiary, the intended date of issuance, the expiry
date thereof (which shall not be later than the Letter of Credit Expiration
Date), and the nature of the transaction to be supported thereby. Promptly after
receipt of any request for a Letter of Credit, the Issuing Bank shall confirm
with the Agent (by telephone or in writing) that the Agent has received a copy
of such request for a Letter of Credit and if not, such Issuing Bank will
provide the Agent with a copy thereof. Unless the Issuing Bank has received
notice from any Bank, the Agent or any Loan Party, at least one (1) day prior to
the requested date of issuance of the applicable Letter of Credit, that one or
more applicable conditions in Section 4.01 is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Banks set forth in this Section 2.06, the Issuing Bank or any of the Issuing
Bank's Affiliates will issue a Letter of Credit. All such Letters of Credit
shall be issued by the applicable Issuing Bank in accordance with its then
current practice relating to the issuance of Letters of Credit including, but
not limited to, the execution and delivery to such Issuing Bank of applications
and agreements required by such Issuing Bank and the payment by the Borrower of
all applicable fees required by Section 2.07 hereof or otherwise payable in
connection therewith. Immediately upon the issuance of each Letter of Credit,
each Bank shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the applicable Issuing Bank a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Bank's Pro Rata
Share of the Letter of Credit Face Amount of such Letter of Credit. The
applicable Issuing Bank shall promptly, but in any event not later than the next
Business Day, provide to each Bank notice of each such request for a Letter of
Credit by the Borrower.
Notwithstanding any other provision hereof, no Issuing Bank shall be required to
issue any Letter of Credit, if any Bank is at such time an Impacted Bank
hereunder, unless the Issuing Bank has entered into satisfactory arrangements
with the Borrower or such Impacted Bank to eliminate the Issuing Bank's risk
with respect to such Impacted Bank (it being understood that the Issuing Bank
would consider the Borrower or the Impacted Bank providing Cash Collateral to
the Agent, for the benefit of the Issuing Bank, to secure the Impacted Bank's
Pro Rata Share of the Letter of Credit to be a satisfactory arrangement).

2.07    Letter of Credit Fees.
The Borrower shall pay to the applicable Issuing Bank for its own account in
Dollars (a) a fronting fee for each Letter of Credit issued hereunder, such fee
shall be equal to one-eighth of one percent (0.125%) per annum of the daily
average Dollar Equivalent amount of


51



--------------------------------------------------------------------------------







Letters of Credit Outstanding during the preceding calendar quarter, payable
quarterly in arrears beginning on April 1, 2020 and continuing on the first
(1st) day of each July, October, January and April thereafter and on the
applicable Letter of Credit Expiration Date, (b) such Issuing Bank's standard
amendment fees for each applicable Letter of Credit issued hereunder by such
Issuing Bank, such fees to be paid on the date of the amendment of such Letter
of Credit and (c) any reasonable out-of-pocket expenses and costs incurred by
such Issuing Bank for the issuance of any applicable Letter of Credit issued
hereunder by such Issuing Bank, such fees to be paid on the day of issuance of
such Letter of Credit. The Borrower shall also pay to the Agent for the ratable
account of the Banks a fee (the "Letter of Credit Commission"), calculated daily
and equal to the Dollar Equivalent amount of the Letters of Credit Outstanding
on each day multiplied by the applicable percentage for such day determined by
reference to the Borrower's Leverage Ratio as set forth in Section 2.03(a)(ii) 
or the Borrower's Senior Leverage Ratio as set forth in Section 2.03(b)(ii)
hereof, as applicable (the "Applicable L/C Fee Percentage"), such fee to be paid
quarterly in arrears beginning on April 1, 2020 and continuing on the first
(1st) day of each July, October, January, and April thereafter and on the
applicable Letter of Credit Expiration Date. Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Letter of Credit Commission shall be increased in accordance with Section
2.03(c).

2.08    Payments Under Letters of Credit.
Upon a draw under any Letter of Credit, the Borrower shall immediately, but in
any event not later than the end of such Business Day, reimburse the Issuing
Bank for such drawing under a Letter of Credit by paying to the Agent for the
account of the Issuing Bank an amount equal to the amount so paid by the Issuing
Bank with respect to such drawing under the applicable Letter of Credit. If
(i) the Borrower shall not have reimbursed the Issuing Bank for such drawing
under such Letter of Credit by the end of such Business Day, (ii) the Issuing
Bank and/or the Agent, on behalf of the Issuing Bank, must for any reason return
or disgorge such reimbursement, or (iii) the Borrower is required to make a
payment under Section 7.02(a)(ii) hereof and fails to make such payment, then
the amount of each unreimbursed drawing under such Letter of Credit and payment
required to be made under Section 7.02(a)(ii) hereof shall automatically be
converted into a Revolving Credit Loan which shall be a Base Rate Loan made on
the date of such drawing for all purposes of this Agreement. The Borrower’s
obligation to reimburse the Issuing Bank with respect to each drawing under a
Letter of Credit shall be absolute and unconditional.

2.09    Period of Issuance and Term of Letters of Credit; Cash
Collateralization.
Letters of Credit shall only be issued by the Issuing Banks for the account of
the Borrower for such terms which expire on or before the Letter of Credit
Expiration Date. If, on the Expiry Date, any Letter of Credit Outstanding for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all such Letters of Credit
Outstanding. The Borrower hereby grants to the Agent, for the benefit of the
Issuing Bank and the Banks, a security interest in all Cash Collateral pledged
pursuant to this Section 2.09 or otherwise under this Agreement.

2.10    Booking of Libor Rate Loans.


52



--------------------------------------------------------------------------------







Each Bank may make, carry or transfer Libor Rate Loans at, to or for the account
of, any of its branch offices or the office of an Affiliate of such Bank;
provided, however, that no such action shall result in increased liability or
cost to the Borrower, including any increased liability or cost pursuant to
Section 2.12 or 2.13 hereof.

2.11    Assumptions Concerning Funding of Libor Rate Loans.
Calculation of all amounts payable to each Bank under Section 2.12(c) shall be
made as though each Bank had actually funded its relevant Libor Rate Loan
through the purchase of a Libor deposit bearing interest at the Libor Rate in an
amount equal to the amount of that Libor Rate Loan and having maturity
comparable to the relevant Interest Period and through the transfer of such
Libor deposit from an offshore office to a domestic office in the United States
of America; provided, however, that each Bank may fund each of its Libor Rate
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 2.12(c).

2.12    Additional Costs.
(a)    If, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), there shall be any increase in the cost to, or reduction in income
receivable by, a Bank of making, funding or maintaining Loans (or commitments to
make the Loans), other than with respect to any Indemnified Taxes, any tax
described in clauses (ii) through (v) of the definition of Excluded Taxes,
Excluded Taxes or Connection Income Taxes then the Borrower shall from time to
time, upon demand by such Bank made within a reasonable time after such Bank's
determination thereof, pay to the Agent for the account of such Bank additional
amounts sufficient to reimburse such Bank for any such additional costs or
reduction in income. All such additional amounts shall be determined by such
Bank in good faith using appropriate attribution and averaging methods
ordinarily employed by such Bank. A certificate of such Bank submitted to the
Borrower in good faith as to the amount of such additional costs shall be
conclusive and binding for all purposes, absent manifest error. Within ten (10)
Business Days after the Agent or such Bank notifies the Borrower in writing of
any such additional costs pursuant to this Section 2.12(a), the Borrower may
(A) repay in full all Loans of any types or currencies so affected then
outstanding, together with interest accrued thereon to the date of such
repayment, or (B) convert all Loans of any types or currencies so affected then
outstanding into Loans of any other type or currency not so affected upon not
less than four (4) Business Days’ notice to the Agent. If any such repayment or
conversion of any Libor Rate Loan occurs on any day other than the last day of
the applicable Interest Period for such Loan, the Borrower also shall pay to the
Agent for the ratable account of the Banks such additional amounts as set forth
in Section 2.12(c); provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having


53



--------------------------------------------------------------------------------







the force of Law), in each case pursuant to Basel III, shall in each case be
deemed to be a change in Law regardless of the date enacted, adopted, issued,
promulgated or implemented.
(b)    If either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), affects the amount of capital or liquidity required to be maintained by
any Bank or any corporation controlling any Bank and such Bank determines in
good faith that the amount of such capital is increased by or based upon the
existence of the Loans (or commitment to make the Loans), other than with
respect to any Tax with respect to which Section 2.14 and Section 9.17 shall
apply, then, within ten (10) Business Days of demand by such Bank, the Borrower
shall pay to the Agent for the account of such Bank from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank in
the light of such circumstances, to the extent that such Bank determines in good
faith such increase in capital to be allocable to the existence of such Bank's
Loans (or commitment to make the Loans). Any such demand by a Bank must be made
within a reasonable time after such Bank's determination as set forth in the
immediately preceding sentence. A certificate of such Bank in good faith
submitted to the Borrower as to such amounts shall be presumptive evidence of
such amounts. Within ten (10) Business Days after the Agent or such Bank
notifies the Borrower in writing of any such additional costs pursuant to this
Section 2.12(b), the Borrower may (A) repay in full all Loans of any types or
currencies so affected then outstanding, together with interest accrued thereon
to the date of such prepayment, or (B) convert all Loans of any types or
currencies so affected then outstanding into Loans of any other type or currency
not so affected upon not less than four (4) Business Days’ notice to such Bank.
If any such prepayment or conversion of any Libor Rate Loan occurs on any day
other than the last day of the applicable Interest Period for such Loan, the
Borrower also shall pay to the Agent for the ratable account of the Banks such
additional amounts as set forth in Section 2.12(c); provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
(c)    If the Borrower shall repay or convert any Libor Rate Loan on a day other
than the last day of the applicable Interest Period for such Loan (whether such
repayment or conversion is (i) permitted by this Section 2.12 or Section 2.13,
(ii) permitted as a result of the failure of the Borrower to consummate a
transaction after providing notice as set forth in Section 2.01(c)(ii),
(iii) otherwise permitted by a Bank, or (iv) otherwise required under the terms
of this Agreement), the Borrower shall pay (within ten (10) Business Days after
written demand) to the Agent for the ratable benefit of the Banks such
additional amounts reasonably determined by the Banks in good faith to be
sufficient to indemnify the Banks against any loss, cost, or expense incurred by
the Banks as a result of such prepayment or conversion including, without
limitation, any loss (including loss of anticipated profits), costs or expense
incurred by reason of the liquidation


54



--------------------------------------------------------------------------------







or reemployment of deposits or other funds acquired by the Banks to fund such
Loan, and a certificate as to the amount of any such loss, cost or expense
submitted by any Bank to the Borrower in good faith shall be presumptive
evidence of such amount.
(d)    The obligation of Borrower to make payments to any Bank pursuant to
Sections 2.12(a) and 2.12(b) shall be limited to amounts that accrue on and
after the day which is one hundred eighty (180) days prior to the date on which
such Bank first makes demand therefor; provided that, if the circumstances
giving rise to such payments have a retroactive effect, then such one hundred
eighty (180) day period shall be extended to include the period of such
retroactive effect.

2.13    Illegality; Impracticability.
Notwithstanding any other provision contained in this Agreement other than
Section 2.03(d) (which shall pre-empt this provision to the extent governed by
the provisions thereof), if: (a)  it is unlawful, or any central bank or other
Official Body shall determine that it is unlawful, for the Agent or any Bank to
perform its obligations hereunder to make, renew, or convert Loans hereunder; or
(b) on any date on which a Libor Rate would otherwise be set, Agent or Majority
Banks shall have in good faith determined (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for ascertaining such Libor Rate, (ii) a contingency has occurred which
materially and adversely affects the interbank markets, or (iii) the effective
cost to the applicable Banks of funding a proposed Libor Rate Loan exceeds the
applicable Libor Rate then (y) upon notice thereof by the Agent to the Borrower,
the obligation of the applicable Banks to make or renew a Loan of a type or
currency so affected or to convert any type of Loan or any Loan denominated in
an Optional Currency into a Loan of a type or currency so affected shall
terminate and the applicable Banks shall thereafter be obligated to make Base
Rate Loans whenever any written notice requests any type of Loans or any Loan
denominated in an Optional Currency so affected and (z) upon written demand
therefor by the Agent to the Borrower, the Borrower shall (i) forthwith prepay
in full all Loans of the type or currency so affected then outstanding, together
with interest accrued thereon or (ii) request that such the applicable Banks,
upon five (5) Business Days' notice, convert all Loans of the type or currency
so affected then outstanding into Loans of a type or currency not so affected.
If any such prepayment or conversion of any Libor Rate Loan occurs on any day
other than the last day of the applicable Interest Period for such Loan, the
Borrower also shall pay to the Agent for the ratable benefit of the applicable
Banks such additional amounts as set forth in Section 2.12(c).

2.14    Payments.
All payments to be made with respect to principal, interest, fees or other
amounts due from the Borrower under this Agreement or under the Notes are
payable at 12:00 noon (Pittsburgh, Pennsylvania time), on the day when due,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and an action for the payments will accrue immediately.
All such payments must be made to the Agent at its Office in U.S. Dollars except
that payments of principal or interest shall be made in the currency in which
such Loan was made and in funds immediately available at such Office, without
setoff, counterclaim or other deduction of any nature. The Agent may in its
discretion deduct such payments from the Borrower's


55



--------------------------------------------------------------------------------







demand or deposit accounts with the Agent if not paid within five (5) Business
Days after the due date. All such payments shall be applied as directed by the
Borrower; provided, that after the occurrence and during the continuation of an
Event of Default or Potential Default, such payments shall be applied at the
option of the Agent and the Banks to accrued and unpaid interest, outstanding
principal and other sums due under this Agreement in such order as the Agent and
the Banks, in their sole discretion, shall elect. All such payments shall be
made absolutely net of, without deduction or offset, and altogether free and
clear of any and all present and future Taxes, except as required by applicable
Law. If the Borrower is compelled by Law to deduct or withhold any such Taxes,
then: (i) if such Tax is an Indemnified Tax, the amount payable by the Borrower
shall be increased so that after all such required deductions or withholdings
are made (including deductions or withholdings applicable to additional amounts
payable under this Section), the Agent or Banks, as the case may be, receives an
amount equal to the amount it would have received had no such deduction or
withholding been made; and (ii) the Borrower shall make such deductions or
withholdings and timely pay the full amount deducted or withheld to the relevant
Official Body in accordance with applicable Law.

2.15    Loan Account.
The Agent will open and maintain on its books and records, including computer
records, in accordance with its customary procedures, a loan account (the "Loan
Account") for the Borrower in which shall be recorded the date and amount of
each Loan made by the Banks and the date and amount of each payment and
prepayment in respect thereof. The Agent shall record in the Loan Account the
principal amount of the Loans owing to each Bank from time to time. The Loan
Account shall constitute presumptive evidence of the accuracy of the information
contained therein (including the Equivalent Amounts of the applicable currencies
where such computations are required) absent manifest error. Any failure by the
Agent to make any such notation or record shall not affect the obligations of
the Borrower to the Banks with respect to the Loans.

2.16    Estoppel.
As further consideration for the entry of the Banks into this Agreement, the
Borrower hereby represents and warrants that it does not presently have any
claims or actions of any kind at Law or in equity against Citizens and/or any
other Bank arising out of or in any way relating to the Existing Loan Agreement
or any related documents with respect thereto, or the transactions contemplated
by this Agreement.

2.17    Utilization of Commitments in Optional Currencies.
(a)    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letters of Credit Outstanding. The Agent will determine the Dollar
Equivalent amount of (i) proposed Revolving Credit Loans to be denominated in an
Optional Currency as of the requested borrowing date, (ii) Letters of Credit to
be denominated in an Optional Currency as of the intended date of issuance,
(iii) Letters of Credit Outstanding denominated in an Optional Currency as of
the last Business Day of each month, and (iv) outstanding Revolving Credit Loans
denominated in an Optional Currency as of the end of each Interest Period, and
at such other times


56



--------------------------------------------------------------------------------







as reasonably determined by the Agent in its sole discretion (each such date
under clauses (i) through (iv), a "Computation Date").
(b)    Notices From Banks that Optional Currencies are Unavailable to Fund New
Revolving Credit Loans. The Banks shall be under no obligation to make the
Revolving Credit Loans requested by the Borrower which are denominated in an
Optional Currency if any Bank notifies the Agent by 5:00 p.m. (Pittsburgh,
Pennsylvania time), four (4) Business Days prior to the borrowing date for such
Loans that such Bank cannot provide its share of such Loans in such Optional
Currency due to the introduction of, or any change in, any applicable Law or any
change in the interpretation or administration thereof by any Official Body
charged with the interpretation or administration thereof, or compliance by such
Bank (or any of its lending offices) with any request or directive (whether or
not having the force of Law) of any such Official Body which would make it
unlawful or impossible for such Bank (or any of its lending offices) to honor
its obligations hereunder to make a Revolving Credit Loan in an Optional
Currency. In the event the Agent timely receives a notice from a Bank pursuant
to the preceding sentence, the Agent will notify the Borrower no later than
12:00 noon (Pittsburgh, Pennsylvania time), three (3) Business Days prior to the
borrowing date for such Loans that the Optional Currency is not then available
for such Loans, and the Agent shall promptly thereafter notify the Banks of the
same. If the Borrower receives a notice described in the preceding sentence, the
Borrower may, by notice to the Agent not later than 5:00 p.m. (Pittsburgh,
Pennsylvania time), three (3) Business Days prior to the borrowing date for such
Loans, withdraw the loan request for such Loans. If the Borrower withdraws such
loan request, the Agent will promptly notify each Bank of the same and the Banks
shall not make such Loans. If the Borrower does not withdraw such loan request
before such time, (i) the Borrower shall be deemed to have requested that the
Loans referred to in its loan request shall be made in Dollars in an amount
equal to the Dollar Equivalent amount of such Loans and shall bear interest
under the Libor Rate applicable to Interest Periods of one (1) month, and
(ii) the Agent shall promptly deliver a notice to each Bank stating: (A) that
such Loans shall be made in Dollars and shall bear interest under the Libor Rate
applicable to Interest Periods of one (1) month, (B) the aggregate amount of
such Loans, and (C) such Bank's Pro Rata Share of such Loans.
(c)    Notices From Banks That Optional Currencies Are Unavailable to Fund
Renewals of Libor Rate Loans Denominated in an Optional Currency. If the
Borrower delivers a loan request requesting that the Banks renew any Libor Rate
Loan which is denominated in an Optional Currency, the Banks shall be under no
obligation to renew such Libor Rate Loan if any Bank delivers to the Agent a
notice by 5:00 p.m. (Pittsburgh, Pennsylvania time), four (4) Business Days
prior to effective date of such renewal that such Bank cannot continue to
provide Loans in such Optional Currency due to the introduction of, or any
change in, any applicable Law or any change in the interpretation or
administration thereof by any Official Body charged with the interpretation or
administration thereof, or compliance by such Bank (or any of its lending
offices) with any request or directive (whether or not having the force of Law)
of any such Official Body which would make it unlawful or impossible for such
Bank (or any of its lending offices) to honor its obligations hereunder to make
a Loan in an Optional Currency. In the event the Agent timely receives a notice
from a Bank pursuant to the preceding sentence, the Agent will notify the
Borrower no later than 12:00 noon (Pittsburgh, Pennsylvania time), three (3)
Business Days prior to the renewal date that the renewal of such Loans in such
Optional Currency is not then available, and


57



--------------------------------------------------------------------------------







the Agent shall promptly thereafter notify the Banks of the same. If the Agent
shall have so notified the Borrower that any such continuation of Optional
Currency Loans is not then available, any notice of renewal with respect thereto
shall be deemed withdrawn, and such Optional Currency Loans shall be
redenominated into Libor Rate Loans with an Interest Period of one (1) month
with effect from the last day of the Interest Period with respect to any such
Optional Currency Loans. The Agent will promptly notify the Borrower and the
Banks of any such redenomination, and in such notice, the Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Bank's Pro Rate Share
thereof; provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
(d)    Requests for Additional Optional Currencies. The Borrower may deliver to
the Agent a written request that Revolving Credit Loans and/or Letters of Credit
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies specified in the definition of "Optional
Currency" herein provided that such currency must be freely traded in the
offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Banks in the applicable interbank
market. The Agent will promptly notify the Banks of any such request promptly
after the Agent receives such request. The Agent and each Bank may grant or
accept such request in its sole discretion. The Agent will promptly notify the
Borrower of the acceptance or rejection by the Agent and each of the Banks of
the Borrower's request. The requested currency shall be approved as an Optional
Currency hereunder only if the Agent and all of the Banks approve of the
Borrower's request. The Agent, in its reasonable discretion, shall designate any
approved Optional Currency as Libor Quoted Currency or a Non-Libor Quoted
Currency for purposes of this Agreement.

2.18    Currency Repayments.
Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made or Letter of Credit
issued in an Optional Currency shall be repaid in the same Optional Currency in
which such Loan was made or Letter of Credit was issued, provided, however, that
(a) if it is impossible or illegal for Borrower to effect payment of a Loan or
reimbursement of a Letter of Credit in the Optional Currency in which such Loan
was made or Letter of Credit was issued, (b) if Borrower defaults in its
obligations to do so, or (c) if a Libor Rate Loan denominated in an Optional
Currency automatically converts to a Base Rate Loan pursuant to Section 2.03(c)
hereof, the Majority Banks may at their option (and, in the case of (a) above
shall) permit such payment to be made (i) at and to a different location,
subsidiary, Affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Majority Banks


58



--------------------------------------------------------------------------------







may solely at their option designate. Upon any events described in (i) through
(iii) of the preceding sentence, Borrower shall make such payment and Borrower
agrees to hold each Bank harmless from and against any loss incurred by any Bank
arising from the cost to such Bank of any premium, any costs of exchange, the
cost of hedging and covering the Optional Currency in which such Loan was
originally made or Letter of Credit was originally issued, and from any change
in the value of Dollars, or such other currency, in relation to the Optional
Currency that was due and owing. Such loss shall be calculated for the period
commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof.

2.19    Optional Currency Amounts.
Notwithstanding anything contained herein to the contrary, Agent may, with
respect to notices by Borrower for Revolving Credit Loans or Letters of Credit
in an Optional Currency or voluntary prepayments of less than the full amount of
a Loan denominated in an Optional Currency, engage in reasonable rounding (in
accordance with the Agent's usual and customary Optional Currency policies) of
the Optional Currency amounts requested to be loaned or repaid; and, in such
event, Agent shall promptly notify Borrower and the Banks of such rounded
amounts and Borrower's request or notice shall thereby be deemed to reflect such
rounded amounts.

2.20    Mandatory Prepayments for Currency Fluctuations.
If on any Computation Date, either (a) the sum of the aggregate Dollar
Equivalent principal amount of all Revolving Credit Loans outstanding and the
aggregate Dollar Equivalent amount of Letters of Credit Outstanding is equal to
or greater than one hundred five percent (105%) of the Optional Currency
Sublimit as a result of a change in exchange rates between one (1) or more
Optional Currencies and Dollars or (b) the sum of the aggregate Dollar
Equivalent principal amount of all Revolving Credit Loans made to Foreign
Borrowers outstanding and the aggregate Dollar Equivalent amount of Letters of
Credit Outstanding issued on account of Foreign Borrowers is equal to or greater
than one hundred five percent (105%) of the Foreign Borrower Sublimit as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Agent shall notify the Borrower and/or any Foreign
Borrower, if applicable, of the same. The Borrower and/or any Foreign Borrower,
if applicable, shall pay or prepay Revolving Credit Loans (subject to Borrower's
and/or any Foreign Borrower's, if applicable, indemnity obligations under
Section 2.12) within one (1) Business Day after receiving such notice such that,
as applicable: (i) the Dollar Equivalent principal amount of all Revolving
Credit Loans outstanding and the aggregate Dollar Equivalent amount of Letters
of Credit Outstanding shall not exceed the Optional Currency Sublimit after
giving effect to such payments or prepayments; and/or (ii) the aggregate Dollar
Equivalent principal amount of all Revolving Credit Loans made to Foreign
Borrowers outstanding and the aggregate Dollar Equivalent amount of Letters of
Credit Outstanding issued on account of Foreign Borrowers shall not exceed the
Foreign Borrower Sublimit after giving effect to such payments or prepayments.

2.21    Increase of Commitment.
If at any time after the Closing Date, and so long as no Event of Default or
Potential Default has occurred and is continuing, the Borrower desires to
increase the Revolving


59



--------------------------------------------------------------------------------







Credit Facility Commitment, (each, an "Additional Revolving Credit Increase")
and/or, at the Borrower’s option, request to add term loans (each, an
"Incremental Term Loan" and collectively, the "Incremental Term Loans") (each
Additional Revolving Credit Increase and each Incremental Term Loan are each, an
"Additional Increase" and collectively, the "Additional Increases") the Borrower
shall notify the Agent in writing, who will promptly notify each Bank thereof,
provided that any such Additional Increase shall be in a minimum of Ten Million
and 00/100 Dollars ($10,000,000.00) and the aggregate of all such Additional
Increases shall not exceed Four Hundred Million and 00/100 Dollars
($400,000,000.00). The existing Banks shall have the right at any time within
fourteen (14) days following such notice to increase their respective Commitment
by providing written notice of the same to the Agent so as to provide such
additional Commitment pro-rata in accordance with such Bank's Pro Rata Share,
and any portion of such Additional Increase which is not provided by any such
existing Bank shall be available to the other existing Banks; provided, that if
more than one existing Bank desires to increase its Commitment in respect of the
portion of such Additional Increase not provided by an existing Bank, such
participating Banks shall provide such portion of the additional Commitments on
a pro rata basis in accordance with the proportion that their Pro Rata Share
bears to each other, and thereafter, to the extent not provided by existing
Banks, to any additional lending institution or institutions proposed by the
Borrower and which is approved by the Agent (which approval will not be
unreasonably withheld, conditioned or delayed) and which becomes a party to this
Agreement pursuant to documentation reasonably acceptable to the Agent and
prepared at the Borrower's expense, which documentation may be executed by the
Borrower and the Agent (as agent for the Banks) without further consent or
action of the Banks, such consent hereby deemed to be irrevocably given to the
Agent by the Banks; provided, however, that the Borrower shall have the right to
have the entire amount of each Additional Increase provided by such approved
additional lending institution or institutions if all the existing Banks decline
to increase their Commitments to accommodate any such Additional Increase.
Notwithstanding anything to the contrary in this Section 2.21 or in any other
provision of any Loan Document, if the proceeds of any Additional Increase (it
being understood and agreed that only Additional Increases consisting of
Incremental Term Loans may be used for a Limited Condition Acquisition) are
intended to be applied to finance a Limited Condition Acquisition and the
lenders providing such Additional Increase so agree, the availability of funds
under such Additional Increase shall be subject to the terms of Section 1.06. In
the event of any such Additional Increase in the aggregate Commitments and in
the Commitment of any Bank effected pursuant to the terms of this Section 2.21,
new Notes shall, to the extent deemed reasonably necessary or appropriate by the
Agent, be executed and delivered by the Borrower, and the affected Banks shall
promptly surrender and cancel the existing Notes; and the Borrower shall execute
and deliver such additional documentation setting forth the new Commitments and
Pro Rata Shares as the Agent shall reasonably request in accordance with the
provisions of this Section 2.21 (each, an "Additional Increase Amendment"). Each
Additional Increase Amendment (i) with respect to any Additional Revolving
Credit Increase, shall be executed by the Borrower and the Agent (as agent for
the Banks) without further consent or action of the Banks, such consent herein
is deemed to be irrevocably given to the Agent by the Banks and (ii) with
respect to any Incremental Term Loan, (A) shall be executed by the Borrower, the
Banks providing such Incremental Term Loan and the Agent without further consent
of any of the Banks not providing any portion of such Incremental Term Loan,
such consent herein is deemed to be irrevocably given to the Agent by the Banks
not providing any portion of such Incremental Term Loan, (B) may contain any
amendments to this Agreement and the other


60



--------------------------------------------------------------------------------







Loan Documents as may be reasonably necessary or appropriate, in the opinion of
the Agent, to effect the provisions of this Section 2.21 to, among other things,
include such Incremental Term Loan and/or the effect thereof in the definitions
of "Commitments", "Loans", "Majority Banks", "Notes", "Total Commitment Amount"
and (C) shall set forth the terms and conditions applicable to such Incremental
Term Loan as agreed to among the Borrower, the Banks providing such Incremental
Term Loan and the Agent; provided, however, that the maturity date of such
Incremental Term Loan shall not be earlier than the Expiry Date.

2.22    Additional Foreign Borrowers.
The US Borrower may request that any Foreign Subsidiary which is also an
Authorized Foreign Entity (each, an "Applicant Foreign Borrower") be designated
a Foreign Borrower under the Foreign Borrower Sublimit by delivery of a written
request to the Agent therefor. The Agent will promptly notify the Banks of any
such request. Designation of any Applicant Foreign Borrower as a Foreign
Borrower under the Foreign Borrower Sublimit is subject to (i) delivery of
executed Notes by such Applicant Foreign Borrower as may be requested by any
Bank in connection therewith, (ii) delivery of supporting resolutions, articles
of incorporation and bylaws (or their jurisdictional equivalents), incumbency
certificates, opinions of counsel and such other items as the Agent or the Banks
may reasonably request (including, without limitation, all documentation and
other information necessary to evidence, in form and substance reasonably
satisfactory to the Agent and the Banks, compliance with applicable Law
(including, without limitation, all applicable anti-corruption, anti-terrorism,
beneficial ownership and other "know your customer" regulatory requirements)),
(iii) delivery of an executed Foreign Borrower Joinder Agreement, and (iv)
execution of an amendment to this Agreement to incorporate country specific
lending requirements determined to be reasonably necessary by the Agent, and
other items determined to be reasonably necessary by the Agent and Borrower, to
join such Applicant Foreign Borrower, such amendment to be reasonably acceptable
to the Agent, the Majority Banks and each Borrower. Notwithstanding any
provision to the contrary contained herein or in any other of the Loan
Documents, (i) no Foreign Borrower shall be liable for any Loan Document
Obligations or other Indebtedness under any Loan Document of the US Borrower or
any Guarantor (it being understood and agreed that, as to the US Borrower and
each Guarantor, all Loan Document Obligations or other Indebtedness under any
Loan Document of any Foreign Borrower shall continue to be the joint and several
obligations of the US Borrower and each such Guarantor), and all amounts
required to be paid by any such Foreign Borrower under this Credit Agreement or
any other Loan Document shall be applied only to Loan Document Obligations or
other Indebtedness under any Loan Document of such Foreign Borrower and shall
not be applied to any Obligations of the US Borrower, any other Foreign Borrower
or any Guarantor and (ii) Loan Document Obligations or other Indebtedness under
any Loan Document owed by any Foreign Borrowers shall be several and not joint
with the Loan Document Obligations or other Indebtedness under any Loan Document
of the US Borrower and the Guarantors. A Foreign Borrower may from time to time,
upon not less than fifteen (15) Business Days' written notice to the Agent (or
such shorter period as may be agreed to by the Agent), terminate such Foreign
Borrower's status as such, provided that there are no outstanding Revolving
Credit Loans payable by such Foreign Borrower, or other amounts payable by such
Foreign Borrower on account of any Revolving Credit Loans made to it, as of the
effective date of such termination. The Agent shall promptly notify the Banks of
any such termination.


61



--------------------------------------------------------------------------------







2.23    Impacted Banks.
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes an Impacted Bank, then the following provisions shall apply for so long
as such Bank is an Impacted Bank:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Impacted Bank pursuant to Section 2.05;
(b)    if any Swing Line Loans are outstanding or any Letters of Credit
Outstanding exist at the time such Bank becomes an Impacted Bank, then:
(i)
all or any part of the outstanding Swing Line Loans and Letters of Credit
Outstanding of such Impacted Bank shall be reallocated among the non-Impacted
Banks in accordance with their respective Pro Rata Share but only to the extent
that (x) sum of (1) the aggregate Dollar Equivalent principal amount of all
Revolving Credit Loans outstanding, plus, (2) the sum of the aggregate principal
amount of all Swing Line Loans outstanding, plus (3) the aggregate Dollar
Equivalent amount of Letters of Credit Outstanding shall not exceed the total of
all non-Impacted Banks' Revolving Credit Facility Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one (1) Business Day following notice by
the Agent (x) first, prepay such outstanding Swing Line Loans, and (y) second,
Cash Collateralize for the benefit of the Issuing Bank the Borrowers'
obligations corresponding to such Impacted Bank's Pro Rata Share of Letters of
Credit Outstanding (after giving effect to any partial reallocation pursuant to
clause (i) above) in a deposit account held at the Agent for so long as such
Letters of Credit Outstanding exist;

(iii)
if the Borrower Cash Collateralizes any portion of such Impacted Bank's Pro Rata
Share of Letters of Credit Outstanding pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Impacted Bank pursuant to
Section 2.07 with respect to such Impacted Bank's Pro Rata Share of Letters of
Credit Outstanding during the period such Impacted Bank's Pro Rata Share of
Letters of Credit Outstanding are Cash Collateralized;

(iv)
if the Letters of Credit Outstanding of the non-Impacted Banks are reallocated
pursuant to clause (i) above, then the fees payable to the Banks pursuant to
Section 2.07 shall be adjusted in accordance with such non-Impacted Banks' Pro
Rata Share; and

(v)
if all or any portion of such Impacted Bank's Pro Rata Share of Letters of
Credit Outstanding are neither reallocated nor Cash Collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Bank hereunder, all Letter of Credit Commissions
payable under Section 2.07 with respect to such Impacted Bank's Pro Rata Share
of Letters of Credit Outstanding shall be



62



--------------------------------------------------------------------------------







payable to the Issuing Bank (and not to such Impacted Bank) until and to the
extent that such Letters of Credit Outstanding are reallocated and/or Cash
Collateralized.

ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The US Borrower represents and warrants to the Agent and the Banks that:

3.01    Organization and Qualification.
Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. Each Domestic Subsidiary of each Loan Party is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. Each Loan Party and each Domestic Subsidiary of
each Loan Party are duly qualified or licensed to do business as foreign
corporations, partnership or limited liability companies, as the case may be,
and are in good standing in all jurisdictions in which the ownership of their
properties or the nature of their activities or both makes such qualification or
licensing necessary except to the extent that the failure to be so qualified or
licensed would not have a Material Adverse Effect.

3.02    Authority; Power to Carry on Business; Licenses.
Each Borrower has the power and authority to make the borrowings provided for
herein, to execute and deliver the Notes in evidence of such borrowing and to
execute and deliver each of the other Loan Documents to which it is a party and
all such action has been duly and validly authorized by all necessary corporate
proceedings on such Borrower's part. Each Guarantor has the power and authority
to execute and deliver each of the Loan Documents to which it is a party and all
such action has been duly and validly authorized by all necessary corporate
proceedings on each such Guarantor's part. Each Loan Party and each Domestic
Subsidiary of such Loan Party have all requisite power and authority to own and
operate their properties and to carry on their businesses as now conducted and
as presently planned to be conducted. Each Loan Party and each Domestic
Subsidiary of such Loan Party have all licenses, permits, consents and
governmental approvals or authorizations necessary to carry on their business as
now conducted except to the extent that the failure to have any such license,
permit, consent, or approval would not have a Material Adverse Effect.

3.03    Execution and Binding Effect.
Each of the Loan Documents have been duly and validly executed and delivered by
each Loan Party that is a party thereto, and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms.

3.04    Absence of Conflicts.
Neither the execution and delivery of this Agreement, the Notes or the other
Loan Documents, the consummation of the transactions contemplated in any of
them, nor the performance of or compliance with the terms and conditions thereof
will (a) violate any Law,


63



--------------------------------------------------------------------------------







(b) conflict with or result in a breach of or a default under the certificate or
articles of incorporation or bylaws, certificate of limited partnership or
partnership agreement, certificate of organization or operating agreement or any
other organizational document, as the case may be, of any Loan Party or any of
its Subsidiaries, (c) conflict with or result in a breach of or a default under
any agreement or instrument to which any Loan Party or any Domestic Subsidiary
is a party or by which it or any of its properties (now owned or acquired in the
future) may be subject or bound which could have a Material Adverse Effect, or
(d) result in the creation or imposition of any material Lien upon any property
(owned or leased) of any Loan Party or any of its Domestic Subsidiaries (other
than Liens in favor of the Agent as required by Section 6.01(b)).

3.05    Authorizations and Filings.
No authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Agreement or the other Loan Documents, the
consummation of the transactions contemplated herein or therein, or the
performance of or compliance with the terms and conditions hereof or thereof
(other than (a) the filing of Uniform Commercial Code financing statements in
the applicable jurisdiction of incorporation or organization of the Loan Parties
to perfect Agent's Liens granted pursuant to Section 5.15(b) and (b) country
specific filings and other actions required in connection with the joinder of a
Foreign Borrower, which filings and other actions shall have been made, taken or
received prior to the effectiveness of such joinder to the extent required by
applicable Law).

3.06    Title to Property.
Each Loan Party and each Domestic Subsidiary of such Loan Party have good and
marketable title in fee simple to all real property purported to be owned by
them and good and marketable title to all other property purported to be owned
by them, including that reflected in the most recent financial information
referred to in Section 3.07 hereof or submitted to the Agent and the Banks
pursuant to Section 5.01 of this Agreement (except as sold or otherwise disposed
of in the ordinary course of business or otherwise permitted hereunder), subject
only to Liens permitted by Section 6.01 of this Agreement.

3.07    Financial Information.
The financial information provided by the Loan Parties to the Agent and the
Banks with respect to each Loan Party and each Subsidiary of such Loan Party as
of the Closing Date is accurate and complete in all material respects and has
been prepared in accordance with GAAP consistently applied; provided, that with
respect to any projections included in such financial information, the Agent and
Banks acknowledge that such projections were prepared by the US Borrower based
on assumptions made in good faith at the time made (it being understood that any
such projections are subject to uncertainties and contingencies, some of which
are beyond the US Borrower's control, that no assurance can be given that any
particular projections will be realized, and that actual results may differ and
that such differences may be material). Each Loan Party has made full and true
disclosure of all pertinent financial and other material information in
connection with the transactions contemplated hereby.


64



--------------------------------------------------------------------------------








3.08    Taxes.
All Tax returns required to be filed by each Loan Party and each Domestic
Subsidiary of each Loan Party with respect to any material Tax have been
properly prepared, executed and filed. Except as may be permitted under
Section 5.05 hereof, all material Taxes, assessments, fees and other
governmental charges upon each Loan Party and each Domestic Subsidiary of such
Loan Party or upon any of their properties, income, sales or franchises which
are due and payable have been paid. The reserves and provisions for Taxes on the
books of each Loan Party and each Domestic Subsidiary of such Loan Party are
adequate for all open years and for the current fiscal period in all material
respects. No Loan Party and no Domestic Subsidiary of such Loan Party knows of
any proposed additional assessment or basis for any assessment for additional
material Taxes (whether or not reserved against).

3.09    Contracts.
No Loan Party and no Domestic Subsidiary of such Loan Party is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material contractual
obligation of such Loan Party or such Domestic Subsidiary, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default, which default or potential default would have a
Material Adverse Effect.

3.10    Litigation.
Except as described in Schedule 3.10 to this Agreement, there is no pending or,
to any Loan Party's knowledge, contemplated or threatened action, suit or
proceeding by or before any Official Body against or affecting a Loan Party or
any Subsidiary of such Loan Party which, if adversely decided, would have a
Material Adverse Effect.

3.11    Laws.
To any Loan Party's knowledge, no Loan Party nor any Subsidiary of such Loan
Party is in violation of any Law, which violation could have a Material Adverse
Effect.

3.12    ERISA.
Except as described in Schedule 3.12 to this Agreement, (a) each Plan has been
and will be maintained and funded in all material respects in accordance with
its terms and with all provisions of ERISA and other applicable Laws; (b) no
Reportable Event which could have a Material Adverse Effect has occurred and is
continuing with respect to any Plan; (c) no material liability to the PBGC has
been incurred with respect to any Plan, other than for premiums due and payable;
(d) no Plan has been terminated, no proceedings have been instituted to
terminate any Plan, and there exists no intent to terminate or institute
proceedings to terminate any Plan to the extent such termination would have a
Material Adverse Effect; (e) no withdrawal, either complete or partial, has
occurred or commenced with respect to any multi-employer Plan, and there exists
no intent to withdraw either completely or partially from any multi-employer
Plan, in each case,


65



--------------------------------------------------------------------------------







except to the extent such withdrawal would not have a Material Adverse Effect;
and (f) there has been no cessation of, and there is no intent to cease,
operations at a facility or facilities where such cessation could reasonably be
expected to result in a separation from employment of more than 20% of the total
number of employees who are participants under a Plan, except to the extent such
cessation would not result in a Material Adverse Effect.

3.13    Patents, Licenses, Franchises.
Each Loan Party and each Domestic Subsidiary of such Loan Party own or possess
the legal right to use all of the patents, trademarks, service marks, trade
names, copyrights, licenses, franchises and permits and rights with respect to
the foregoing necessary to own and operate their properties and to carry on
their businesses as presently conducted and as presently planned to be conducted
without conflict with the rights of others, except to the extent that the
failure to own or possess the right to use such intellectual property would not
have a Material Adverse Effect. As of the Closing Date, except as described in
Schedule 3.13 to this Agreement, no such patent, trademark, service mark, trade
name, copyright, license, franchise or permit or right with respect to any of
the foregoing is of material importance to the assets, business, operations or
financial condition of any Loan Party or any Domestic Subsidiary of such Loan
Party and there is no reason to anticipate any material liability to any Loan
Party or any Domestic Subsidiary of such Loan Party in respect of any claim of
infringement of any of the foregoing.

3.14    Environmental Matters.
Except as set forth in Schedule 3.14 attached hereto and made a part hereof:
(a)    To the knowledge of any Loan Party, no Loan Party nor any Domestic
Subsidiary of such Loan Party is in violation of any Environmental Laws or any
rule or regulation promulgated pursuant thereto, except to the extent that such
violation would not have a Material Adverse Effect;
(b)    To the knowledge of any Loan Party, no activity of any Loan Party at the
Property is being or has been conducted in violation of any Environmental Law
and no activity of any prior owner, operator or occupant of the Property was
conducted in violation of any Environmental Law except to the extent that such
violation would not have a Material Adverse Effect;
(c)    To the knowledge of any Loan Party, there are no Regulated Substances
present on, in, under, or emanating from, or emanating to, the Property or any
portion thereof in violation of any Environmental Law, except to the extent that
such violation would not have a Material Adverse Effect;
(d)    To the knowledge of any Loan Party, no facility or site to which any Loan
Party or Domestic Subsidiary of such Loan Party, either directly or indirectly
by a third party, has sent Regulated Substances for storage, treatment, disposal
or other management has been or is being operated in violation of Environmental
Laws or pursuant to Environmental Laws is identified or proposed to be
identified on any list of contaminated properties or other properties which
pursuant


66



--------------------------------------------------------------------------------







to Environmental Laws are the subject of an investigation, cleanup, removal,
remediation or other response action by an Official Body, in each case, except
to the extent such violations or conditions would not result in a Material
Adverse Effect; and
(e)    No portion of the Property is identified or to the knowledge of any Loan
Party proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.

3.15    Use of Proceeds.
The Borrower shall use the proceeds of the Loans to (i) repay existing
Indebtedness of the Borrower, including amounts due under the Existing Loan
Agreement, (ii) solely with respect to Revolving Credit Loans, for Permitted
Acquisitions (other than Limited Condition Acquisitions), (iii) with respect to
any Loan other than a Revolving Credit Loan, Permitted Acquisitions, and
(iv) for working capital and general corporate purposes.

3.16    Margin Stock.
The Borrower will not borrow under this Agreement for the purpose of buying or
carrying any "margin stock", as such term is used in Regulation U and related
regulations of the Board of Governors of the Federal Reserve System, as amended
from time to time. The Borrower does not own any "margin stock". The Borrower is
not engaged in the business of extending credit to others for such purpose, and
no part of the proceeds of any borrowing under this Agreement will be used to
purchase or carry any "margin stock" or to extend credit to others for the
purpose of purchasing or carrying any "margin stock".

3.17    No Event of Default; Compliance with Agreements.
No event has occurred and is continuing and no condition exists which
constitutes an Event of Default or Potential Default. No Loan Party nor any
Subsidiary of any Loan Party is in violation of any term of its certificate or
articles of incorporation or bylaws, certificate of limited partnership or
partnership agreement, certificate of organization or operating agreement or any
other organizational document, as the case may be, which would reasonably be
expected to have a Material Adverse Effect. No Loan Party nor any Domestic
Subsidiary of such Loan Party is in default under any agreement, lease or
instrument to which it is a party or by which it or any of its properties (owned
or leased) may be subject or bound, which default would have a Material Adverse
Effect.

3.18    No Material Adverse Change.
Since the date of the most recent financial statements referred to in
Section 3.07 hereof, there has been no Material Adverse Change.

3.19    Labor Controversies.


67



--------------------------------------------------------------------------------







There are no labor controversies pending or, to the knowledge of any Loan Party,
threatened, against any Loan Party or any Domestic Subsidiary of any Loan Party
which, if adversely determined, would have a Material Adverse Effect.

3.20    Solvency.
After the making of the Loans, each Loan Party (i) will be able to pay its debts
as they become due, (ii) will have funds and capital sufficient to carry on its
business and all businesses in which it is about to engage, and (iii) will own
property having a value at both fair valuation and at fair saleable value in the
ordinary course of its business greater than the amount required to pay its
debts as they become due. No Loan Party was insolvent immediately prior to the
date of this Agreement and no Loan Party will be rendered insolvent by the
execution and delivery of this Agreement, the borrowing hereunder and/or the
consummation of any transactions contemplated by this Agreement or any of the
other Loan Documents.

3.21    Subsidiaries.
As of the Closing Date, Schedule 3.21 to this Agreement sets forth the name of
each Subsidiary of each Loan Party and the percentage of outstanding capital
stock (or other equity interest) of such Subsidiary which is owned by such Loan
Party or Subsidiary of such Loan Party.

3.22    Governmental Regulation.
The Borrower is not subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.

3.23    Accurate and Complete Disclosure; Continuing Representations and
Warranties.
No representation or warranty made by any Loan Party under this Agreement or any
of the other Loan Documents and, to the knowledge of any Loan Party, no
statement made by any Loan Party or any Subsidiary of any Loan Party in any
financial statement (furnished pursuant to Section 3.07 or 5.01 or otherwise),
certificate, report, exhibit or document furnished by any Loan Party or any
Subsidiary of any Loan Party to the Agent or any Bank pursuant to or in
connection with this Agreement is false or misleading in any material respect
(including by omission of material information necessary to make such
representation, warranty or statement not misleading). The representations and
warranties set forth herein are to survive the delivery of the Loan Documents
and the making of the Loans hereunder.

3.24    Anti-Money-Laundering/International Trade Law Compliance.
As of the Closing Date, the date of the making of each Loan or the date of the
issuance, amendment or extension of any Letter of Credit, the date of any
renewal, extension or modification of this Agreement or any other Loan Document,
and at all times until this Agreement


68



--------------------------------------------------------------------------------







has been terminated and all Indebtedness and other obligations arising hereunder
have been indefeasibly paid in full, that: (a) no Covered Entity (i) is a
Sanctioned Person, (ii) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person, or (iii) does business in
or with, or derives any of its operating income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority,
(b) the proceeds of the Loans and/or Letters of Credit will not be used to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any Law
or directive enforced by any Compliance Authority; (c) the funds used to repay
the Indebtedness and other obligations hereunder and under the other Loan
Documents are not derived from any unlawful activity; and (d) each Covered
Entity is in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by any Anti-Terrorism Laws.

3.25    Anti-Terrorism Laws.
(a)    None of the Loan Parties nor any Affiliate of any Loan Party, is in
violation in any material respect of any Anti-Terrorism Law or engages in or
conspires to engage in any material respect in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
(b)    None of the Loan Parties, nor any Affiliate of any Loan Party, is any of
the following (each a "Blocked Person"):
(i)
a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii)
a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224;

(iii)
a Person with which any Bank is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law;

(iv)
a Person that commits, threatens or conspires to commit or supports "terrorism"
as defined in the Executive Order No. 13224;

(v)
a Person that is named as a "specially designated national" on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list, or

(vi)
a Person who is affiliated or associated with a Person listed above.

(c)    No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person,


69



--------------------------------------------------------------------------------







or (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.

3.26    Anti-Corruption Laws and Sanctions.
The US Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the US Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the US Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the US Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the US Borrower being designated
as a Sanctioned Person. None of (a) the US Borrower, any Subsidiary or to the
knowledge of the US Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the US Borrower,
any agent of the US Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.



3.27    Affected Financial Institutions.
No Loan Party is an Affected Financial Institution.

ARTICLE IV    
CONDITIONS OF LENDING
The obligation of the Banks to make any Loan and the Issuing Banks to issue any
Letter of Credit is subject to the satisfaction of the following conditions:

4.01    Representations and Warranties; Events of Default and Potential
Defaults.
Subject, in the case of any Loan (it being understood and agreed that no
Revolving Credit Loans may be used for a Limited Condition Acquisition) in
connection with a Limited Condition Acquisition, to Section 1.06, the
representations and warranties contained in Article III shall be true and
correct in all material respects (except for those representations and
warranties which are already qualified by materiality and which shall be true
and correct in all respects) on and as of the date of each Loan with the same
effect as though made on and as of each such date. Subject, in the case of any
Loan (it being understood and agreed that no Revolving Credit Loans may be used
for a Limited Condition Acquisition) in connection with a Limited Condition
Acquisition, to Section 1.06, on the date on which any Loan is made, no Event of
Default and no Potential Default shall have occurred and be continuing or exist
or shall occur or exist after giving effect to the Loan to be made on such date.
Each request by the Borrower for any Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth in this Section 4.01 have
been satisfied as of the date of such request, subject, in the case of any Loan
(it being understood and agreed that no Revolving Credit Loans may be used for a
Limited Condition Acquisition) in connection with a Limited Condition
Acquisition, to Section 1.06. The failure of


70



--------------------------------------------------------------------------------







the Agent to receive notice from the Borrower to the contrary before such Loan
is made shall constitute a further representation and warranty by the Borrower
that the conditions referred to in this Section 4.01 have been satisfied as of
the date such Loan is made subject, in the case of any Loan (it being understood
and agreed that no Revolving Credit Loans may be used for a Limited Condition
Acquisition) in connection with a Limited Condition Acquisition, to Section
1.06.

4.02    Loan Documents.
On the Closing Date, the Loan Documents, satisfactory in terms, form and
substance to the Agent and the Banks, shall have been executed and delivered to
the Agent and the Banks and shall be in effect.

4.03    Other Documents and Conditions.
On or before the Closing Date, the following documents and conditions shall have
been delivered to the Agent or satisfied by or on behalf of any Loan Party to
the satisfaction of the Agent and, to the extent required, the Banks:
(a)    Certified Copies of Organizational Documents. A copy of the articles or
certificate of incorporation, certificate of limited partnership or certificate
of organization of each Loan Party certified by the Secretary of State of each
jurisdiction of organization thereof.
(b)    Good Standing and Tax Lien Certificates. A certificate of each Loan Party
certifying as to the good standing and corporate, partnership or limited
liability company status of each such Loan Party in its jurisdiction of
organization; and (ii) a Tax lien certificate of each Loan Party from each
jurisdiction identified in the Closing Checklist with respect to the transaction
contemplated by this Agreement.
(c)    Proceedings and Incumbency.
A certificate in form and substance satisfactory to the Agent, dated the Closing
Date and signed on behalf of each Loan Party by the Secretary of such Loan
Party, certifying as to (i) true copies of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of organization, operating agreement and any other
organizational document, as the case may be, of such Loan Party, (ii) the
resolutions of the Board of Directors, partners or members of such Loan Party
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which such Loan Party is a party and any other corporate,
partnership or limited liability company action taken by such Loan Party
relative to this Agreement, (iii) the names, true signatures and incumbency of
the officers, partners or members of such Loan Party authorized to execute and
deliver the Loan Documents, and (iv) all fictitious and trade names of such Loan
Party. The Agent and the Banks may conclusively rely on such certification
unless and until a later certificate revising the prior certificate has been
furnished to the Agent.
(d)    Financial Statements. Financial statements, as described in Section 3.07
of this Agreement, and pro forma financial statements covering the period from
the Closing Date through the Expiry Date in form and substance satisfactory to
the Agent and the Banks.


71



--------------------------------------------------------------------------------







(e)    Insurance. Evidence, in form and substance satisfactory to the Agent and
the Banks, that the business and all assets of each Loan Party are adequately
insured and that the Agent on behalf of the Banks is entitled to thirty (30)
days prior notice of cancellation or modification on all such insurance
policies.
(f)    Lien Searches. Copies of record searches (including UCC searches and
judgments, suits, Taxes and other lien searches at the state level for each
location identified in Schedule 4.03(f) to this Agreement) evidencing that no
Liens exist against any Loan Party except those Liens permitted pursuant to
Section 6.01 hereof or those Liens that are or will be released or terminated in
connection herewith as set forth in Section 4.03(g) hereof.
(g)    Termination Statements; Release Statements and Other Releases. Evidence
satisfactory to the Agent that all necessary termination statements, release
statements and other releases in connection with all Liens with respect to any
Loan Party that are not permitted pursuant to Section 6.01 of this Agreement
have been filed or satisfactory arrangements have been made for such filing
(including payoff letters, if applicable, in form and substance satisfactory to
the Agent).
(h)    Opinion of Counsel. An opinion of counsel on behalf of each Loan Party,
dated the Closing Date, in form and substance satisfactory to the Agent and the
Banks.
(i)    No Material Adverse Change. No Material Adverse Change shall have
occurred since September 30, 2019.
(j)    Repayment of Prohibited Indebtedness. All Indebtedness not permitted
under Section 6.02 shall have been paid in full.
(k)    Other Documents and Conditions. Such other documents and conditions as
may reasonably be requested to be submitted to the Agent or any Bank by the
terms of this Agreement or of any Loan Document or set forth on the Closing
Checklist with respect to the transactions contemplated by this Agreement.

4.04    Details, Proceedings and Documents.
All legal details and proceedings in connection with the transactions
contemplated by this Agreement on or prior to the Closing Date shall be
reasonably satisfactory to the Agent and the Banks and the Agent and the Banks
shall have received all such counterpart originals or certified or other copies
of such documents and proceedings in connection with such transactions, in form
and substance reasonably satisfactory to the Agent and the Banks, as the Agent
and the Banks may reasonably request from time to time.

4.05    Fees and Expenses.
The Borrower shall have paid all fees and charges as required for the Closing
and relating to the Closing, including legal fees, closing costs, filing and
notary fees and any other similar matters pertinent to the Closing.


72



--------------------------------------------------------------------------------








ARTICLE V    

AFFIRMATIVE COVENANTS
The Borrower covenants to the Agent and the Banks as follows:

5.01    Reporting and Information Requirements.
(a)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the close of each fiscal year of the US Borrower, the US
Borrower shall furnish to the Agent Consolidated audited statements of income,
changes in shareholder's equity and cash flows of the US Borrower and its
Subsidiaries for such fiscal year and a Consolidated audited balance sheet of
the US Borrower and its Subsidiaries as of the close of such fiscal year, and
notes to each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in accordance with
GAAP applied on a basis consistent with that of the preceding fiscal year
(except for changes in application in which such accountants concur) with such
financial statements to be certified by an independent certified public
accounting firm of recognized standing selected by the US Borrower and
reasonably acceptable to the Agent and the Majority Banks (the "Auditor"). The
certificate or report of such Auditor shall be free of exception or
qualifications not reasonably acceptable to the Agent and the Majority Banks and
shall in any event contain a written statement of such Auditor substantially to
the effect that such Auditor examined such financial statements in accordance
with generally accepted auditing standards. As soon as practicable, and in any
event within ninety (90) days after the close of each fiscal year of the US
Borrower, the US Borrower shall furnish to the Agent and each Bank a
consolidating statement of income of the US Borrower and its Subsidiaries for
such fiscal year and a consolidating balance sheet of the US Borrower and its
Subsidiaries as of the close of such fiscal year, all in reasonable detail. All
such financial statements shall be prepared by the US Borrower and certified by
the Chief Financial Officer, Treasurer, Financial Controller or Operations
Controller of the US Borrower as presenting fairly in all material respects the
consolidating financial position of the US Borrower and its Subsidiaries as of
the end of such fiscal year and the results of their operations for such fiscal
year, in conformity with GAAP (subject to normal and recurring year-end audit
adjustments) applied in a manner consistent with that of the most recent audited
financial statements of the US Borrower and its Subsidiaries furnished to the
Agent and the Banks.
(b)    Quarterly Reports of the US Borrower. As soon as practicable, and in any
event within forty-five (45) days after the close of each Fiscal Quarter of the
US Borrower other than the last Fiscal Quarter of each Fiscal Year, the US
Borrower shall furnish to the Agent a Consolidated statement of income of the US
Borrower and its Subsidiaries for such Fiscal Quarter and for the portion of the
fiscal year to the end of such Fiscal Quarter, a Consolidated statement of
changes in cash flows for the portion of the fiscal year to the end of such
Fiscal Quarter and a Consolidated balance sheet of the US Borrower and its
Subsidiaries as of the close of such Fiscal Quarter. All such financial
statements shall be prepared by the US Borrower and certified by the Chief
Financial Officer, Treasurer, Financial Controller or Operations Controller of
the US Borrower as presenting fairly in all material respects the Consolidated
financial position of the US Borrower and its Subsidiaries as of the end of such
Fiscal Quarter and the results of their operations for such periods, in
conformity with GAAP (subject to normal and recurring year-end audit
adjustments)


73



--------------------------------------------------------------------------------







applied in a manner consistent with that of the most recent audited financial
statements of the US Borrower and its Subsidiaries furnished to the Agent and
the Banks.
(c)    Compliance Certificates. The financial statements delivered pursuant to
Sections 5.01(a) and 5.01(b) of this Agreement shall be accompanied by a
compliance certificate, substantially in the form of Exhibit "D" attached hereto
and made a part hereof, executed by the Chief Financial Officer, Treasurer,
Financial Controller or Operations Controller of the US Borrower, stating that
no Event of Default or Potential Default exists and that the US Borrower is in
compliance with all applicable covenants contained in this Agreement. Such
certificate shall include all figures necessary to calculate the US Borrower's
compliance with all financial covenants set forth in this Agreement, including
calculations and such other supporting evidence as reasonably necessary to
determine the Net Savings included in the calculation of EBIT, in form and
substance reasonably satisfactory to the Agent, all in reasonable detail. If an
Event of Default or Potential Default has occurred and is continuing or exists,
such certificate shall specify in detail the nature and period of existence of
the Event of Default or Potential Default and any action taken or contemplated
to be taken by the US Borrower with respect thereto.
(d)    Reports to Governmental Agencies. As soon as practicable, and in event
within ten (10) days after the filing thereof, the US Borrower shall furnish to
the Agent a copy of its Form 10-K and 10-Q reports, each proxy statement, each
registration statement and all other reports which the US Borrower is or may be
required to file with the United States Securities and Exchange Commission or
any State Securities Commission (other than statements of beneficial ownership
on Forms 3, 4 or 5).
(e)    Annual Plan. The US Borrower shall, within sixty (60) days after the
commencement of each fiscal year, submit to the Agent projections for the US
Borrower for the then current fiscal year in form substantially similar to the
form of projections provided to the US Borrower's board of directors for such
fiscal year.
(f)    Audit Reports. Promptly, but in no event later than thirty (30) days
after receipt thereof, the US Borrower will deliver to the Agent a copy of each
other report in final form submitted to the US Borrower by the Auditor,
including comment or management letters, in connection with any annual, interim
or special audit report made by them of the books of the US Borrower.
(g)    Visitation; Audits. Each Loan Party shall permit such Persons as the
Agent (either on its own initiative or at the direction of the Majority Banks)
may designate (i) to visit and inspect any of the properties of any Loan Party,
(ii) to examine, and to make copies and extracts from, the books and records of
each Loan Party and (iii) to discuss their affairs with their officers during
normal business hours; provided, however, that (A) if the Agent retains Persons
not affiliated with the Agent or a Bank, as the case may be, to conduct any such
audit, the Agent shall use its reasonable best efforts to ensure that such
Persons are subject to appropriate non-disclosure and confidentiality
requirements for the benefit of such Loan Party; (B) so long as no Event of
Default has occurred and is continuing, the Agent shall provide each such Loan
Party with reasonable prior notice of any such visitation or inspection and
shall use commercially reasonable efforts to conduct such visits and inspections
so as to minimize costs and disruptions to the Loan Parties, and


74



--------------------------------------------------------------------------------







the Loan Parties shall not be obligated to permit more than one visit and
inspection in any calendar year; and (C) upon the occurrence and during the
continuation of an Event of Default, each Loan Party shall permit such Persons
as the Agent or any of the Banks may designate (i) to visit and inspect any of
the properties of such Loan Party, (ii) to examine, and to make copies and
extracts from, the books and records of such Loan Party and (iii) to discuss
their affairs with their officers and Auditor at any time and without notice;
provided, however, if the Agent or such Bank retains Persons not affiliated with
the Agent or such Bank to conduct any such audit, the Bank or the Agent shall
use its reasonable best efforts to ensure that such Persons are subject to
appropriate non-disclosure and confidentiality requirements for the benefit of
such Loan Party.
(h)    Notice of Event of Default. Promptly upon becoming aware of an Event of
Default or Potential Default, the US Borrower will give the Agent and each Bank
notice of the Event of Default or Potential Default, together with a written
statement signed on behalf of the US Borrower setting forth the details of the
Event of Default or Potential Default and any action taken or contemplated to be
taken by any Loan Party with respect thereto.
(i)    Notice of Material Adverse Change. Promptly upon becoming aware thereof,
the US Borrower will give the Agent and each Bank written notice with respect to
any Material Adverse Change or any development or occurrence which would have a
Material Adverse Effect.
(j)    Notice of Proceedings. Promptly upon becoming aware thereof, the US
Borrower will give the Bank notice of the commencement, existence or threat of
all proceedings by or before any Official Body against or affecting any Loan
Party or any of its Subsidiaries which, if adversely decided, would have a
Material Adverse Effect.
(k)    Further Information. The US Borrower will promptly furnish to the Agent
and each Bank such other information, and in such form, as the Agent or the
Banks may reasonably request from time to time.

5.02    Preservation of Existence and Franchises.
Except as otherwise permitted hereunder and except for a dissolution of a
Domestic Subsidiary of a Loan Party that is not itself a Loan Party, each Loan
Party and each of its Domestic Subsidiaries shall maintain its organizational
existence and its rights and franchises in full force and effect in its
jurisdiction of incorporation or organization, as the case may be. No Loan Party
nor any Domestic Subsidiary of a Loan Party shall change its jurisdiction of
incorporation or organization, as the case may be, without the prior written
consent of the Agent, and each will qualify and remain licensed or qualified as
a foreign corporation, partnership or limited liability company, as the case may
be, in each jurisdiction in which the failure to receive or retain such
licensing or qualification would have a Material Adverse Effect.

5.03    Insurance.
Each Loan Party shall maintain with financially sound and reputable insurers
insurance with respect to their properties and businesses and against such
liabilities, casualties and


75



--------------------------------------------------------------------------------







contingencies and of such types and in such amounts as is reasonably
satisfactory to the Agent and as is customary in the case of corporations or
other entities engaged in the same or similar business or having similar
properties similarly situated. Each Loan Party will cause the Agent on behalf of
the Banks to be provided with thirty (30) days advance notice of the termination
of any such policy of insurance.

5.04    Maintenance of Properties.
Except to the extent that the failure to do so would not have a Material Adverse
Effect, each Loan Party will maintain or cause to be maintained in good repair,
working order and condition (ordinary wear and tear excepted), the properties
now or in the future owned, leased or otherwise possessed by each of them and
shall make or cause to be made all needful and proper repairs, renewals,
replacements and improvements to the properties so that the business carried on
in connection with the properties may be properly and advantageously conducted
at all times.

5.05    Payment of Liabilities.
Each Loan Party and each Subsidiary of a Loan Party will pay or discharge:
(a)    on or prior to the date on which penalties attach, all material Taxes,
assessments, fees and other governmental charges or levies imposed upon it or
any of its properties or income, sales or franchises other than those contested
with due diligence, in good faith, without the incurrence of any Lien which
would have a Material Adverse Effect and for which such Loan Party or such
Subsidiary has established adequate reserves on its books;
(b)    on or prior to the date when due, all material lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
which, if unpaid, would reasonably be expected to result in the creation of a
Lien upon any of its properties other than those contested with due diligence,
in good faith, without the incurrence of any Lien which would have a Material
Adverse Effect and for which such Loan Party or such Subsidiary has established
adequate reserves on its books and for which such Loan Party has put in place
adequate bonds or other security to cover the amount of any such Lien; and
(c)    on or prior to the date when due, all other material lawful claims which,
if unpaid, would reasonably be expected to result in the creation of a Lien upon
any of its properties other than those contested with due diligence, in good
faith, without the incurrence of any Lien which would have a Material Adverse
Effect and for which such Loan Party or such Subsidiary has established adequate
reserves on its books.

5.06    Financial Accounting Practices.
Each Loan Party and each of its Subsidiaries shall make and keep books, records
and accounts which, in reasonable detail, accurately and fairly reflect in all
material respects its transactions and dispositions of its assets and maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (a) transactions are executed in accordance with management's
general or specific authorization, (b) transactions are recorded as necessary
(i) to


76



--------------------------------------------------------------------------------







permit preparation of financial statements in conformity with GAAP and (ii) to
maintain accountability for assets, (c) access to assets is permitted only in
accordance with management's general or specific authorization and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

5.07    Compliance with Laws.
Each Loan Party and each of its Subsidiaries shall comply with all applicable
Laws, the non-compliance with which would have a Material Adverse Effect. The US
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the US Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

5.08    Pension Plans.
Each Loan Party and each of its Domestic Subsidiaries shall (a) keep in full
force and effect any and all Plans which are presently in existence or may, from
time to time, come into existence under ERISA, unless such Plans can be
terminated without resulting in a Material Adverse Effect upon such Loan Party
or such Domestic Subsidiary in connection with such termination; (b) make
contributions to all of its Plans in a timely manner and in a sufficient amount
to comply in all material respects with the requirements of ERISA; (c) comply
with all material requirements of ERISA which relate to such Plans so as to
preclude the occurrence of any Reportable Event, Prohibited Transaction or
material accumulated funding deficiency as such term is defined in ERISA; and
(d) notify the Agent immediately upon receipt by such Loan Party or such
Domestic Subsidiary of any notice of the institution of any proceeding or other
action which may result in material liability in connection with the termination
of any Plan. Each Loan Party shall deliver to the Agent and each Bank prompt
notice of the occurrence of any Termination Event.

5.09    Continuation of and Change in Business.
The US Borrower and its Subsidiaries will continue to engage generally in
business and activities substantially similar to those described in the US
Borrower's most recently filed Annual Report on Form 10-K (collectively, the
"Form 10-K") and the US Borrower and its Subsidiaries will not engage in any
other business or activity without the prior written consent of the Majority
Banks, which consent shall not be unreasonably withheld, conditioned or delayed.

5.10    Use of Proceeds.
The Borrower will use the proceeds of the Loans for the purposes set forth in
Section 3.15 hereof. The Borrower will not request any Loan or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would


77



--------------------------------------------------------------------------------







be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

5.11    Lien Searches.
The Agent may, but shall not be obligated to, conduct lien searches of each Loan
Party and its Subsidiaries, its assets and properties on an annual basis and at
such other times as the Agent, may determine to be necessary. Upon the
occurrence of an Event of Default, the US Borrower shall reimburse the Agent for
the Agent's out-of-pocket costs in connection with such lien searches.

5.12    Further Assurances.
The Borrower, at its own cost and expense, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Agent and the Banks may reasonably request from time to time
in order to carry out the intent and purposes of this Agreement more effectively
and the transactions contemplated by this Agreement.

5.13    Amendment to Schedules and Representations and Warranties.
Should any of the information or disclosures provided on any of the schedules
attached hereto and made a part hereof become incorrect in any material respect,
the US Borrower shall promptly provide the Agent in writing with such revisions
to such schedule as may be necessary or appropriate to correct the same;
provided, however, that no schedule shall be deemed to have been amended,
modified or superceded by any such correction, nor shall any breach of warranty
or representation resulting from the inaccuracy or incompleteness of any such
schedule be deemed to have been cured thereby, unless and until the Majority
Banks, in their sole and absolute discretion, shall have accepted in writing
such revisions to such schedule.

5.14    Financial Covenants.
The following financial covenants with respect to the US Borrower and its
Subsidiaries, on a Consolidated basis, shall apply:
(a)    Leverage Ratio and Senior Leverage Ratio.
The US Borrower and its Subsidiaries shall maintain: (i) a Leverage Ratio, (a)
as of the end of the Fiscal Quarter ending March 31, 2020, and as of the end of
each Fiscal Quarter thereafter through and including June 30, 2020, for the
period equal to the four (4) consecutive Fiscal Quarters then ending, less than
or equal to 5.00 to 1.00, (b) as of the end of the Fiscal Quarter ending
September 30, 2020, and as of the end of each Fiscal Quarter thereafter through
and including December 31, 2020, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, less than or equal to 4.75 to 1.00 and
(c) as of the end of the Fiscal Quarter ending March 31, 2021, and as of the end
of each Fiscal Quarter thereafter, for the period equal to


78



--------------------------------------------------------------------------------







the four (4) consecutive Fiscal Quarters then ending, less than or equal to 4.50
to 1.00; and (ii) a Senior Leverage Ratio, as of the end of the Fiscal Quarter
ending March 31, 2020, and as of the end of each Fiscal Quarter thereafter
through and including June 30, 2020, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, less than or equal to 4.00 to 1.00, (b)
as of the end of the Fiscal Quarter ending September 30, 2020, and as of the end
of each Fiscal Quarter thereafter through and including December 31, 2020, for
the period equal to the four (4) consecutive Fiscal Quarters then ending, less
than or equal to 3.75 to 1.00 and (c) as of the end of the Fiscal Quarter ending
March 31, 2021, and as of the end of each Fiscal Quarter thereafter, for the
period equal to the four (4) consecutive Fiscal Quarters then ending, less than
or equal to 3.50 to 1.00; provided, however, after January 1, 2021, on a
one-time only basis, at the option of the US Borrower exercised by written
notice to the Agent, upon the consummation of a Permitted Acquisition, (x) the
required Leverage Ratio, shall be as of the end of the Fiscal Quarter in which
such Permitted Acquisition occurs and as of the end of each of the next three
(3) Fiscal Quarters thereafter (a "Temporary Leverage Increase Period"), for the
period equal to the four (4) consecutive Fiscal Quarters then ending, less than
or equal to 5.00 to 1.00; and (y) the required Senior Leverage Ratio, shall be
as of the end of the Fiscal Quarter in which such Permitted Acquisition occurs
and as of the end of each of the next three (3) Fiscal Quarters thereafter (a
"Temporary Senior Leverage Increase Period"), for the period equal to the four
(4) consecutive Fiscal Quarters then ending, less than or equal to 4.00 to 1.00.
(b)    Interest Coverage Ratio.
The US Borrower and its Subsidiaries shall maintain an Interest Coverage Ratio,
as of the last day of the Fiscal Quarter ending March 31, 2020, and as of the
last day of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, greater than or equal to 3.00 to 1.0.

5.15    Subsidiary Guaranty Agreements and Pledge Agreements.
(a)    Subsidiary Guaranty Agreements. Each Domestic Subsidiary (excluding any
Securitization Entity, a Foreign Subsidiary Holding Company or a Restricted JV
Subsidiary (so long as such Subsidiary entity is a Joint Venture)) of a Loan
Party created or acquired subsequent to the Closing Date shall immediately
execute and deliver to the Agent a Guaranty Agreement, along with such corporate
governance and authorization documents as may be deemed reasonably necessary or
advisable by the Agent; provided, however, that a Domestic Subsidiary shall not
be required to execute such Guaranty Agreement so long as (i) the total assets
(excluding all loans and advances made to such Subsidiary from a Loan Party or a
Subsidiary of a Loan Party) of such Domestic Subsidiary are less than Fifty
Million and 00/100 Dollars ($50,000,000.00), and (ii) the aggregate of the total
assets (excluding all loans and advances made to such Subsidiary from a Loan
Party or a Subsidiary of a Loan Party) of all such Domestic Subsidiaries with
total asset values (excluding all loans and advances made to such Subsidiary
from a Loan Party or a Subsidiary of a Loan Party) of less than Fifty Million
and 00/100 Dollars ($50,000,000.00) does not exceed the aggregate amount of Two
Hundred Million and 00/100 Dollars ($200,000,000.00). In the event that the
total assets of any Subsidiary (excluding any Securitization Entity, a Foreign
Subsidiary Holding Company or a Restricted JV Subsidiary (so long as such
Subsidiary entity is a Joint Venture))


79



--------------------------------------------------------------------------------







which is not a Domestic Subsidiary or a Guarantor are at any time equal to or
greater than Fifty Million and 00/100 Dollars ($50,000,000.00), the US Borrower
shall provide the Agent and the Banks with prompt written notice of such asset
value.


(b)    Pledge Agreements. As of the Closing Date and at all times thereafter
during the term of this Agreement, the US Borrower and/or such other applicable
Loan Party (other than a Foreign Borrower) shall pledge its equity interests in
its Domestic Subsidiaries (other than a Securitization Entity or a Restricted JV
Subsidiary (so long as such Subsidiary entity is a Joint Venture)) and its
first-tier Foreign Subsidiaries and Foreign Subsidiary Holding Companies owned
as of the Closing Date and/or created or acquired subsequent to the Closing
Date, in each case, to the extent (y) the total assets of such Subsidiary
(excluding all loans and advances made to such Subsidiary from a Loan Party or a
Subsidiary of a Loan Party) are Fifty Million and 00/100 Dollars
($50,000,000.00) or greater and/or (z) the aggregate of the total assets
(excluding all loans and advances made to such Subsidiary from a Loan Party or a
Subsidiary of a Loan Party) of such Subsidiaries with total assets (excluding
all loans and advances made to such Subsidiary from a Loan Party or a Subsidiary
of a Loan Party) of less than Fifty Million and 00/100 Dollars ($50,000,000.00)
exceeds the aggregate amount of Two Hundred Million and 00/100 Dollars
($200,000,000.00) (excluding all loans and advances made to such Subsidiary from
a Loan Party or a Subsidiary of a Loan Party); provided, however, that with
respect to such pledge of such applicable first-tier Foreign Subsidiaries and
Foreign Subsidiary Holding Companies, the US Borrower and/or the applicable Loan
Party shall only be required to effectuate such pledge if such pledge would not
be unlawful and would not cause any adverse Tax consequences to the Borrower;
provided, further, that with respect to such pledge of such applicable
first-tier Foreign Subsidiaries and Foreign Subsidiary Holding Companies, such
pledge shall be limited to a pledge of sixty-six percent (66%) of the equity
interests of such Foreign Subsidiary and/or Foreign Subsidiary Holding Company
owned by the US Borrower or such applicable Loan Party.

5.16    Anti-Money-Laundering/International Trade Law Compliance.
The US Borrower shall immediately notify the Agent in writing upon the
occurrence of a Reportable Compliance Event.

5.17    Anti-Terrorism Laws.
The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to the Agent any certification or
other evidence requested from time to time by the Agent in its sole discretion,
confirming Borrower's compliance with this Section 5.16.


80



--------------------------------------------------------------------------------








ARTICLE VI    

NEGATIVE COVENANTS
The US Borrower covenants to the Agent and the Banks as follows:

6.01    Liens.
No Loan Party nor any Subsidiary of a Loan Party (other than a Securitization
Entity) shall, at any time, create, incur, assume or suffer to exist any Lien on
any of its assets or property, tangible or intangible now owned or hereafter
acquired, or agree to become liable to do so, except:
(a)    Liens of any Loan Party or any Subsidiary of a Loan Party existing on the
Closing Date and described in Schedule 6.01 to this Agreement;
(b)    Liens granted in favor of the Agent on behalf of the Banks or in favor of
any Bank or any Affiliate of such Bank securing a Bank-Provided Hedge or
Treasury Management Agreement;
(c)    Liens arising from Taxes, assessments, charges, levies or claims
described in Section 5.05 of this Agreement;
(d)    pledges or deposits under worker's compensation, unemployment insurance
and social security laws, or in connection with or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations, surety or appeal bonds, to customs or
revenue authorities or other pledges or deposits of like nature used in the
ordinary course of business;
(e)    any unfiled materialmen's, mechanic's, carrier's, warehousemen's,
landlord's, workmen's, repairmen's and like Liens arising in the ordinary course
of business (provided, that, except as otherwise set forth in Section 5.05(b)
hereof, if such a Lien shall be perfected, it shall be discharged of record
immediately by payment, bond or otherwise);
(f)    Purchase Money Security Interests to secure Indebtedness; provided,
however, that such security interests shall be limited solely to the equipment
(and any proceeds thereof and contract rights associated therewith) purchased
with the proceeds of such Indebtedness;
(g)    reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided that they do not, individually
or in the aggregate, materially diminish the fair market value of the real
property affected thereby or the utility of such real property for the purposes
for which such property is presently devoted;
(h)    attachment, judgment or other similar Liens arising in connection with a
proceeding before an Official Body and which do not cause an Event of Default to
occur;


81



--------------------------------------------------------------------------------







(i)    Liens of any Subsidiary of a Loan Party that is not itself a Loan Party
securing Indebtedness;
(j)    Liens of any Loan Party securing Indebtedness; provided, however, that
such Liens shall be limited to Liens on equipment, fixtures, real property
and/or proceeds thereof; and provided, further, that the aggregate book value of
the assets securing such Indebtedness shall not at any time exceed the Permitted
Amount;
(k)    Liens securing any Receivables Financing; provided, however, that Liens
granted in connection therewith shall be limited solely to the assets of the
Borrower or any applicable Subsidiary, as the case may be, which are subject to
any such Receivables Financing;
(l)    Liens on property leased by any Loan Party or any Subsidiary under
operating leases securing obligations under such leases;
(m)        Liens consisting of leases, subleases, licenses or sublicenses of
real or personal property granted to third parties not materially interfering
with the conduct of the business of any Loan Party or any Subsidiary of a Loan
Party;
(n)    Liens on deposit accounts and securities accounts granted or arising in
the ordinary course of business in favor of depositary banks and securities
intermediaries maintaining such deposit accounts or securities accounts solely
to secure customary account fees and charges payable in respect of such deposit
accounts and securities accounts and overdrafts not in violation of the
Agreement;
(o)    Liens in favor of collecting banks arising under Section 4-210 of the
Code;
(p)    Pledges or deposits securing deductibles, self-insurance, co-payments,
co-insurance, retentions, premiums and similar obligations to insurers in the
ordinary course of business and;
(q)    Liens on accounts receivable and ancillary rights of a customer arising
pursuant to supply chain financing arranged by such customer on reasonable and
customary terms.

6.02    Restrictions on Non-Loan Party Subsidiaries.
No Loan Party shall permit any of its Subsidiaries that are not Loan Parties
(other than a Securitization Entity) to enter into or otherwise be bound by any
agreement prohibiting or restricting (i) the payment of dividends or
Distributions to any Loan Party, (ii) the making of loans or advances to any
Loan Party, or (iii) the making of investments in any Loan Party, in each case
other than (a) pursuant to this Agreement and the other Loan Documents, (b) in
connection with the 2017 Note Offering, Permitted Additional Indebtedness or
Receivables Financing, (c) agreements entered into in connection with secured
Indebtedness permitted by Section 6.01(i) or 6.01(j) or in connection with
unsecured Indebtedness of Subsidiaries that are not Loan Parties otherwise
permitted hereunder, or (d) agreements with respect to Joint Ventures permitted
under


82



--------------------------------------------------------------------------------







Section 6.06(iv); provided, however, that with respect to Subsidiaries of Loan
Parties acquired after the date hereof, existing agreements of such Subsidiaries
with Persons not an Affiliate of such Subsidiary or any Loan Party that may
prohibit or restrict those activities described in (i) through (iii) above shall
be permitted hereunder (each such agreement an "Existing Restrictive
Agreement"). In addition, the Borrower shall provide written notice to the Agent
of any such Existing Restrictive Agreement within thirty (30) days after the
acquisition of a Subsidiary which has previously entered into any such Existing
Restrictive Agreement.

6.03    Self-Dealing.
No Loan Party nor any Subsidiary of a Loan Party shall enter into or carry out
any transaction with (including, without limitation, purchasing property
(whether by Division or otherwise) or services from or selling property or
services to) any Affiliate except:
(a)    any Receivables Financing;
(b)    the US Borrower may allocate corporate and division expenses to any
Subsidiary on a monthly basis in the ordinary course of its business consistent
with past practices;
(c)    shareholders, officers, directors and employees of a Loan Party or
Subsidiary of a Loan Party may render services to such Loan Party or Subsidiary
for compensation at substantially the same or better rates generally paid to
third parties engaged in the same or similar businesses for the same or similar
services; and
(d)    a Loan Party or Subsidiary of a Loan Party may enter into and carry out
other transactions with Affiliates in the ordinary course of business, pursuant
to the reasonable requirements of its business, upon terms that are fair and
reasonable and no less favorable to the Loan Party or Subsidiary than the Loan
Party or Subsidiary would obtain in a comparable arm's length transaction.

6.04    Disposition of Assets.
No Loan Party nor any Subsidiary of a Loan Party (other than a Securitization
Entity) shall sell, consummate a Division, convey, pledge, assign, lease (except
for leases entered into in the ordinary course of business), abandon or
otherwise transfer or dispose of, voluntarily or involuntarily (any of the
foregoing being referred to in this Section as a transaction and any set of
related transactions constituting but a single transaction) any of its
properties or assets whether tangible or intangible (including stock of
Subsidiaries) except for (i) any Receivables Financing, (ii) sales or
dispositions of equipment and other tangible assets (real or personal) that are
obsolete or no longer used or useful in the business and sales of inventory in
the ordinary course of business, (iii) the sale, transfer or lease of assets by
(A) subject to the requirements of Section 6.03(d), a Subsidiary of a Loan Party
to a Loan Party or a Loan Party to a Subsidiary of a Loan Party, (B) a Loan
Party to another Loan Party, (C) a Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party, (D) a Loan Party or Subsidiary of a
Loan Party to a Joint Venture permitted under Section 6.06(iv), or (E) a Loan
Party of all but not less than all of its equity interests in a Foreign
Subsidiary to New UK LLP or a wholly-owned (whether directly or indirectly)
Subsidiary


83



--------------------------------------------------------------------------------







of New UK LLP, (iv) [reserved], (v) use and disposition of cash and Cash
Equivalents, (vi) leases, subleases, licenses or sublicenses of real or personal
property granted to third parties and not materially interfering with the
conduct of the business of any Loan Party or any Subsidiary of a Loan Party,
(vii) so long as no Event of Default or Potential Default shall have occurred,
other sales or dispositions of assets the fair market value of which does not
exceed fifteen percent (15%) of the fair market value of all of the Loan
Parties' assets immediately prior to such sale or disposition; provided, that if
the disposition involves the disposition of a Subsidiary or a division or
business product line, then, with the exception of Events of Default or
Potential Defaults under Sections 7.01(a), (b), (c), (k), (m) and (n) hereof,
which shall not have occurred and be continuing both before and after giving
effect to such disposition, the requirement of this clause (vii) that there be
no Event of Default or Potential Default shall be tested only as of the time of
the execution of the definitive agreement with respect to such disposition,
(viii) the sale, assignment or other transfer of accounts receivable and
ancillary rights of a customer in connection with supply chain financing
arranged by such customer on reasonable and customary terms or (ix) the lapse,
abandonment or other dispositions of intellectual property that is, in the
reasonable good faith judgment of such Loan Party or Subsidiary, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of the business of the Loan Parties or any of their Subsidiaries.

6.05    Margin Stock.
The Borrower will not use the proceeds of any Loan, directly or indirectly, to
purchase any "margin stock" (within the meaning of Regulations U, G, T or X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying, directly or indirectly, any
margin stock.

6.06    Partnerships; Mergers or Consolidation; Acquisitions.
No Loan Party nor any Subsidiary of a Loan Party shall form a Joint Venture,
merge or consolidate with or into any other Person, consummate any Acquisitions,
or agree to do any of the foregoing, except as follows:
(i) a Subsidiary which is not a Loan Party may merge or consolidate with or into
another Subsidiary which is not a Loan Party, or with and into a Loan Party so
long as a Loan Party is the surviving entity;
(ii) a Loan Party may merge or consolidate with or into another Loan Party
provided that if the Borrower is a party to such merger or consolidation, the
Borrower is the surviving entity;
(iii) any Loan Party and any Subsidiary of a Loan Party may complete
Acquisitions provided that, each of the following requirements is met, subject
in the case of a Limited Condition Acquisition to Section 1.06 (each, a
"Permitted Acquisition"):
(A)    no Event of Default shall exist immediately prior to and after giving
effect to such Permitted Acquisition;


84



--------------------------------------------------------------------------------







(B)    if a Loan Party is acquiring the ownership interests in such Person, (i)
such Person shall, to the extent required by Section 5.15(a), become a Guarantor
in accordance with the terms and provisions of Section 5.15(a) and (ii) such
Loan Party shall, to the extent required by Section 5.15(b), pledge its
ownership interests in such Person in accordance with the terms and provisions
of Section 5.15(b), in each case promptly but in any event within five (5)
Business Days following the closing of such Permitted Acquisition (or such
longer period as the Agent may agree);
(C)    such Acquisition shall not be a "hostile" Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the target, in each case, to the
extent such approval is required; and
(D)    in the case of a merger, consolidation or other combination involving a
Loan Party, a Loan Party shall be the continuing and surviving entity.
and
(iv) any Loan Party and any Subsidiary of a Loan Party may form Joint Ventures,
provided that (a) no Event of Default shall exist immediately prior to and after
giving effect to such formation and (b) the aggregate amount of investments made
by the Borrower and its Subsidiaries in such Joint Ventures does not exceed at
any time outstanding (i) Seventy-Five Million and 00/100 Dollars
($75,000,000.00) for any one Joint Venture and (ii) Two Hundred Million and
00/100 Dollars ($200,000,000.00) for all existing Joint Ventures.

6.07    Double Negative Pledge.
No Loan Party nor any Subsidiary of a Loan Party (other than a Securitization
Entity) shall enter into any agreement with any Person, other than in connection
with this Agreement, which prohibits or limits the ability of such Loan Party or
Subsidiary to create, incur, assume or suffer to exist any Lien in favor of the
Agent on behalf of the Banks upon or with respect to any property or assets of
any kind, real or personal, tangible or intangible (including, but not limited
to, stock or other equity interest) of such Loan Party or Subsidiary, whether
now owned or hereafter acquired or created; provided that a Loan Party or a
Subsidiary of a Loan Party may enter into such agreement: (i) in connection with
any Permitted Additional Indebtedness or the 2017 Note Offering, (ii) which
prohibits Liens on the specific property or assets which are subject to any
Receivables Financing, (iii) which prohibits Liens on property or assets which
are subject to any Purchase Money Security Interests permitted by
Section 6.01(f) hereof, or other Liens permitted by Section 6.01(i), 6.01(j) or
6.01(m), (iv) in connection with unsecured Indebtedness of Subsidiaries that are
not Loan Parties otherwise permitted hereunder, or (v) in connection with Joint
Ventures permitted under Section 6.06(iv).

6.08    Dividends and Distributions.
The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
pay, or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests or on account of


85



--------------------------------------------------------------------------------







the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests; provided, however, that the Borrower or any
Subsidiary may declare or pay (i) dividends or other distributions to a Loan
Party or from a Subsidiary that is not a Loan Party to another Subsidiary that
is not a Loan Party, (ii) dividends or other distributions made solely in
capital stock or other equity interests, (iii) distributions in the form of
repurchases of capital stock or other equity interests from employees pursuant
to a plan or other employment arrangement; provided, that if an Uncured
Specified Event of Default exists, then such distributions shall not exceed,
singularly or in the aggregate, Ten Million and 00/100 Dollars ($10,000,000.00)
in any fiscal year, and (iv) so long as no Uncured Specified Event of Default is
then continuing or a Specified Event of Default would occur as a result thereof,
the Borrower may make or pay, or agree to become or remain liable to make or
pay, any other dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests or
on account of the purchase, redemption, retirement or acquisition of its shares
of capital stock (or warrants, options or rights therefor), partnership
interests or limited liability company interests. As used herein, "Uncured
Specified Event of Default" means (x) a Specified Event of Default which has not
been waived in writing by the Agent or Majority Banks, as applicable, (y) a
Specified Event of Default under Sections 7.01(a), (b) or (c) which remains
uncured for five (5) days, or (z) any other Specified Event of Default that
remains uncured to the reasonable satisfaction of the Agent and the Majority
Banks.

ARTICLE VII    

DEFAULTS

7.01    Events of Default.
An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for such Event of Default
and whether voluntary, involuntary or effected by operation of Law):
(a)    The Borrower shall fail to pay principal on any of the Loans on the date
due; or
(b)    The Borrower shall fail to pay interest on the Loans or any fees payable
pursuant to Article II of this Agreement within five (5) Business Days of the
date such interest or fees are due; or
(c)    Any Loan Party shall fail to pay any other fee or other amount payable
pursuant to this Agreement, the Notes or any of the other Loan Documents within
ten (10) days after written notice to such Loan Party by the Agent or any Bank;
or
(d)    Any representation or warranty made by any Loan Party under this
Agreement or any of the other Loan Documents or any material statement made by
any Loan Party in any financial statement, certificate, report, exhibit or
document furnished by any Loan Party to


86



--------------------------------------------------------------------------------







the Agent or any Bank pursuant to this Agreement or the other Loan Documents
shall prove to have been false or misleading in any material respect as of the
time made; or
(e)    The Borrower shall default in the performance or observance of any
covenant contained in Article V (other than the covenants contained in
Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(e), 5.04, 5.06, 5.07, 5.08,
5.09, 5.11, 5.12, and 5.13) or Article VI of this Agreement; or
(f)    The Borrower shall default in the performance or observance of any
covenant contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(e),
5.04, 5.06, 5.07, 5.08, 5.09, 5.11, 5.12 or 5.13 (not constituting an Event of
Default under any other provision of this Section 7.01) and such default shall
continue for a period of thirty (30) consecutive days; or
(g)    Any Loan Party shall default in the performance or observance of any
other covenant, agreement or duty under this Agreement, any Note or any other
Loan Document (not constituting an Event of Default under any other provision of
this Section 7.01) and such default shall continue for a period of thirty (30)
consecutive days; or
(h)    Any Loan Party or any Subsidiary of a Loan Party shall (i) default (as
principal or guarantor or other surety) in any payment of principal of or
interest on any obligation (or set of related obligations) for borrowed money in
excess of Ten Million and 00/100 Dollars ($10,000,000.00) beyond any period of
grace with respect to the payment or, if any such obligation (or set of related
obligations) is or are payable or repayable on demand, fail to pay or repay such
obligation or obligations when demanded, or (ii) default in the observance of
any other covenant, term or condition contained in any agreement or instrument
by which such an obligation (or set of related obligations) is or are created,
secured or evidenced, if as a result of such default the holder or holders of
such obligation or obligations (or a trustee or agent on behalf of such holder
or holders) cause all or part of such obligation or obligations to become due
before its or their otherwise stated maturity; or
(i)    One or more final judgments for the payment of money in excess of Thirty
Million and 00/100 Dollars ($30,000,000.00) (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof) shall have been
entered against any Loan Party or any Subsidiary of a Loan Party and shall
remain undischarged or unstayed for a period of thirty (30) consecutive days; or
(j)    A writ or warrant of attachment, garnishment, execution, distraint or
similar process involving an aggregate amount of money in excess of an unbonded
amount of Five Million and 00/100 Dollars ($5,000,000.00) shall have been issued
against any Loan Party or Subsidiary of a Loan Party or any of its properties
and shall remain undischarged or unstayed for a period of thirty (30)
consecutive days; or
(k)    A Change of Control shall occur; or
(l)    To the extent involving liability, singularly or in the aggregate, in
excess of Ten Million and 00/100 Dollars ($10,000,000.00), (i) a Termination
Event with respect to a Plan


87



--------------------------------------------------------------------------------







shall occur, (ii) any Person shall engage in any Prohibited Transaction or
Reportable Event involving any Plan, (iii) an accumulated funding deficiency,
whether or not waived, shall exist with respect to any Plan, (iv) a Loan Party
or any ERISA Affiliate shall be in "Default" (as defined in Section 4219(c)(5)
of ERISA) with respect to payments due to a multi-employer Plan resulting from
any such Loan Party's or any such ERISA Affiliate's complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) from such Plan or
(v) any other event or condition shall occur or exist with respect to a single
employer Plan, except that no such event or condition shall constitute an Event
of Default if it, together with all other events or conditions at the time
existing, would not subject a Loan Party or any Subsidiary of a Loan Party to
any Tax, penalty, debt or liability which, alone or in the aggregate, would have
a Material Adverse Effect; or
(m)     A proceeding shall be instituted in respect of a Loan Party or any
Material Subsidiary of a Loan Party:
(i)
seeking to have an order for relief entered in respect of such Loan Party or
Material Subsidiary of such Loan Party, or seeking a declaration or entailing a
finding that such Loan Party or Material Subsidiary of such Loan Party is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Loan Party or Material Subsidiary of such Loan Party, its assets or debts
under any Law relating to bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar Law
now or hereinafter in effect which shall not have been dismissed or stayed
within thirty (30) days after such proceedings were instituted; or

(ii)
seeking appointment of a receiver, trustee, custodian, liquidator, assignee,
sequestrator or other similar official for a Loan Party or a Material Subsidiary
of a Loan Party for all or any substantial part of its property which shall not
have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or

(n)    A Loan Party or any Material Subsidiary of a Loan Party shall become
insolvent; shall become generally unable to pay its debts as they become due;
shall voluntarily suspend transaction of its business; shall make a general
assignment for the benefit of creditors; shall institute a proceeding described
in Section 7.01(m)(i) of this Agreement or shall consent to any order for
relief, declaration or finding described in Section 7.01(m)(i) of this
Agreement; shall institute a proceeding described in Section 7.01(m)(ii) of this
Agreement or shall consent to the appointment or to the taking of possession by
any such official of all or any substantial part of its property whether or not
any proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property, other than pursuant to a transaction otherwise
permitted hereunder; or shall take any action in furtherance of any of the
foregoing.

7.02    Consequences of an Event of Default.
(a)    If an Event of Default specified in subsections (a) through (l) of
Section 7.01 of this Agreement occurs, the Issuing Banks and the Banks will be
under no further obligation to make Loans or issue Letters of Credit and may at
the option of the Majority Banks


88



--------------------------------------------------------------------------------







(i) demand the unpaid principal amount of the Notes, interest accrued on the
unpaid principal amount thereof and all other amounts owing by the Borrower
under this Agreement, the Notes and the other Loan Documents to be immediately
due and payable without presentment, protest or further demand or notice of any
kind, all of which are expressly waived, and an action for any amounts due shall
accrue immediately; and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest bearing account with the Agent, as Cash
Collateral for its obligations under the Loan Documents, an amount equal to one
hundred five percent (105%) of the Letter of Credit Reserve, and the Borrower
hereby pledges to the Agent and the Banks, and grants to the Agent for the
benefit of the Banks a security interest in such account and all such cash as
security for such obligations of the Borrower.
(b)    If an Event of Default specified in subsections (m) or (n) of
Section 7.01 of this Agreement occurs and continues or exists, the Issuing Banks
and the Banks will be under no further obligation to make Loans or issue Letters
of Credit and the unpaid principal amount of the Notes, interest accrued thereon
and all other amounts owing by the Borrower under this Agreement, the Notes and
the other Loan Documents shall automatically become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
expressly waived, and an action for any amounts due shall accrue immediately.

7.03    Set-Off.
If the unpaid principal amount of the Notes, interest accrued on the unpaid
principal amount thereof or other amount owing by any Loan Party under this
Agreement, the Notes or the other Loan Documents shall have become due and
payable (on demand, at maturity, by acceleration or otherwise), each of the
Banks, any assignee of the Banks and the holder of any participation in any Loan
will each have the right, in addition to all other rights and remedies available
to it, without notice to such Loan Party, to set-off against and to appropriate
and apply to such due and payable amounts any Indebtedness owing to, and any
other funds held in any manner for the account of, such Loan Party by such Bank,
by such assignee or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
such Loan Party with such Bank, assignee or holder. The Borrower consents to and
confirms the foregoing arrangements and confirms the Banks' rights, such
assignee's rights and such holder's rights of banker's lien and set-off. Nothing
in this Agreement will be deemed a waiver or prohibition of or restriction on
the Banks' rights, such assignee's rights or any such holder's rights of
banker's lien or set-off.

7.04    Equalization.
Each Bank agrees with the other Banks that if, at any time, it shall obtain any
Advantage over the other Banks or any thereof in respect of the Indebtedness of
the Borrower to the Banks, it shall purchase from the other Banks, for cash and
at par, such additional participation in the Indebtedness of the Borrower to the
Banks as shall be necessary to nullify the Advantage. If any such Advantage
resulting in the purchase of an additional participation as aforesaid shall be
recovered in whole or in part from the Bank receiving the Advantage, each such
purchase shall be rescinded and the purchase price restored (but without
interest unless the Bank receiving the


89



--------------------------------------------------------------------------------







Advantage is required to pay interest on the Advantage to the Person recovering
the Advantage from such Bank) ratably to the extent of the recovery. Each Bank
agrees with the other Banks that if it, at any time, shall receive any payment
for or on behalf of the Borrower on any Indebtedness of the Borrower to that
Bank by reason of offset of any deposit or other Indebtedness of the Borrower to
the Banks, it will apply such payment first to any and all Indebtedness of the
Borrower to the Banks pursuant to this Agreement (including, without limitation,
any participation purchased or to be purchased pursuant to this Section or any
other Section of this Agreement). The Borrower agrees that any Bank so
purchasing a participation from the other Banks or any thereof pursuant to this
Section may exercise all of its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Bank were a
direct creditor of the Borrower in the amount of such participation.

7.05    Other Remedies.
The remedies in this Article VII are in addition to, not in limitation of, any
other right, power, privilege or remedy, either at Law, in equity or otherwise,
to which the Banks may be entitled. The Agent shall exercise the rights under
this Article VII and all other collection efforts on behalf of the Banks and no
Bank shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.

7.06    Application of Proceeds. From and after the date on which the Agent has
taken any action pursuant to Section 7.02 and until payment in full of all
Indebtedness owed under this Agreement and each other Loan Document, any and all
proceeds received by the Agent from any sale or other disposition of any equity
interests pledged under any Pledge Agreement, or any part thereof, or the
exercise of any other remedy by the Agent, shall be applied as follows:
(i)    First, to payment of that portion of the Indebtedness owed under this
Agreement and the other Loan Documents constituting fees, indemnities, expenses
and other amounts, including reasonable attorney fees, payable to the Agent in
its capacity as such, the Issuing Bank in its capacity as such and the Swing
Loan Lender in its capacity as such, ratably among the Agent, the Issuing Bank
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;
(ii)    Second, to payment of that portion of the Indebtedness owed under this
Agreement and the other Loan Documents constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Banks under the Loan
Documents, including reasonable attorney fees, ratably among the Banks in
proportion to the respective amounts described in this clause Second payable to
them;
(iii)    Third, to payment of that portion of the Indebtedness owed under this
Agreement and the other Loan Documents constituting accrued and unpaid interest
on the Loans and Letters of Credit, ratably among the Banks in proportion to the
respective amounts described in this clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Indebtedness owed under this
Agreement and the other Loan Documents constituting unpaid principal of the
Loans, the


90



--------------------------------------------------------------------------------







outstanding amount of drawn but unreimbursed Letters of Credit and unpaid
payment obligations then owing under Bank-Provided Hedges and Treasury
Management Agreements, ratably among the Agent, the Issuing Bank, and the Banks
or Affiliates of the Banks which provide Bank-Provided Hedges and Treasury
Management Agreements, in proportion to the respective amounts described in this
clause Fourth held by them;
(v)    Fifth, to the Agent for the account of the Issuing Bank, to Cash
Collateralize any undrawn amounts under outstanding Letters of Credit; and
(vi)     Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 7.06, no Swap
Obligations of any Person that is not an Eligible Contract Participant shall be
paid with amounts received from such Person under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Person's assets if such
Swap Obligations would constitute Excluded Swap Obligations; provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 7.06.

ARTICLE VIII    

THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS

8.01    Appointment and Authorization; No Liability.
The Banks authorize Citizens, PNC, Truist Bank, JPM, Wells Fargo, and Bank of
America, and Citizens, PNC, Truist Bank, JPM, Wells Fargo and Bank of America
hereby agree to act as agent, syndication agent and documentation agent,
respectively, for the Banks in respect of this Agreement and the other Loan
Documents upon the terms and conditions set forth in this Agreement. Each Bank
hereby irrevocably appoints and authorizes the Agent, the Syndication Agent and
the Documentation Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are expressly delegated to the Agent, the
Syndication Agent or Documentation Agent, as the case may be, by the terms of
this Agreement and any of the other Loan Documents, together with such powers as
are reasonably incidental thereto; provided that no duties or responsibilities
not expressly assumed herein or therein shall be implied to have been assumed by
the Agent, the Syndication Agent, or the Documentation Agent. The relationship
between the Agent and the Banks, the relationship between the Syndication Agent
and the Banks, and the relationship between the Documentation Agent and the
Banks are and shall be that of agent and principal only, and nothing contained
in this Agreement or any of the other Loan Documents shall be construed to
constitute the Agent, the Syndication Agent, or the Documentation Agent as a
trustee for any Bank. Neither the Agent, the Syndication Agent, the
Documentation Agent nor any of their respective shareholders, directors,
officers, attorneys or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall (a) be liable for any waiver,
consent or approval given or action taken or omitted to be taken by it or them
hereunder or under any of the Loan


91



--------------------------------------------------------------------------------







Documents or in connection herewith or therewith or be responsible for the
consequences of any oversight or error of judgment whatsoever, or (b) be liable
to the Borrower for consequential damages resulting from any breach of contract,
tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or any of the Loan Documents, except
with respect to (a) and (b) hereof, to the extent of its or their willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction.

8.02    Employees and Agents.
The Agent may exercise its powers and execute its duties by or through employees
or agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents and shall not be liable for action taken or
suffered in good faith by it in accordance with the opinion of such counsel. The
Agent may utilize the services of such Persons as the Agent in its sole
discretion may determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Borrower and if not paid by the Borrower shall be
paid by the Banks based upon their respective Commitment Percentages. Anything
herein to the contrary notwithstanding, to the extent applicable, no Syndication
Agent, Documentation Agent, lead arranger or bookrunner, whether acting
individually or jointly, listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Bank or the
Issuing Bank hereunder.

8.03    No Representations; Each Bank's Independent Investigation.
The Agent, the Syndication Agent and Documentation Agent shall not be
responsible for (a) the execution, validity or enforceability of this Agreement,
the Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes,
(b) the value of any such collateral security, (c) the validity, enforceability
or collectability of any such amounts owing with respect to the Notes, or
(d) any recitals or statements, warranties or representations made herein or in
any of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of any Loan Party. The Agent, the Syndication
Agent and Documentation Agent shall not be bound (a) to ascertain or inquire as
to the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Indebtedness evidenced by the Notes or
(b) to ascertain whether any notice, consent, waiver or request delivered to it
by any Loan Party or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. The Agent, the Syndication Agent,
and the Documentation Agent have not made and do not now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks with respect to the creditworthiness, financial condition
or any other condition of any Loan Party or with respect to the statements
contained in any information memorandum furnished in connection herewith or in
any other oral or written communication between the Agent and such Bank, the
Syndication Agent and such Bank, or the Documentation Agent and such Bank. Each
Bank acknowledges that it has, independently without reliance upon the Agent,
the Syndication Agent, the Documentation Agent or any other Bank, and based upon
such information and documents as it has deemed appropriate, made its own


92



--------------------------------------------------------------------------------







credit analysis and decision to enter into this Agreement and agrees that the
Agent, the Syndication Agent and Documentation Agent have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by the Agent to the Banks
hereunder).

8.04    Payments to Banks.
(a)    As between the Agent and the Borrower, a payment by the Borrower to the
Agent hereunder or any of the other Loan Documents for the account of any Bank
shall constitute a payment to such Bank. The Agent agrees to promptly, but in
any event not later than the end of the following Business Day, distribute to
each Bank such Bank's Pro Rata Share of payments received by the Agent for the
account of the Banks in immediately available funds (except as may otherwise be
provided with respect to an Impacted Bank).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents, could reasonably be expected to involve it in liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received by the Agent for the account
of the Banks is to be distributed, the Agent shall distribute to each Bank such
Bank's Pro Rata Share of the amount so adjudged to be distributed or in such
manner as shall be determined by such court, together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Agent and ending on the date the Agent distributes such
amount, at a rate per annum equal to the interest rate earned by the Agent on
such amount during such period. If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
any of the other Loan Documents, any Bank that fails (i) to make available to
the Agent its Pro Rata Share of any Loan that the Agent made on its behalf or
(ii) to comply with the provisions of Section 7.04 with respect to it obtaining
an Advantage, in each case as, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent and shall not be
entitled to vote on any matters until such time as such delinquency is cured.
Such Bank shall be deemed to have assigned any and all payments due it from the
Borrower, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining Banks for application to, and reduction of, their respective
Pro Rata Shares of all outstanding Loans. Such Bank hereby authorizes the Agent
to distribute such payments to the other Banks in proportion to their respective
Pro Rata Shares of all outstanding Loans. Such Bank shall be deemed to have
satisfied in full a delinquency when and if the Banks' respective Pro Rata
Shares of all outstanding Loans have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency.

8.05    Note Holders.


93



--------------------------------------------------------------------------------







The Borrower and the Agent may treat the payee of any Note as the holder thereof
until written notice of transfer shall have been filed with it signed by such
payee and in form satisfactory to the Agent.

8.06    Documents.
The Agent shall not be under any duty to examine into or pass upon the validity,
effectiveness, genuineness or value of any Loan Documents or any other document
furnished pursuant hereto or in connection herewith or the value of any
collateral obtained hereunder, and the Agent shall be entitled to assume that
the same are valid, effective and genuine and what they purport to be.

8.07    Agents and Affiliates.
With respect to the Loans, the Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
agent, and the Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any of its
Affiliates.

8.08    Indemnification of Agents.
The Banks ratably agree to indemnify and hold harmless the Agent, the
Syndication Agent and the Documentation Agent (to the extent not indemnified by
the Borrower) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in its capacity as agent, the Syndication Agent in
its capacity as syndication agent, or the Documentation Agent in its capacity as
documentation agent, in any way relating to or arising out of this Agreement or
any Loan Document or any action taken or omitted by the Agent, the Syndication
Agent or the Documentation Agent with respect to this Agreement or any Loan
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees) or disbursements resulting from the
Agent's, the Syndication Agent's or the Documentation Agent's gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. The obligations of the Banks under this Section 8.08 shall survive
the payment in full of all amounts due pursuant to this Agreement or any other
Loan Document and the termination of this Agreement.

8.09    Successor Agent; Documentation or Syndication Agent.
(a)    The Agent may resign as administrative agent hereunder by giving not
fewer than thirty (30) days' prior written notice to the US Borrower and the
Banks. If the Agent shall resign under this Agreement, then either (a) the
Majority Banks shall appoint from among the Banks a successor administrative
agent for the Banks or (b) if a successor administrative agent shall not be so
appointed and approved within the thirty (30) day period following the Agent's
notice to the Banks of its resignation, then the Agent shall appoint a successor
administrative agent who shall serve as administrative agent until such time as
the Majority Banks appoint a successor


94



--------------------------------------------------------------------------------







administrative agent pursuant to clause (a); provided, that the consent of the
US Borrower to such appointment shall be required at any time when no Event of
Default is in existence (such consent not to be unreasonably withheld,
conditioned or delayed). Upon its appointment, such successor administrative
agent shall succeed to the rights, powers and duties as administrative agent,
and the term "Agent" shall mean such successor effective upon its appointment,
and the former administrative agent's rights, powers and duties as
administrative agent shall be terminated without any other or further act or
deed on the part of such former administrative agent or any of the parties to
this Agreement.
(b)    The parties hereto acknowledge and agree that no Person shall have,
solely by reason of its designation as a syndication agent, any power, duty,
responsibility or liability whatsoever under this Agreement or any of the Loan
Documents.
(c)    The parties hereto acknowledge and agree that no Person shall have,
solely by reason of its designation as a documentation agent, any power, duty,
responsibility or liability whatsoever under this Agreement or any of the Loan
Documents.

8.10    Knowledge of Default.
It is expressly understood and agreed that if the Agent has not been notified by
the Borrower in writing that an Event of Default or Potential Default has
occurred, the Agent shall be entitled to assume that no Event of Default or
Potential Default has occurred and is continuing unless the Agent has been
notified by a Bank in writing that such Bank considers that an Event of Default
or Potential Default has occurred and is continuing and specifying the nature
thereof.

8.11    Action by Agent.
So long as the Agent shall be entitled, pursuant to Section 8.10 hereof, to
assume that no Event of Default or Potential Default shall have occurred and be
continuing, the Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement. The Agent
shall incur no liability under or in respect of this Agreement by acting upon
any notice, certificate, warranty or other paper or instrument believed by it to
be genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment.

8.12    Notification of Potential Defaults and Events of Defaults.
Each Bank hereby agrees that, upon learning of the existence of a Potential
Default or Event of Default, it shall promptly notify the Agent thereof. In the
event that the Agent receives notice of an Event of Default or Potential
Default, the Agent shall promptly notify all of the Banks and shall take such
action and assert such rights under this Agreement as the Majority Banks shall
direct and the Agent shall promptly inform the Banks in writing of the action
taken. The Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.


95



--------------------------------------------------------------------------------








8.13    Declaration of Invalidation.
Each Bank agrees that, to the extent that any payments received by any Bank from
any Loan Party or otherwise on account of the Loans are subsequently
invalidated, declared to be fraudulent or preferential, set aside or judicially
required to be repaid to a debtor-in-possession, trustee, receiver, custodian or
any other Person in connection with any proceeding referred to in
Section 7.01(m) hereof or any similar cause of action ("Preference"), then, to
the extent of such Preference, each Bank shall, upon demand, reimburse the Bank
subject to such Preference in the amount necessary to cause each Bank to be
affected by such Preference in proportion to its Pro Rata Share of the Loans.

8.14    Pro Rata Portion, Pari Passu and Equal.
The Pro Rata Share of each Bank in the Loans and the Letters of Credit shall be
pari passu and equal with the Pro Rata Share of each other Bank and no Bank
shall have priority over the other. Notwithstanding the foregoing, an Impacted
Bank shall be deemed to have assigned any and all payments due to it from the
Borrower, whether on account of or relating to outstanding Loans, Letters of
Credit, interest, fees or otherwise, to the remaining Banks that are not
Impacted Banks for application to, and reduction of, their respective Pro Rata
Share of all outstanding Loans and other unpaid Indebtedness of any of the Loan
Parties hereunder or under any other Loan Document. Each Impacted Bank hereby
authorizes the Agent to distribute such payments to the Banks that are not
Impacted Banks in proportion to their respective Pro Rata Share of all
outstanding Loans and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document to which such Banks are entitled. A
Defaulting Bank shall be deemed to have satisfied in full a delinquency when and
if, as a result of application of the assigned payments to all outstanding Loans
and other unpaid Indebtedness of any of the Loan Parties hereunder or under any
other Loan Document of the Banks that are not Impacted Banks, the Banks'
respective Pro Rata Shares of all outstanding Loans, Letters of Credit,
interest, fees and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document have returned to those in effect
immediately prior to such delinquency. An Impacted Bank (other than a Defaulting
Bank) shall be deemed to no longer be an Impacted Bank when (i) the Agent, the
applicable Issuing Bank(s) and/or the Swing Line Lender no longer has a good
faith belief that such Bank has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities, (ii) such Impacted Bank is no
longer deemed insolvent by an Official Body or the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding, and/or (iii) such
Impacted Bank no longer has a parent company that is deemed insolvent by an
Official Body or is the subject of a bankruptcy, receivership, conservatorship
or insolvency proceeding.

8.15    Cooperation.
Each Bank agrees that it shall cooperate in good faith and in a commercially
reasonable manner with each other Bank and take whatever reasonable actions (at
its own expense) are necessary to implement decisions made in accordance with
this Agreement and with each of the other Loan Documents relating thereto.

8.16    Obligations Several.


96



--------------------------------------------------------------------------------







The obligations of the Banks hereunder are several and not joint. Nothing
contained in this Agreement, and no action taken by the Agent or the Banks
pursuant hereto, shall be deemed to constitute a partnership, association, joint
venture or other entity between any of the Banks. No default by any Bank
hereunder shall excuse any Bank from any obligation under this Agreement, but no
Bank shall have or acquire any additional obligation of any kind by reason of
such default. The relationship among the Loan Parties and the Banks with respect
to the Loan Documents and any other document executed in connection therewith is
and shall be solely that of debtor and creditors, respectively, and neither the
Agent nor any Bank has any fiduciary obligation toward any Loan Party with
respect to any such documents or the transactions contemplated thereby.

8.17    Bank Assignments/Participations.
(A)    Assignment/Transfer of Commitments.


Each Bank shall have the right at any time or times to assign or transfer to an
Eligible Assignee or any Affiliate of such Bank, without recourse, all or a
portion of (a) that Bank's Commitment, (b) all Loans made by that Bank, (c) that
Bank's Notes, and (d) that Bank's participation in Letters of Credit and that
Bank's participation purchased pursuant to Section 7.04; provided, however, in
each such case, that the transferor and the transferee shall have complied with
the following requirements:
(i)    Prior Consent of Agent. No transfer may be consummated pursuant to this
Section 8.17(A) without the prior written consent of the Agent, which consent of
the Agent shall not be unreasonably withheld, delayed or conditioned.
(ii)    Prior Consent of Borrower. No transfer may be consummated pursuant to
this Section 8.17(A) without the prior written consent of the US Borrower (other
than (i) a transfer by any Bank to another Bank (other than an Impacted Bank),
(ii) a transfer by any Bank (other than an Impacted Bank) to any Affiliate of
such Bank or (iii) a transfer occurring during the existence of an Event of
Default or Potential Default), which consent of the US Borrower shall not be
unreasonably withheld, delayed or conditioned; provided that the US Borrower
shall be deemed to have consented to any such transfer unless it shall object
thereto by written notice to the Agent within fifteen (15) days after having
received notice thereof.
(iii)    Minimum Amount. No transfer may be consummated pursuant to this
Section 8.17(A) (other than a transfer by any Bank to an Affiliate of such Bank)
in an aggregate amount less than (a) Five Million and 00/100 Dollars
($5,000,000.00) or (b) if such Bank's Commitment is at any time less than Five
Million and 00/100 Dollars ($5,000,000.00), the entire amount of such Bank's
Commitment.
(iv)    Agreement; Transfer Fee. Unless the transfer shall be to an Affiliate of
the transferor or the transfer shall be due to merger of the transferor or for
regulatory purposes, the transferor (A) shall remit to the Agent, for its own
account, an administrative fee of Three Thousand Five Hundred and 00/100 Dollars
($3,500.00) and (B) shall cause the transferee to execute and deliver to the
Borrower, the Agent and each Bank (1) an Assignment Agreement, in the form of
Exhibit "E" attached hereto and made a part hereof (an "Assignment Agreement")


97



--------------------------------------------------------------------------------







together with the consents and releases and the Administrative Questionnaire
referenced therein, and (2) such additional amendments, assurances and other
writings as the Agent may reasonably require.
(v)    Notes. Upon its receipt of an Assignment Agreement executed by the
parties to such Assignment, together with each Note subject to such Assignment
Agreement, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the other
Banks. Within five (5) Business Days after receipt of such notice, the Borrower,
at its own expense, shall execute and deliver (A) to the Agent, the transferor
and the transferee, any consent or release (of all or a portion of the
obligations of the transferor) to be delivered in connection with the Assignment
Agreement, and (B) to the transferee and, if applicable, the transferor, the
appropriate Notes. Upon delivery of the new Notes, the transferor's Notes shall
be promptly returned to the Borrower marked "replaced".
(vi)    Parties. Upon satisfaction of the requirements of this Section 8.17,
including the payment of the fee and the delivery of the documents set forth in
Section 8.17(A) (iv), (A) the transferee shall become and thereafter be deemed
to be a "Bank" for the purposes of this Agreement, (B) if the transferor
transfers all of its interest, the transferor shall cease to be and thereafter
shall no longer be deemed to be a "Bank" and shall have no further rights or
obligations under or in connection herewith, and (C) the signature pages hereof
and Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such transfer.
(vii)    The Register. The Agent shall maintain a copy of each Assignment
Agreement delivered to it and a register or similar list (the "Register") for
the recordation of the names and addresses of the Banks and the Commitment
Percentages of, and principal amount of the Loans owing to, each Bank from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, with respect to such information, and the Borrower, the Agent
and the Banks may treat each financial institution whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.
(viii)    Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment Agreement, the parties to the Assignment
thereunder confirm to and agree with each other and the other parties hereto as
follows:
(a)    Other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Bank makes no representation and warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto;




98



--------------------------------------------------------------------------------







(b)    The assigning Bank makes no representation or warranty and assumes no
responsibility of the financial condition of any Loan Party or any other Person
primarily or secondarily liable in respect of any of the Indebtedness of the
Borrower to the Banks, or the performance or observance by any Loan Party or any
other Person primarily or secondarily liable in respect of any of the
Indebtedness of the Borrower to the Banks or any of their obligations under this
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;


(c)    Such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment Agreement;


(d)    Such assignee will, independently and without reliance upon the assigning
Bank, the Agent or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement;


(e)    Such assignee represents and warrants that it is an Eligible Assignee;


(f)    Such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto;


(g)    Such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Bank; and


(h)    Such assignee represents and warrants that it is legally authorized to
enter into such Assignment Agreement.


(ix)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
(x)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
B.    Participations.


Each Bank shall have the right at any time or times, without the consent of any
other party, to sell one or more participations or sub-participations to one or
more financial institutions or any Affiliate of such Bank, in all or any part of
(a) that Bank's Commitment, (b) that Bank's Commitment Percentage, (c) any Loan
made by that Bank, (d) any Note delivered to that


99



--------------------------------------------------------------------------------







Bank pursuant to this Agreement and (e) that Bank's participations, if any,
purchased pursuant to Section 7.04 or this Section 8.17(B).
(i)    Rights Reserved. In the event any Bank shall sell any participation or
sub-participation, that Bank shall, as between itself and the purchaser, retain
all of its rights (including, without limitation, rights to enforce against the
Loan Parties the Loan Documents and any and all other documents in connection
therewith) and duties pursuant to the Loan Documents and any and all other
documents in connection therewith, including, without limitation, that Bank's
right to approve any waiver, consent or amendment pursuant to Section 9.02;
provided, however, that (a) any such participation shall be in a minimum amount
of Five Million and 00/100 Dollars ($5,000,000.00) and (b) the holder of any
such participation shall not be entitled to require such Bank to take any action
hereunder except action directly affecting (i) any reduction in the principal
amount or an interest rate on any Loan in which such holder participates;
(ii) any extension of the Expiry Date or the date fixed for any payment of
interest or principal payable with respect to any Loan in which such holder
participates; and (iii) any reduction in the amount of any fees payable
hereunder with respect to any Loan in which such holder participates. The
Borrower hereby acknowledges and agrees that the participant under each
participation shall for purposes of Sections 2.12(b), 2.13, 7.03 and 9.16 be
considered to be a "Bank". Except as otherwise set forth herein, no participant
or sub-participant shall have any rights or obligations hereunder, and the Loan
Parties and the Agent shall continue to deal with the Banks as if no
participation or sub-participation had occurred. The Agent shall continue to
distribute payments as if no participation or sub-participation had been sold.


(ii)    No Delegation. No participation or sub-participation shall operate as a
delegation of any duty of the seller thereof. Under no circumstances shall any
participation or sub-participation be deemed a novation in respect of all or any
part of the seller's obligations pursuant to this Agreement.


C.    Pledge by Banks. Notwithstanding the provisions of this Section 8.17, any
Bank may at any time pledge all or any portion of its interest and rights under
this Agreement (including all or any portion of its Notes) to any of the federal
reserve banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
§341. No such pledge or the enforcement thereof shall release the pledgor Bank
from its obligations hereunder or under any of the other Loan Documents.

8.18    Replacement of a Bank.
In the event any Bank (i) gives notice under Section 2.12 or Section 2.13,
(ii) does not fund Revolving Credit Loans because the making of such Loans would
contravene any Law applicable to such Bank or provides notice under 2.17(b) that
such Bank cannot not fund a Revolving Credit Loan in Australian Dollars, British
Pounds Sterling, Canadian Dollars or Euros, (iii) becomes subject to the control
of an Official Body (other than normal and customary supervision), (iv) is an
Impacted Bank or (v) has failed to consent to a proposed modification, amendment
or waiver which pursuant to the terms of Section 9.02 or any other provision of
any Loan Document requires the consent of all of the Banks and with respect to
which the Majority


100



--------------------------------------------------------------------------------







Banks shall have granted their consent, (a) within ninety (90) days after
(w) receipt of such Bank's notice under Section 2.12, or Section 2.13, (x) the
date such Bank has failed to fund Revolving Credit Loans because the making of
such Loans would contravene Law applicable to such Bank or provides notice under
2.17(b) that such Bank cannot not fund a Revolving Credit Loan in Australian
Dollars, British Pounds Sterling, Canadian Dollars or Euros, (y) the date such
Bank became subject to the control of an Official Body or (z) the date such Bank
became an Impacted Bank, as applicable, or (b) within ninety (90) days after
such Bank has failed to consent to a proposed modification, amendment or waiver,
the Borrower may, at its option and in its sole discretion, elect to prepay the
Loans of such Bank in whole (together with all interest accrued thereon and any
amounts required under Section 2.12 and any accrued interest due on such amount
and any related fees) and terminate such Bank's Commitment or to have such
Bank's Commitment replaced by one or more of the remaining Banks or a
replacement bank acceptable to the Agent pursuant to Section 8.17(A) hereof;
provided, that the remaining Banks shall have no obligation hereunder to
increase their Commitments; provided, further to the extent the Borrower elects
to replace a Bank which gave the Borrower notice under Section 2.12 or 2.13 or
which failed to fund a Revolving Credit Loan because the making of such Loans
would contravene any Law applicable to such Bank or provides notice under
2.17(b) that such Bank cannot not fund a Revolving Credit Loan in Australian
Dollars, British Pounds Sterling, Canadian Dollars or Euros, it shall be
obligated to remove or replace, as the case may be, all Banks that have made
similar requests for compensation pursuant to Section 2.12 or Section 2.13 or
who have failed to fund such Revolving Credit Loans. Notwithstanding the
foregoing, (i) the Agent may only be replaced subject to the requirements of
Section 8.09 and (ii) any applicable Issuing Bank may only be replaced subject
to the requirements that all Letters of Credit issued by such Issuing Bank have
expired or been terminated or replaced.

ARTICLE IX    

MISCELLANEOUS

9.01    Business Days.
Except as otherwise provided in this Agreement, whenever any payment or action
to be made or taken under this Agreement, or under the Notes or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.

9.02    Amendments and Waivers.
Except as provided for in Section 2.03(d) hereof, no amendment, modification,
termination, or waiver of any provision of this Agreement or any Loan Document,
nor consent to any variance therefrom, shall be effective unless the same shall
be in writing and signed by the Majority Banks and the Borrower and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Notwithstanding anything contained herein to the
contrary, consent of each Bank affected thereby shall be required with respect
to (a) any increase in such Bank's Commitments hereunder (other than pursuant to
Section 2.21 hereof), (b) the extension of the Expiry Date, the Term Loan
Maturity Date, the payment date of interest or principal


101



--------------------------------------------------------------------------------







hereunder, or the payment of commitment or other fees or amounts payable
hereunder, (c) any reduction in the rate of interest on the Notes, or in any
amount of principal or interest due on any Note, or the payment of commitment or
other fees hereunder or any change in the manner of pro rata application of any
payments made by the Borrower to the Banks hereunder, (d) any change in any
percentage voting requirement, voting rights or the definition of Majority Banks
in this Agreement, (e) any release of any Guarantor representing more than
fifteen percent (15%) of the fair market value of all the Loan Parties' assets
immediately prior to such sale or disposition; provided, that, no Event of
Default shall exist immediately prior to and after giving effect to such release
from its obligations under the Guaranty Agreement to which it is a party,
(f) any amendment to this Section 9.02, 9.11 or Section 7.04 hereof or (g) any
amendment to the definitions of "Impacted Bank" and "Defaulting Bank" herein.
Notice of amendments or consents ratified by the Banks hereunder shall be
immediately forwarded by the Agent to all Banks. Each Bank or other holder of a
Note shall be bound by any amendment, waiver or consent obtained as authorized
by this Section, regardless of its failure to agree thereto. In the case of any
such waiver or consent relating to any provision of this Agreement, any Event of
Default or Potential Default so waived or consented to will be deemed to be
cured and not continuing, but no such waiver or consent will extend to any other
or subsequent Event of Default or Potential Default or impair any right
consequent to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto. Notwithstanding anything to the contrary
herein, no Impacted Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (i) the Commitment of such
Impacted Bank may not be increased or extended without the consent of such
Impacted Bank, (ii) any reduction in the rate of interest on the Notes, or in
any amount of principal or interest due on any Note, or the payment of
commitment or other fees hereunder or any adverse change in the manner of pro
rata application of any payments made by the Borrower to the Banks hereunder
shall require the consent of such Impacted Bank and (iii) any amendment,
modification, termination or waiver requiring the consent of all Banks or each
affected Bank that by its terms affects any Impacted Bank more adversely than
other Banks shall require the consent of such Impacted Bank.

9.03    No Implied Waiver: Cumulative Remedies.
No course of dealing and no delay or failure of the Agent or the Banks in
exercising any right, power or privilege under this Agreement, the Notes or any
other Loan Document will affect any other or future exercise of any such right,
power or privilege or exercise of any other right, power or privilege except as
and to the extent that the assertion of any such right, power or privilege shall
be barred by an applicable statute of limitations; nor shall any single or
partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise of such right, power or privilege or of any other right, power
or privilege. The rights and remedies of the Agent and the Banks under this
Agreement, the Notes or any other Loan Document are cumulative and not exclusive
of any rights or remedies which the Banks would otherwise have.

9.04    Notices.
All notices, requests, demands, directions and other communications
(collectively, "Notices") under the provisions of this Agreement or the Notes
must be in writing


102



--------------------------------------------------------------------------------







(including telexed or telecopied communication) unless otherwise expressly
permitted under this Agreement and must be sent by first-class or first-class
express mail, private overnight or next Business Day courier or by telecopy with
confirmation in writing mailed first class, in all cases with charges prepaid,
and any such properly given Notice will be effective when received. All Notices
will be sent to the applicable party at the addresses stated below or in
accordance with the last unrevoked written direction from such party to the
other parties.
If to Borrower:        Steven F. Nicola
Chief Financial Officer
Matthews International Corporation
Two North Shore Center
Pittsburgh, Pennsylvania 15212-5851


and a copy to:        Robert Marsh
Vice-President and Treasurer
Matthews International Corporation
Two North Shore Center
Pittsburgh, Pennsylvania 15212-5851


and a copy to:        Brian D. Walters, Esquire
Vice-President and General Counsel
Matthews International Corporation
Two North Shore Center
Pittsburgh, Pennsylvania 15212-5851


If to Agent:        Victor Notaro
Senior Vice President
Citizens Bank, N.A.
525 William Penn Place,
Pittsburgh, Pennsylvania 15219-0001


and a copy to:        D. Craig Russell, III, Esquire
Clark Hill PLC
One Oxford Centre, 14th Floor
301 Grant Street
Pittsburgh, Pennsylvania 15219-1425


If to Banks:        At such Bank's address set forth
on Schedule 1 attached hereto and
made a part hereof



9.05    Expenses; Taxes; Attorney's Fees.
The Borrower agrees to pay or cause to be paid and to save: (a) the Agent
harmless against liability for the payment of all reasonable out-of-pocket
expenses, including, but


103



--------------------------------------------------------------------------------







not limited to reasonable fees and expenses of counsel and paralegals for the
Agent, incurred by the Agent from time to time (i) arising in connection with
the preparation, execution, delivery and performance of this Agreement, the
Notes and the other Loan Documents and (ii) relating to any requested
amendments, waivers or consents to this Agreement, the Notes or any of the other
Loan Documents and (b) the Agent, Issuing Bank, Swing Line Lender and the Banks
harmless against liability for the payment of all reasonable out-of-pocket
expenses, including, but not limited to reasonable fees and expenses of counsel
and paralegals for the Agent, Issuing Bank, Swing Line Lender and the Banks,
incurred by the Agent, Issuing Bank, Swing Line Lender and/or the Banks from
time to time  arising in connection with the Agent's, Issuing Bank's, Swing Line
Lender's and/or the Banks' enforcement or preservation of rights under this
Agreement, the Notes or any of the other Loan Documents including, but not
limited to, such expenses as may be incurred by the Agent, Issuing Bank, Swing
Line Lender and/or the Banks in the collection of the outstanding principal
amount of the Loans. The Borrower agrees to pay all Other Taxes payable in
connection with this Agreement, the Notes or any other Loan Document, in
accordance with applicable Law. The Borrower agrees to save the Agent, Issuing
Bank, Swing Line Lender and the Banks harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such Other Taxes. In the event
of a determination adverse to the Borrower of any action at Law or suit in
equity in relation to this Agreement, the Notes or the other Loan Documents, the
Borrower will pay, in addition to all other sums which the Borrower may be
required to pay, a reasonable sum for attorneys and paralegals fees incurred by
the Agent, Issuing Bank, Swing Line Lender and the Banks or the holder of the
Notes in connection with such action or suit. All payments due under this
Section will be added to and become part of the Loans until paid in full. The
agreements in this section shall survive the termination of the Commitments and
repayment of all other Indebtedness hereunder or under the other Loan Documents.

9.06    Severability.
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, the provision will, as to such jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without in any manner affecting
the validity or enforceability of the provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.

9.07    Governing Law: Consent to Jurisdiction.
This Agreement will be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes will be governed by and
construed and enforced in accordance with the substantive Laws, and not the laws
of conflicts, of said Commonwealth. The Loan Parties consent to the exclusive
jurisdiction and venue of the federal and state courts located in Allegheny
County, Pennsylvania, in any action on, relating to or mentioning this
Agreement, the Notes, the other Loan Documents, or any one or more of them.

9.08    Prior Understandings.


104



--------------------------------------------------------------------------------







This Agreement, the Notes and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes and the
other Loan Documents.

9.09    Duration; Survival.
All representations and warranties of the Loan Parties contained in this
Agreement or made in connection with this Agreement or any of the other Loan
Documents shall survive the making of and will not be waived by the execution
and delivery of this Agreement, the Notes or the other Loan Documents, by any
investigation by the Agent or any Bank, or the making of any Loan.
Notwithstanding termination of this Agreement or an Event of Default, all
covenants and agreements of the Loan Parties will continue in full force and
effect from and after the date of this Agreement so long as the Borrower may
borrow under this Agreement and until payment in full of the Notes, interest
thereon, and all fees and other obligations of the Borrower under this Agreement
or the Notes. Without limitation, it is understood that all obligations of the
Loan Parties to make payments to or indemnify the Agent and the Banks will
survive the payment in full of the Notes and of all other obligations of the
Loan Parties under this Agreement, the Notes and the other Loan Documents.

9.10    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts each of which, when
so executed, will be deemed an original, but all such counterparts will
constitute but one and the same instrument.

9.11    Successors and Assigns.
This Agreement will be binding upon and inure to the benefit of the Agent, the
Banks, the Borrower and their successors and permitted assigns, except that the
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of the Banks.

9.12    No Third Party Beneficiaries.
The rights and benefits of this Agreement and the other Loan Documents are not
intended to, and shall not, inure to the benefit of any third party.

9.13    Exhibits.
All exhibits and schedules attached to this Agreement are incorporated and made
a part of this Agreement.

9.14    Headings.
The section headings contained in this Agreement are for convenience only and do
not limit or define or affect the construction or interpretation of this
Agreement in any respect.


105



--------------------------------------------------------------------------------








9.15    Limitation of Liability.
To the fullest extent permitted by Law, no claim may be made by the Borrower
against the Agent or the Banks or any Affiliate, director, officer, employee,
attorney or agent thereof for any special, incidental, indirect, consequential
or punitive damages in respect of any claim arising from or related to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event occurring in connection herewith or therewith (whether for
breach of contract, tort or any other theory of liability). The Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether such claim presently exists or arises hereafter and whether or not such
claim is known or suspected to exist in its favor. This Section 9.15 shall not
limit any rights of the Borrower arising solely out of gross negligence or
willful misconduct.

9.16    Indemnities.
In addition to the payment of expenses pursuant to Section 9.05 hereof, the
Borrower agrees to indemnify, pay and hold the Agent, the Syndication Agent, the
Documentation Agent and each Bank and their officers, directors, employees,
agents, consultants, auditors, Affiliates and attorneys (collectively, called
the "Indemnitees"), harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by or asserted against that
Indemnitee, in any matter arising from (i) the occurrence of an Event of Default
hereunder or under the other Loan Documents, (ii) the use or intended use of the
proceeds of any of the Loans, (iii) the exercise of any right or remedy
hereunder or under any of the other Loan Documents or (iv) any error, failure or
delay in the performance of any of the Banks' obligations under this Agreement
caused by natural disaster, fire, war, strike, civil unrest, error in
inoperability of communication equipment or lines or any other circumstances
beyond the control of the Banks (the "Indemnified Liabilities"); provided,
however, that the Borrower shall have no obligation to an Indemnitee hereunder
with respect to Indemnified Liabilities arising from the gross negligence or
willful misconduct of that Indemnitee.

9.17    Certifications from Bank and Participants.
(a)    Tax Withholding. Each Bank and any assignee or participant of a Bank that
is not incorporated under the Laws of the United States of America or a state
thereof (and, each assignee or participant of such Bank, or the Agent) agrees
that it will deliver to the Borrower, such Bank and the Agent three (3) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1T(c)(16) of the Income Tax Regulations (the "Regulations")) certifying
its status (i.e. U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding Tax on the basis of an income Tax
treaty or an exemption provided by the Code. Additionally, each Bank and any
assignee or participant of a Bank that is incorporated under the Laws of the
United States of America or a state thereof (and, any assignee or participant of
such Bank, or the Agent) agrees that it will deliver to the Borrower, such Bank
and the Agent two (2) originals of an IRS Form W-9 or any other form proscribed
by applicable law demonstrating that such Bank is incorporated under the Laws of
the United States of America or a state thereof. The


106



--------------------------------------------------------------------------------







term "Withholding Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person. Any assignee or participant required to
deliver to the Borrower, a Bank and the Agent a Withholding Certificate pursuant
to the preceding sentence shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless such Bank in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by such Bank). Any assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to the Borrower, a
Bank and the Agent three (3) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower, such Bank or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding Tax, the Borrower, such Bank and/or the Agent shall be
entitled to withhold United States federal income Taxes at the full withholding
rate if in its reasonable judgment it is required to do so under the due
diligence requirements imposed upon a withholding agent under § 1.1441-7(b) of
the Regulations. Further, such Bank and/or the Agent is indemnified under
§ 1.1461-1(e) of the Regulations against any claims and demands of any assignee
or participant of such Bank for the amount of any Tax it deducts and withholds
in accordance with regulations under § 1441 of the Code. If a payment made to a
Bank under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this 9.17(a), "FATCA" shall
include any amendments made to FATCA after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(b)     The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this 9.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A


107



--------------------------------------------------------------------------------







certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Agent), or by the Agent on its own behalf
or on behalf of a Bank, shall be conclusive absent manifest error.
(c)    If the Agent or any Bank determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts of Taxes pursuant to this Agreement, it shall pay over such
refund (or the amount of any credit in lieu of refund) to the applicable Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by the applicable Loan Party under this Agreement with respect to the
Taxes giving rise to such refund or credit in lieu of refund), net of all
out-of-pocket expenses of the Agent or such Bank, as the case may be, and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund or credit in lieu of refund), provided that the
applicable Loan Party, upon the request of the Agent or such Bank, agrees to
repay the amount paid over to Loan Party (plus any interest, penalties or other
charges imposed by the relevant Official Body) to the Agent or such Bank in the
event the Agent or such Bank is required to repay such refund or credit in lieu
of refund to such Official Body. Notwithstanding anything to the contrary in
this paragraph (c), in no event will the Agent or a Bank be required to pay any
amount to the applicable Loan Party pursuant to this paragraph if the payment of
such amount would place the Agent or Bank in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
Nothing in this paragraph (c) shall be construed to require the Agent or any
Bank to make available its tax returns or any other information relating to its
taxes that it deems confidential to the Borrower or any other Person.
(d)    USA Patriot Act. Each Bank or assignee or participant of a Bank that is
not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Bank is not a "shell" and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA Patriot Act.

9.18    Confidentiality.
(a)    General. Each Bank agrees to keep confidential all information obtained
from the Loan Parties which is nonpublic and confidential or proprietary in
nature (including without limitation any information a Loan Party specifically
designates as confidential), except as provided below, and to use such
information only in connection with this Agreement and for the purposes
contemplated hereby. Each Bank shall be permitted to disclose such information
(i) to outside legal counsel, accountants and other professional advisors who
need to know such information in connection with the administration and
enforcement of this Agreement, subject to agreement of


108



--------------------------------------------------------------------------------







such Persons to maintain the confidentiality of such information in accordance
with the terms hereof, (ii) to assignees and participants as contemplated by
Section 8.17, and prospective assignees and participants, subject to the
agreement of such Persons to maintain the confidentiality of such information in
accordance with the terms hereof, (iii) to the extent requested by any bank
regulatory authority or, with notice to the applicable Loan Party, as otherwise
required by applicable Law or by any subpoena or similar legal process, or in
connection with any investigation or proceeding arising out of the transactions
contemplated by this Agreement or the other Loan Documents, (iv) if it becomes
publicly available other than as a result of a breach of this Agreement or
becomes available from a source not known to be subject to confidentiality
restrictions, or (v) if the applicable Loan Party shall have consented, in
writing, to such disclosure. Notwithstanding anything herein to the contrary,
the information subject to this Section 9.18 shall not include, and a Bank may
disclose without limitation of any kind, any information with respect to the
"Tax treatment" and "Tax structure" (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to such Bank relating to such Tax treatment and Tax structure;
provided that with respect to any document or similar item that in either case
contains information concerning the Tax treatment or Tax structure of the
transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the Tax treatment or Tax
structure of the Loans and transactions contemplated hereby.
(b)    Sharing Information With Affiliates of the Bank. The Loan Parties
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to the Loan Parties or one or more of
its Affiliates (in connection with this Agreement or otherwise) by a Bank or by
one or more Subsidiaries or Affiliates of such Bank and each Loan Party hereby
authorizes such Bank to share any information delivered to such Bank by the Loan
Parties pursuant to this Agreement, or in connection with the decision of the
Bank to enter into this Agreement, to any such Subsidiary or Affiliate of such
Bank, it being understood that any such Subsidiary or Affiliate of such Bank
receiving such information shall be bound by the provisions of Section 9.18 as
if it were a Bank hereunder. Such authorization shall survive the repayment of
the Loans.

9.19    Judgment Currency.
(a)    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under a Revolving Credit Note in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures each Bank could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
(b)    Indemnity in Certain Events. The obligation of Borrower in respect of any
sum due from Borrower to any Bank hereunder shall, notwithstanding any judgment
in an Other Currency, whether pursuant to a judgment or otherwise, be discharged
only to the extent that, on the Business Day following receipt by any Bank of
any sum adjudged to be so due in such Other


109



--------------------------------------------------------------------------------







Currency, such Bank may in accordance with normal banking procedures purchase
the Original Currency with such Other Currency. If the amount of the Original
Currency so purchased is less than the sum originally due to such Bank in the
Original Currency, Borrower agrees, as a separate obligation and notwithstanding
any such judgment or payment, to indemnify such Bank against such loss.

9.20    Contractual Recognition of Bail-In.
Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding among any parties thereto, each party acknowledges
and accepts that any liability of any Affected Financial Institution, or other
credit institution or investment firm established in any other country, to any
other party under or in connection with the Loan Documents, to the extent such
liability is unsecured, may be subject to Bail-In Action by the relevant
Resolution Authority and acknowledges and accepts to be bound by the effect of:
(a)    Any Bail-In Action in relation to any such liability, including (without
limitation):
(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership in such Affected Financial Institution, or other credit
institution or investment firm established in any other country, that may be
issued to, or conferred on, it; and

(iii)
a cancellation of any such liability; and

(b)    A variation of any term of such liability under any Loan Document to the
extent necessary to give effect to any Bail-In Action in relation to any such
liability.
9.21    Certain ERISA Matters.
(a)    Each Bank (x) represents and warrants, as of the date such Person became
a Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Agent and its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Bank is not using "plan assets" (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain


110



--------------------------------------------------------------------------------







transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Bank's entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)    (A) such Bank is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank's entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Bank.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Agent and its
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i)    none of the Agent or any of its Affiliates is a fiduciary with respect to
the assets of such Bank (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),
(iii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


111



--------------------------------------------------------------------------------







(iv)    no fee or other compensation is being paid directly to the Agent or any
of its respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
(c)    The Agent hereby informs the Banks that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Bank or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker's acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
9.22    Acknowledgment Regarding any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
"QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the


112



--------------------------------------------------------------------------------







parties with respect to a Defaulting Bank shall in no event affect the rights of
any Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 9.22, the following terms have the following
meanings:
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Covered Entity" means any of the following:
(i)    a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).






[INTENTIONALLY LEFT BLANK]


113



--------------------------------------------------------------------------------









9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ JCB__________
Borrower


9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ CST Jr._______
Citizens Bank, N.A.
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ PRM_________
Bank of the West
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ JH_________
JPMorgan Chase Bank, N.A.
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ SRK_________
HSBC Bank USA, N.A.
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ SW_________
TD Bank, N.A.



114



--------------------------------------------------------------------------------







9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ REH_________
First National Bank of Pennsylvania
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ SC_________
Truist Bank, as a Bank
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ JFK_________
Wells Fargo Bank, N.A.
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ MSB_________
Fifth Third Bank, National Association
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ TB_________
PNC Bank, National Association
9.23    WAIVER OF TRIAL BY JURY. THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__/s/ KO_________
Bank of America, N.A.





115



--------------------------------------------------------------------------------







9.24    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Banks are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Banks, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Bank is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Bank has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Bank has any obligation to disclose any of
such interests to the Borrower or its Affiliates.
9.25    Amendment and Restatement.
This Agreement amends and restates in its entirety the Existing Loan Agreement.
All references to the "Agreement" contained in the Existing Loan Agreement
shall, and shall be deemed to, refer to this Agreement. Notwithstanding the
amendment and restatement of the Existing Loan Agreement by this Agreement, the
obligations of the Borrower outstanding under the Existing Loan Agreement shall
remain outstanding and shall constitute continuing obligations without novation.
Such obligations shall in all respects be continuing and this Agreement shall
not be deemed to evidence or result in a novation or repayment and reborrowing
of such obligations. Upon the effectiveness of this Agreement, all Loans owing
by the Borrower and outstanding under the Existing Loan Agreement shall continue
as Loans hereunder and shall constitute advances hereunder, and all Letters of
Credit outstanding under the Existing Loan Agreement and any of the Loan
Documents shall continue as Letters of Credit hereunder.
[INTENTIONALLY LEFT BLANK]




116



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound, the parties, by their
duly authorized officers, have executed and delivered this Agreement on the date
set forth at the beginning of this Agreement.
Attest:    Matthews International Corporation




By: /s/ Steven F. Nicola        By: /s/ Joseph Bartolacci (SEAL)


Name: Steven F. Nicola        Name: Joseph Bartolacci


Title: Chief Financial Officer         Title: President & Chief Executive
Officer





--------------------------------------------------------------------------------







Citizens Bank, N.A., as Agent and for itself as a Bank


By: /s/ Carl S. Tabacjar, Jr.
Name: Carl S. Tabacjar, Jr.
Title: Senior Vice President


Bank of the West, as a Bank


By: /s/ Philip R. Medsger
Name: Philip R. Medsger
Title: Director


JPMorgan Chase Bank, N.A., as a Bank


By: /s/ Joon Hur
Name: Joon Hur
Title: Executive Director


HSBC Bank USA, National Association, as a Bank


By: /s/ Shaun R Kleinman
Name: Shaun R Kleinman
Title: Senior Vice President


TD Bank, N.A., as a Bank


By: /s/ Craig Welch
Name: Craig Welch
Title: Senior Vice President


First National Bank of Pennsylvania, as a Bank


By: /s/ Robert E. Heuler
Name: Robert E. Heuler
Title: Vice President


Truist Bank, as a Bank


By: /s/ Steve Curran
Name: Steve Curran
Title: Director













--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., as a Bank


By: /s/ Joseph F. King
Name: Joseph F. King
Title: Senior Vice President


Fifth Third Bank, National Association, as a Bank


By: /s/ Michael S. Barnett
Name: Michael S. Barnett
Title: Senior Vice President


PNC Bank, National Association, as a Bank


By: /s/ Troy Brown
Name: Troy Brown
Title: Senior Vice President


Bank of America, N.A., as a Bank


By: /s/ Katherine Osele
Name: Katherine Osele
Title: Senior Vice President





--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS






All Schedules to the Loan Agreement:


a.    Schedule 1 – Banks and Commitments
b.    Schedule 2.06 – Existing Letters of Credit
c.    Schedule 3.10 – Litigation
d.    Schedule 3.12 – ERISA
e.    Schedule 3.13 – Patents, Licenses, Franchises
f.    Schedule 3.14 – Environmental Matters
g.    Schedule 3.21 – Subsidiaries
h.    Schedule 4.03(f) – Jurisdictions for Lien Searches
i.    Schedule 6.01 – Permitted Liens




All Exhibits to the Loan Agreement:


a.    Form of Revolving Credit Note
b.    Form of Term Note
c.    Form of Swing Line Note
d.    Form of Compliance Certificate
e.    Form of Assignment Agreement
f.    Form of Guaranty Agreement
g.    Form of Pledge Agreement









--------------------------------------------------------------------------------






Schedule 1
Schedule of Banks and Commitments


Bank


Commitment For Revolving Credit Loans


Commitment for Term Loan
 
Commitment Percentage
 
Citizens Bank, N.A.
525 William Penn Place
Pittsburgh, PA 15219
Attn: Victor Notaro


$147,067,191.34
$6,863,135.57
 
19.60895884%
 
JPMorgan Chase Bank, N.A.
Corporate Client Banking
273 Park Avenue, 7th Floor
New York, NY 10017
Attn: Joon Hur


$95,541,401.27
$4,458,598.73
 
12.73885350%
 
Truist Bank
125 Summer Street, 17th Floor
Boston, MA 02110
Attn: Steve Curran


$95,541,401.27
$4,458,598.73
 
12.73885350%
 
Wells Fargo Bank, N.A.
11 Stanwix Street, 23rd Floor
Pittsburgh, PA 15222
Attn: Joseph F. King


$95,541,401.27
$4,458,598.73
 
12.73885350%
 
PNC Bank, National Association
Three PNC Plaza
300 Fifth Avenue
Pittsburgh, PA 15222
Attn: Troy Brown


$90,000,000.00
$4,200,000.00
 
12.00000000%
 
Bank of America, N.A.
600 Grant Street
53rd Floor
Pittsburgh, PA 15219
Attn: James Neese


$74,426,751.59
$3,473,248.41
 
9.92356688%
 
TD Bank, N.A.
2005 Market Street
2nd Floor
Philadelphia, PA 19103
Attn: Craig Welch 


$38,216,560.51
$1,783,439.49
 
5.09554140%
 
Bank of the West
1375 East 9th Street, Suite 1920
Cleveland, Ohio 44114
Attn: Philip R. Medsger


$28,662,420.38
$1,337,579.62
 
3.82165605%
 






--------------------------------------------------------------------------------

    


First National Bank of Pennsylvania
One Northshore Center, Suite 500
12 Federal Street
Pittsburgh, PA 15212
Attn: Robert E. Heuler


$27,938,070.38
$1,303,776.62
 
3.72507605%
 
HSBC Bank USA, N.A.
1105 Washington Road
Pittsburgh, PA 15228
Attn: Christopher S. Helmeci


$19,108,280.25
$891,719.75
 
2.54777070%
 
 
 
 
 
 
 
Total Commitment Amount
$750,000,000.00
$35,000,000.00
 
100.00%
 














